EXHIBIT 10.1

 

EXECUTION COPY

 

[g142672km01i001.jpg]

 

CLIFFORD CHANCE

 

PARTNERSCHAFTSGESELLSCHAFT

 

Execution Version

 

EUR 150,000,000 SYNDICATED L/G FACILITY AGREEMENT

 

DATED 3 JUNE 2013

 

HILLENBRAND, INC. AND CERTAIN OF ITS SUBSIDIARIES

 

ARRANGED BY
COMMERZBANK AKTIENGESELLSCHAFT

 

WITH

 

COMMERZBANK AKTIENGESELLSCHAFT, FILIALE LUXEMBURG
ACTING AS AGENT

 

 

 

SYNDICATED L/G FACILITY AGREEMENT

EUR 150,000,000

 

 

 

--------------------------------------------------------------------------------


 

CONTENTS

Clause

 

Page

 

 

 

1.

Definitions and Interpretation

4

 

 

 

2.

The Facility

29

 

 

 

3.

Purpose

34

 

 

 

4.

Conditions of Utilisation

34

 

 

 

5.

Utilisation

36

 

 

 

6.

Rebasing

43

 

 

 

7.

L/Gs

43

 

 

 

8.

Repayment

46

 

 

 

9.

Prepayment and Cancellation

47

 

 

 

10.

Cash Cover

50

 

 

 

11.

Fees

52

 

 

 

12.

Tax gross up and indemnities

55

 

 

 

13.

Increased Costs

68

 

 

 

14.

Other Indemnities

70

 

 

 

15.

Mitigation by the Lenders

71

 

 

 

16.

Costs and Expenses

72

 

 

 

17.

Guarantee and Indemnity

73

 

 

 

18.

Representations

78

 

 

 

19.

Information Undertakings

82

 

 

 

20.

Financial Covenants

87

 

 

 

21.

General Undertakings

91

 

 

 

22.

Events of Default

105

 

 

 

23.

Changes to the Lenders

111

 

 

 

24.

Changes to the Obligors

115

 

 

 

25.

Role of the Agent and the Arranger

119

 

i

--------------------------------------------------------------------------------


 

26.

Conduct of Business by the Finance Parties

126

 

 

 

27.

Sharing among the Finance Parties

127

 

 

 

28.

Payment Mechanics

132

 

 

 

29.

Set-off

134

 

 

 

30.

Notices

135

 

 

 

31.

Calculations and Certificates

137

 

 

 

32.

Partial Invalidity

138

 

 

 

33.

Remedies and Waivers

138

 

 

 

34.

Amendments and Waivers

138

 

 

 

35.

Confidentiality

141

 

 

 

36.

USA Patriot Act

144

 

 

 

37.

Governing Law

146

 

 

 

38.

Enforcement

146

 

 

 

39.

Waiver of Jury Trial

147

 

 

 

40.

Conclusion of this Agreement (Vertragsschluss)

147

 

 

 

Schedule 1 The Original Parties

148

 

 

Part I The Original Obligors

148

 

 

Part II The Original Lenders

150

 

 

Schedule 2 Conditions Precedent

151

 

 

Part I Conditions Precedent to Initial Utilisation

151

 

 

Part II Conditions Precedent required to be Delivered by an Additional Obligor

154

 

 

Schedule 3 Utilisation Request

156

 

 

Schedule 4 Form of Additional Commitment Request

158

 

 

Schedule 5 Form of Increase Confirmation

159

 

 

Schedule 6 Form of Transfer Certificate

163

 

 

Schedule 7 Form of Accession Letter

167

 

 

Schedule 8 Form of Resignation Letter

168

 

ii

--------------------------------------------------------------------------------


 

Schedule 9 Form of Compliance Certificate

169

 

 

Schedule 10 LMA Form of Confidentiality Undertaking

170

 

 

Schedule 11 Timetables

175

 

 

Schedule 12 Form of Process Agent Appointment Letter

176

 

 

Schedule 13 COGS Conditions

177

 

 

Schedule 14 List of Initial Material Subsidiaries

185

 

 

Schedule 15 Form of Bank Guarantee

186

 

 

Schedule 16 List of Existing L/Gs

189

 

 

Schedule 17 List of Existing Financial Indebtedness and Existing Security

203

 

iii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 3 June 2013 and made between:

 

(1)                                 HILLENBRAND, INC. (the “Company”);

 

(2)                                 THE SUBSIDIARIES of the Company listed in
Part I (The Original Obligors) of Schedule 1 (The Original Parties) as original
borrowers (together with the Company the “Original Borrowers”);

 

(3)                                 THE SUBSIDIARIES of the Company listed in
Part I (The Original Obligors) of Schedule 1 (The Original Parties) as original
guarantors (together with the Company the “Original Guarantors”);

 

(4)                                 COMMERZBANK AKTIENGESELLSCHAFT as mandated
lead arranger and bookrunner (the “Arranger”);

 

(5)                                 THE FINANCIAL INSTITUTIONS listed in Part II
(The Original Lenders) of Schedule 1 (The Original Parties) as lenders (the
“Original Lenders”) and as issuing banks; and

 

(6)                                 COMMERZBANK AKTIENGESELLSCHAFT, FILIALE
LUXEMBURG as agent of the other Finance Parties (the “Agent”).

 

IT IS AGREED as follows:

 

SECTION 1

INTERPRETATION

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                              Definitions

 

In this Agreement:

 

“Acceptable Bank” means a bank or financial institution with a rating for its
long-term unsecured and non credit-enhanced debt obligations assigned by Moody’s
Investor Services, Inc., Standard & Poor’s Corporation or any other reputable
rating agency, such rating and agency to be reasonably acceptable to the
relevant Issuing Bank.

 

“Accession Letter” means a document substantially in the form set out in
Schedule 7 (Form of Accession Letter).

 

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 24 (Changes to the Obligors).

 

“Additional Commitment Request” means a notice substantially in the form set out
in Schedule 4 (Form of Additional Commitment Request).

 

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 24 (Changes to the Obligors).

 

--------------------------------------------------------------------------------


 

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Agency Fee Letter” means the letter dated 19 April 2013 between the Agent and
the Company setting out any of the fees referred to in Clause 11.4 (Agency Fee).

 

“Agent’s Spot Rate of Exchange” means:

 

(a)                                 the rate displayed in and used for
calculations made by COGS on a particular day; and

 

(b)                                 if COGS is not available, the Agent’s spot
rate of exchange for the purchase of the relevant currency with the Base
Currency in the London foreign exchange market at or about 11:00 a.m. on a
particular day.

 

“Applicable GAAP” means, in the case of the consolidated financial statements of
the Company (or the Group), U.S. GAAP, and in the case of the unconsolidated
financial statements of any Obligor or the consolidated financial statements of
any Obligor other than the Company, the accounting principles generally accepted
in its jurisdiction of incorporation from time to time.

 

“Approved Fund” means any person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by:

 

(a)                                 a Lender;

 

(b)                                 an Affiliate of a Lender; or

 

(c)                                  an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Jurisdiction” means the U.S., any member state of the European Union,
Switzerland and any other jurisdiction in which an Obligor is incorporated.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any person, the capitalized amount thereof that would appear on the balance
sheet of such person prepared as of such date in accordance with U.S. GAAP.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration of a Governmental Authority.

 

“Availability Period” means the period from and including the date of this
Agreement to and including the Termination Date.

 

--------------------------------------------------------------------------------


 

“Available Commitment” means a Lender’s Commitment minus:

 

(a)                                 the Base Currency Amount of its
participation in any outstanding L/Gs under the Facility; and

 

(b)                                 in relation to any proposed Utilisation, the
Base Currency Amount of its participation in any L/Gs that are due to be issued
on or before the proposed Utilisation Date,

 

provided that, in relation to any proposed Utilisation, that Lender’s
participation in any L/Gs that are due to expire, be repaid or prepaid on or
before the proposed Utilisation Date shall not be deducted from a Lender’s
Commitment under the Facility.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment in respect of the Facility.

 

“Base Currency” means EUR.

 

“Base Currency Amount” means, if COGS is available, the amount specified in the
Utilisation Request (or, if the amount requested is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent’s Spot Rate
of Exchange as determined by COGS on the date on which the Issuing Bank approves
the issuance of the L/G) or, if COGS is not available, specified in the
Utilisation Request delivered by a Borrower to the Agent (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent’s Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request in accordance with the terms of this
Agreement) and as adjusted under Clause 6 (Rebasing) and to reflect any
repayment or prepayment of an L/G.

 

“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 24 (Changes to the Obligors).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City, Luxembourg and Frankfurt am Main and
in relation to any Utilisation by way of issuance, or any reduction or rebasing
of an L/G on which banks are open for general business at the place of the Agent
and the Facility Office of the Issuing Bank.

 

“Cash Cover” means the cash collateral for an L/G referred to in Clause 10 (Cash
Cover).

 

“Change of Control” means any person or group of persons acting in concert
(other than a member of the Hillenbrand Family Group) gains control of the
Company and/ or Coperion GmbH ceases to be a wholly-owned (direct or indirect)
Subsidiary of the Company.

 

For the purpose of this definition “control” means: (a) the ownership, directly
or indirectly, beneficially or of record of the lower of (i) shares of capital
stock having

 

--------------------------------------------------------------------------------


 

voting rights representing more than 50% of the aggregate outstanding shares of
capital stock of the Company having voting rights or (ii) Equity Interests
representing more than 40% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company; or (b) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by persons who were neither (y) nominated by the board
of directors of the Company nor (z) appointed by directors so nominated; and

 

“a group of persons acting in concert” means two or more persons acting as a
partnership, limited partnership, syndicate, or other group for the purpose of
acquiring, holding, or disposing of securities of an issuer or shares of capital
stock in a corporation.

 

“Code” means, at any date, the US Internal Revenue Code of 1986 (or any
successor legislation thereto) and the regulations promulgated and the judicial
and administrative decisions rendered under it, all as the same may be in effect
at such date.

 

“COGS” means the Commerzbank Online Guarantee System, accessible through the
COGS Website.

 

“COGS Conditions” means the Commerzbank Online Guarantee System Conditions of
Use as amended from time to time and available for downloading from the COGS
Website, the current version thereof being attached hereto as Error! Reference
source not found. (COGS Conditions).

 

“COGS Website” means the internet domain www.cogs.commerzbank.de.

 

“Commercial Lifetime” means, in respect of any L/G which does not provide for a
specific expiration date, the period from the date of issuance of that L/G until
the expected maturity of that L/G as indicated by the Borrower in the relevant
Utilisation Request determined on the basis of the lifetime of the underlying
obligations.

 

“Commitment” means:

 

(a)                                 in relation to an Original Lender, the
amount in the Base Currency set opposite its name under the heading “Commitment
in EUR” in Part II of Schedule 1 (The Original Parties) or assumed by it in
accordance with Clause 2.2 (Increase); and

 

(b)                                 in relation to any other Lender, the amount
in the Base Currency of a Commitment transferred to it under this Agreement or
assumed by it in accordance with Clause 2.2 (Increase),

 

in each case, for the avoidance of doubt, as reduced due to any cancellation in
accordance with the terms of this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 9 (Form of Compliance Certificate).

 

“Confidential Information” means all information relating to the Company, any
Obligor,

 

--------------------------------------------------------------------------------


 

the Group and any other Subsidiary or their respective businesses, the Finance
Documents or the Facility of which a Finance Party becomes aware in its capacity
as, or for the purpose of becoming, a Finance Party or which is received by a
Finance Party in relation to, or for the purpose of becoming a Finance Party
under, the Finance Documents or the Facility from either:

 

(a)                                 any member of the Group or any of its
advisers on its behalf; or

 

(b)                                 another Finance Party, if the information
was obtained by that Finance Party directly or indirectly from any member of the
Group or any of its advisers on its behalf,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)                                     is or becomes public information other
than as a direct or indirect result of any breach by that Finance Party of
Clause 35 (Confidentiality); or

 

(ii)                                  with the prior written consent of the
Company; or

 

(iii)                               is identified in writing at the time of
delivery as non-confidential by any member of the Group or any of its advisers;
or

 

(iv)                              is known by that Finance Party before the date
the information is disclosed to it in accordance with paragraphs (a) or
(b) above or is lawfully obtained by that Finance Party after that date, from a
source which is, as far as that Finance Party is aware, unconnected with the
Group and which, in either case, as far as that Finance Party is aware, has not
been obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 10 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Company and
the Agent.

 

“Consolidated EBITDA” has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

“Consolidated Indebtedness” has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

“Consolidated Revenues” has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

“Consolidated Total Assets” has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any person, any provision of any security
issued by such person or of any agreement, instrument or other undertaking to
which such person is a party or by which it or any of its property is bound.

 

“Counter Guarantee” means a guarantee (or similar instrument acceptable to the
relevant Issuing Bank) issued by an Acceptable Bank for the benefit of the
Issuing Bank and being either substantially in the form agreed between the
Company and each of the Issuing Banks prior to the date of this Agreement as
attached in Schedule 15 (Form of Bank Guarantee) or otherwise in a form and
substance reasonably satisfactory to that Issuing Bank and the Company.

 

“CTA” means the United Kingdom Corporation Tax Act 2009.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender:

 

(a)                                 which has failed to issue an L/G or has
notified the Agent that it will not issue an L/G in accordance with Clause 5.3
(Issue of L/Gs) or which has failed to pay a claim or has notified the Agent or
the Company that it will not pay a claim in accordance with Clause 7.1 (Claims
under an L/G);

 

(b)                                 which has otherwise rescinded or repudiated
a Finance Document;

 

(c)                                  which has failed, within five Business Days
after request by the Agent, acting reasonably, to confirm in writing that it
will comply with its obligations to issue L/Gs under this Agreement provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
paragraph (c) upon the Agent receiving such confirmation in form and substance
satisfactory to it; or

 

(d)                                 with respect to which an Insolvency Event
has occurred and is continuing,

 

unless, in the case of paragraph (a) above:

 

(i)                                     its failure to pay or so issue L/Gs is
caused by:

 

(A)                               administrative or technical error; or

 

(B)                               a Disruption Event; and

 

payment is made within five Business Days of its due date; or

 

(ii)                                  the Lender is disputing in good faith
whether it is contractually obliged to issue the L/G or make the payment in
question.

 

“Disposal” means the sale, transfer, license, lease or other disposal (including
any sale and leaseback transaction) of any property by a person, including any
sale, assignment

 

--------------------------------------------------------------------------------


 

(excluding any Security), transfer or other disposal, with or without recourse,
of any notes or accounts receivable or any rights and claims associated
therewith and “Dispose” shall be construed accordingly.

 

“Disruption Event” means either or both of:

 

(a)                                 a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any of the Parties; or

 

(b)                                 the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that or any other Party:

 

(i)                                     from performing its payment obligations
under the Finance Documents; or

 

(ii)                                  from communicating with other Parties in
accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of (and/or
receivables or other amounts due from) one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of section 957 of the Code,
so long as such Domestic Subsidiary (i) does not conduct any business or other
activities other than the ownership of such Equity Interests and/or receivables
and (ii) does not incur, and is not otherwise liable for, any Financial
Indebtedness (other than intercompany indebtedness permitted pursuant to
paragraph (b)(vii) of Clause 21.14 (Financial Indebtedness)), in each case,
other than immaterial assets and activities reasonably related or ancillary
thereto.

 

“Domestic Subsidiary” means any Subsidiary organised under the laws of any
jurisdiction within the United States (excluding any possession or territory
thereof) other than any Domestic Foreign Holdco Subsidiary or any Subsidiary
that is disregarded as separate from its owner for U.S. federal income tax
purposes and that owns Equity Interests in one or more Foreign Subsidiaries and
are “controlled foreign corporations” within the meaning of Section 957 of the
Code.

 

“Employee Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV or Section 303 of
ERISA, or Section 412 of the Code and in respect of which an Obligor or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments or injunctions, issued, promulgated or
entered into by any Governmental Authority, relating to pollution or protection
of the environment, preservation or reclamation of natural resources, the
management, release or threatened release of or governing exposure to any
Hazardous Material.

 

“Environmental Licence” means any permit, license or other approval required at
any time under Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership in a person and any warrants, options or other
similar rights entitling the holder thereof to, purchase or acquire any of the
foregoing provided that “Equity Interests” shall not include Financial
Indebtedness that is convertible into Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means:

 

(a)                                 any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to an
Employee Plan (other than an event for which any notice period is waived);

 

(b)                                 the failure to satisfy the “minimum funding
standard” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived;

 

(c)                                  the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Employee Plan;

 

(d)                                 the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Employee Plan;

 

(e)                                  the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any written notice relating
to an intention to terminate any Employee Plan or Employee Plans or to appoint a
trustee to administer any Employee Plan;

 

(f)                                   the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Employee Plan
or Multiemployer Plan; or

 

--------------------------------------------------------------------------------


 

(g)                                  the receipt by the Company or any ERISA
Affiliate of any written notice, or the receipt by any Multiemployer Plan from
the Company or any ERISA Affiliate of any written notice, concerning the
imposition upon the Company or any of its ERISA Affiliates of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganisation, within the meaning of Title IV of ERISA.

 

“Event of Default” means any event or circumstance specified as such in
Clause 22 (Events of Default).

 

“Excluded Subsidiary” means:

 

(a)                                 any Domestic Foreign Holdco Subsidiary; and

 

(b)                                 any Domestic Subsidiary of the Company, so
long as:

 

(i)                                     its acting as a Guarantor under this
Agreement would violate any law, rule or regulation applicable to such Domestic
Subsidiary or would be prohibited by any contractual restriction or obligation
applicable to such Domestic Subsidiary; and

 

(ii)                                  the Agent shall have received a
certificate of a Financial Officer of the Company to the effect that, based on
advice of outside counsel, such Domestic Subsidiary acting as a Guarantor under
this Agreement would cause such a violation or would be so prohibited as
described in the foregoing paragraph (i).

 

“Existing Facility Agreement” means the USD 900,000,000 facilities agreement
entered into on 27 July 2012 (as amended and restated on 19 November 2012)
between, inter alios, the Company and JPMorgan Chase Bank, N.A. as
administrative agent.

 

“Existing L/G” means any standby, commercial or trade letter of credit
(Akkreditive), surety (Bürgschaft) or guarantee (Garantie) excluding any surety
or guarantee serving as collateral for any credit obligations
(Kreditbesicherungsavale) issued under the Existing Facility Agreement or any
other bilateral facility agreement entered into by a Borrower with a Lender as
listed in Schedule 16 (List of Existing L/Gs) and designated to constitute an
Existing L/G by a Borrower and an Issuing Bank after the date hereof in a
Utilisation Request.

 

“Face Amount” means the principal face amount of an L/G in the Base Currency or,
as the case may be, any Optional Currency in which such L/G has been issued,
such amount representing the maximum liability of the Issuing Bank under such
L/G.

 

“Facility” means the letter of credit facility made available under this
Agreement as described in Clause 2.1 (The Facility).

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five

 

--------------------------------------------------------------------------------


 

Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement.

 

“Farm Agreement” means the certain tenants in common agreement dated on or about
21 March 2008 between Hill-Rom Company, Inc., an Indiana corporation, and BCC
JAWACDAH Holdings, LLC, an Indiana limited liability company.

 

“FATCA” means:

 

(a)                                 sections 1471 to 1474 of the Code or any
associated regulations or other official guidance;

 

(b)                                 any treaty, law, regulation or other
official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of paragraph (a) above; or

 

(c)                                  any agreement pursuant to the
implementation of paragraphs (a) or (b) above with the US Internal Revenue
Service, the US government or any governmental or taxation authority in any
other jurisdiction.

 

“FATCA Application Date” means:

 

(a)                                 in relation to a “withholdable payment”
described in section 1473(1)(A)(i) of the Code (which relates to payments of
interest and certain other payments from sources within the US), 1 January 2014;

 

(b)                                 in relation to a “withholdable payment”
described in section 1473(1)(A)(ii) of the Code (which relates to “gross
proceeds” from the disposition of property of a type that can produce interest
from sources within the US), 1 January 2017; or

 

(c)                                  in relation to a “passthru payment”
described in section 1471(d)(7) of the Code not falling within paragraphs (a) or
(b) above, 1 January 2017,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of the Amendment and Restatement Agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

“Finance Document” means this Agreement, the Mandate Letter, the Agency Fee
Letter, any Accession Letter, any Increase Confirmation, any Compliance
Certificate, any Utilisation Request and any other document designated as such
by the Agent and the Company.

 

--------------------------------------------------------------------------------


 

“Finance Party” means the Agent, the Arranger or a Lender.

 

“Financial Indebtedness” means any Indebtedness as defined in Clause 20.1
(Financial Definitions) of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

 

“Financial Quarter” means each period of three months ending on 31 March, 30
June, 30 September or 31 December.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Financial Year” means the financial year of the Company ending on 30
September as at the date of this Agreement.

 

“Governmental Authority” means any government of any nation or political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Group” means the Company and its Subsidiaries from time to time.

 

“Group Structure Chart” means the group structure chart in the agreed form.

 

“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 24 (Changes to the
Obligors).

 

“Guidelines” means, together, the guidelines S-02.122.1 in relation to bonds of
April 1999 as issued by the Swiss Federal Tax Administration (Merkblatt
S-02.122.1 vom April 1999 betreffend “Obligationen”), S-02.123 in relation to
inter bank transactions of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)), S-02.128 in
relation to syndicated credit facilities of January 2000 (Merkblatt S-02.128 vom
Januar 2000 “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen”), S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt S-02.130.1
vom April 1999 “Geldmarktpapiere und Buchforderungen inländischer Schuldner”),
the circular letter No. 15 (1-015-DVS-2007) of 7 February 2007 in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss withholding tax and Swiss stamp taxes
(Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand

 

--------------------------------------------------------------------------------


 

der direkten Bundessteuer, der Verrechnungssteuer und der Stempelabgaben” vom 7.
Februar 2007) and the circular letter No. 34 of 26 July 2011 (1-034-V-2011) in
relation to customer credit balances (Kreisschreiben Nr. 34 “Kundenguthaben” vom
26. Juli 2011) as issued, and as amended or replaced from time to time by the
Swiss Federal Tax Administration, or as applied in accordance with a tax ruling
(if any) issued by the Swiss Federal Tax Administration, or as substituted or
superseded and overruled by any law, statute, ordinance, regulation, court
decision or the like as in force from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants and
contaminants listed, defined, designated, regulated or classified under
applicable Environmental Laws as hazardous, toxic, radioactive, dangerous, a
pollutant, a contaminant, petroleum, oil or words of similar meaning or effect,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Hillenbrand Family Group” means the descendants of John A. Hillenbrand in the
direct line (direkte Nachkommen) and members of such descendants’ families (i.e.
spouses and registered partners) and trusts for the benefit of such natural
persons.

 

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.

 

“Impaired Agent” means the Agent at any time when:

 

(a)                                 it has failed to make (or has notified a
Party that it will not make) a payment required to be made by it under the
Finance Documents by the due date for payment;

 

(b)                                 it otherwise rescinds or repudiates a
Finance Document;

 

(c)                                  (if the Agent is also a Lender) it is a
Defaulting Lender under paragraph (a) or (b) of the definition of “Defaulting
Lender”; or

 

(d)                                 an Insolvency Event has occurred and is
continuing with respect to the Agent;

 

unless, in the case of paragraph (a) above:

 

(i)                                     its failure to pay is caused by:

 

(A)                               administrative or technical error; or

 

(B)                               a Disruption Event; and

 

payment is made within five Business Days of its due date; or

 

(ii)                                  the Agent is disputing in good faith
whether it is contractually obliged to make the payment in question.

 

--------------------------------------------------------------------------------


 

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 5 (Form of Increase Confirmation).

 

“Increase Lender” has the meaning given to that term in Clause 2.2 (Increase).

 

“Increase Period” means the period beginning on the date falling six Months
after the date of this Agreement and ending on the date falling six Months prior
to the Termination Date provided that if only one or more of the Original
Lenders participate in an increase such period shall begin on the date of this
Agreement in respect of such increase.

 

“Insolvency Event” in relation to a Finance Party means that Finance Party:

 

(a)                                 is dissolved (other than pursuant to a
consolidation, amalgamation or merger);

 

(b)                                 becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

 

(c)                                  makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

 

(d)                                 institutes or has instituted against it, by
a regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
(including a moratorium) under any bankruptcy or insolvency law or other similar
law affecting creditors’ rights, or a petition is presented for its winding-up
or liquidation by it or such regulator, supervisor or similar official;

 

(e)                                  has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for a moratorium, its winding-up or liquidation, and,
in the case of any such proceeding or petition instituted or presented against
it, such proceeding or petition is instituted or presented by a person or entity
not described in paragraph (d) above and:

 

(i)                                     results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation; or

 

(ii)                                  is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof;

 

(f)                                   seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; and/or

 

(g)                                  causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in paragraphs (a) to (f) above.

 

--------------------------------------------------------------------------------


 

“Issuing Bank” means each Lender.

 

“ITA” means the United Kingdom Income Tax Act 2007.

 

“Legal Reservations” means:

 

(a)                                 the principle that equitable remedies may be
granted or refused at the discretion of a court and the limitation of
enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors;

 

(b)                                 the time barring of claims, the possibility
that an undertaking to assume liability for or indemnify a person against
non-payment of United Kingdom stamp duty may be void and defences of set-off or
counterclaim;

 

(c)                                  similar principles, rights and defences
under the laws of any relevant jurisdiction; and

 

(d)                                 any other matters which are set out as
qualifications or reservations as to matters of law of general application in
any legal opinion delivered to the Agent under Clause 4.1 (Initial conditions
precedent) or Clause 24 (Changes to the Obligors).

 

“Lender” means:

 

(a)                                 any Original Lender; and

 

(b)                                 any bank, financial institution, trust, fund
or other entity which has become a Lender in accordance with Clause 2.2
(Increase) or Clause 23 (Changes to the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Leverage Ratio” has the meaning given to that term in Clause 20.1 (Financial
Definitions).

 

“L/G” means a standby, commercial or trade letter of credit (Akkreditive),
surety (Bürgschaft) or guarantee (Garantie) but excludes any surety or guarantee
serving as collateral for any credit obligations (Kreditbesicherungsavale) which
is:

 

(a)                                 in a form agreed by the relevant Issuing
Bank; or

 

(b)                                 an Existing L/G,

 

and which in each case satisfies the L/G Approved Criteria and is issued for any
of the purposes set out in Clause 3.1 (Purpose).

 

--------------------------------------------------------------------------------


 

“L/G Approved Criteria” means the following:

 

(a)                                 it is not unlawful or illegal in any
jurisdiction for the relevant Issuing Bank to issue the L/G;

 

(b)                                 the principal amount payable under the L/G
is specified in that L/G;

 

(c)                                  the currency of the amount payable is
specified in the L/G and specified at the time of issuance;

 

(d)                                 the beneficiary as specified in that L/G is
reasonably acceptable to the Issuing Bank;

 

(e)                                  pursuant to the terms of the L/G the
relevant Issuing Bank deals in documents only and the relevant Issuing Bank is
authorised to pay any claim made or purported to be made under that L/G which
appears on its face to be in order;

 

(f)                                   the L/G contains a provision stating when
the obligation of an Issuing Bank under the L/G shall terminate (e. g. specific
expiration date, return of L/G deed, release letter) or may be cancelled or not
renewed by an Issuing Bank in accordance with its terms;

 

(g)                                  the L/G specifies its effective date or is
stated to be effective on issuance;

 

(h)                                 the L/G is subject to International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590, or any
subsequent revision thereof) or the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce (International Chamber of
Commerce Publication No. 600, 2007 revision, or any subsequent revision thereof)
or the terms are otherwise satisfactory to the relevant Issuing Bank;

 

(i)                                     the L/G is governed by the laws of
Germany or the laws of any other jurisdiction reasonably satisfactory to the
relevant Issuing Bank;

 

(j)                                    the terms of the L/G must contain a
narrative reference to what has been reported to the Issuing Bank about the
underlying transaction but must not contain any confirmation with regard to
facts of the underlying contract;

 

(k)                                 the terms of the L/G must contain a purpose
clause which shall be described in sufficient detail to cover a Borrower’s
obligations arising from the underlying transaction;

 

(l)                                     the payment obligation of the Issuing
Bank must be worded as an irrevocable obligation to pay a specific maximum
amount of money and not for specific performance of the underlying contract;

 

(m)                             the payment obligation of the Issuing Bank shall
be conditional upon presentation of a demand for payment with or, as the case
may be, without simultaneous presentation of other documents. The terms of the
L/G shall provide that receipt

 

--------------------------------------------------------------------------------


 

of a formally valid demand for payment has to be made to the Issuing Bank by the
expiry date at the latest and confirm that thereafter no further demand shall be
honoured; and

 

(n)                                 the issuance of the L/G does not conflict or
provide for inconsistency with (x) applicable laws, regulations, rules,
directions and rulings, (y) any relevant decisions and rulings of any
Governmental Authority and (z) any internal rules or guidelines of the Issuing
Bank.

 

“L/G Fee Rate” means 1.15 per cent. per annum applicable from the date of this
Agreement until the date the Compliance Certificate for the Relevant Period
ending 30 June 2013 has been delivered and thereafter if:

 

(a)                                 no Event of Default has occurred and is
continuing; and

 

(b)                                 the Leverage Ratio in respect of the most
recently completed Relevant Period is within a range set out below,

 

then the L/G Fee Rate for each L/G will be the percentage per annum set out
below in the column opposite that range:

 

Leverage Ratio

 

L/G Fee Rate (in % p.a.)

 

Greater than or equal to 3.0:1

 

1.30

 

Greater than or equal to 2.5:1 but less than 3.0:1

 

1.15

 

Greater than or equal to 2.0:1 but less than 2.5:1

 

1.00

 

Greater than or equal to 1.5:1 but less than 2.0:1

 

0.90

 

Greater than or equal to 1.0:1 but less than 1.5:1

 

0.85

 

Less than 1.0:1

 

0.75

 

 

However:

 

(i)                                     any increase or decrease in the L/G Fee
Rate shall take effect on the date (the “reset date”) which is the fifth
Business Day following receipt by the Agent of the Compliance Certificate for a
Relevant Period pursuant to Clause 19.2 (Compliance Certificate); and

 

(ii)                                  while an Event of Default is continuing or
a Compliance Certificate has not been delivered on its due date and remains
undelivered, the L/G Fee Rate shall be the highest percentage per annum set out
above.

 

“LMA” means the Loan Market Association.

 

--------------------------------------------------------------------------------


 

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 662/3 per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 662/3 per cent. of the Total
Commitments immediately prior to the reduction).

 

“Mandate Letter” means the letter dated 25 March 2013 between the Arranger and
the Company.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                 the business, operations or financial
condition of the Group taken as a whole;

 

(b)                                 the ability of the Obligors to perform their
material obligations under the Finance Documents, including but not limited to
compliance by each Obligor with its payment obligations thereunder; and/or

 

(c)                                  the material rights or remedies of the
Agent and the Lenders under the Finance Documents.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary:

 

(a)                                 whose revenues for a Relevant Period
constitute five per cent. (5%) or more of the Consolidated Revenues for that
Relevant Period; and/or

 

(b)                                 whose total assets at a time constitute five
per cent. or more of the Consolidated Total Assets at that time,

 

in each case as of the end of any of the three most recently completed Financial
Years of the Company.

 

Compliance with the conditions set out above shall be determined by reference to
the annual audited consolidated financial statements of the Company.

 

“Material Indebtedness” means, as of any date, Financial Indebtedness (other
than Financial Indebtedness arising under this Agreement), or the net
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and any other member of the Group in an aggregate principal amount
exceeding USD 75,000,000 (or its equivalent in any other currency or currencies)
as of such date. For purposes of determining Material Indebtedness, the
“principal amount” of the net obligations of the Company or any member of the
Group in respect of any Swap Agreement at any time shall be deemed to be the
Swap Termination Value thereof as of such date.

 

“Material Subsidiary” means, at any time, a member of the Group (other than the
Company):

 

(a)                                 whose revenues for a Relevant Period
constitute five per cent. (5%) or more of the Consolidated Revenues for that
Relevant Period; and/or

 

--------------------------------------------------------------------------------


 

(b)                                 whose total assets at a time constitute five
per cent. or more of the Consolidated Total Assets at that time,

 

in each case as of the end of any of the three most recently completed Financial
Years of the Company.

 

Compliance with the conditions set out above shall be determined by reference to
the annual audited consolidated financial statements of the Company. A list of
the initial Material Subsidiaries as determined on the basis of the three most
recent Financial Years of the Company having ended prior to the date of this
Agreement is set out in Schedule 14 (List of initial Material Subsidiaries).

 

“Maturity Date” means the last day of the Term of an L/G.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                 if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day; and

 

(b)                                 if there is no numerically corresponding day
in the calendar month in which that period is to end, that period shall end on
the last Business Day in that calendar month.

 

The above rules will only apply to the last Month of any period. “Monthly” shall
be construed accordingly.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which the Company or any of its ERISA Affiliates
is contributing or has any obligation to contribute.

 

“New Lender” has the meaning given to that term in Clause 23 (Changes to the
Lenders).

 

“Obligor” means a Borrower or a Guarantor.

 

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

 

“Original Financial Statements” means:

 

(a)                                 in relation to the Company, its audited
consolidated financial statements for the Financial Year ended 30
September 2012; and

 

(b)                                 in relation to each other Borrower, its
audited (if available or required by law to be audited) financial statements for
its financial year ended 31 December 2011 and its unaudited balance sheet, cash
flow statement and profit and loss statement (each on a consolidated basis) for
its financial year ended 31 December 2012 (in the case of Coperion GmbH) or its
audited financial statements for its financial

 

--------------------------------------------------------------------------------


 

year ended 30 September 2012 (in the case of Rotex Europe Ltd and K-Tron
(Schweiz) GmbH).

 

“Original Obligor” means an Original Borrower or an Original Guarantor.

 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Qualifying Lender” has the meaning given to it in Clause 12 (Tax gross-up and
indemnities).

 

“Quarter Date” has the meaning given to it in Clause 20.1 (Financial
Definitions).

 

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time in effect from the date of this
Agreement.

 

“Relevant Period” has the meaning given to that term in Clause 20.1 (Financial
Definitions).

 

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

“Repeated Representations” means each of the representations set out in
Clause 18 (Representations) other than Clauses 18.7 (Deduction of Tax), 18.8 (No
default), 18.10 (No Misleading Information), 18.11 (Financial statements),
Clause 18.14 (Environmental laws and licences) and Clause 18.15 (Good title to
assets).

 

“Reports” means:

 

(a)                                 the audited consolidated financial
statements for the financial year ended 30 September 2012 of the Company;

 

(b)                                 the audited consolidated financial
statements for the financial year ended 31 December 2011 of Coperion Capital
GmbH;

 

(c)                                  the audited unconsolidated financial
statements for the financial year ended 31 December 2011 of Coperion GmbH;

 

--------------------------------------------------------------------------------


 

(d)                                 the audited directors’ report and
consolidated financial statements for the financial year ended 30 September 2012
of Rotex Europe Ltd;

 

(e)                                  the report of the statutory auditor on the
financial statements for the financial year ended 30 September 2012 of K-Tron
(Schweiz) GmbH;

 

(f)                                   the consolidated financial statements for
the quarterly period ended 31 December 2012 of the Company;

 

(g)                                  the monthly performance report of Coperion
GmbH as of 31 December 2012 dated 11 February 2013;

 

(h)                                 the budget for the financial year 2012/2013
plus the 5 year forecast of the Company (each on an annual consolidated basis)
including a balance sheet, profit and loss statement and cash flow calculation
(the profit and loss statement also including a break down on business
segments); and

 

(i)                                     the unaudited list of the Material
Domestic Subsidiaries as of 30 September 2012.

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).

 

“Responsible Officer” means the chief executive officer, president, Financial
Officer or any other person designated by any such person in writing to the
Agent and reasonably acceptable to the Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any member
of the Group or any payment (whether in cash, securities or other property) on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in any member of the Group or any
option, warrant or other right to acquire such Equity Interests in any member of
the Group.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Security” means a mortgage, land charge, charge, pledge, lien, assignment or
transfer for security purposes, retention of title arrangement or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.

 

“Specified Time” means a time determined in accordance with Schedule 11
(Timetables).

 

“Subsidiary” means:

 

(a)                                 in relation to any company or corporation
incorporated in Germany, another company which is a subsidiary
(Tochterunternehmen) of the first one within the

 

--------------------------------------------------------------------------------


 

meaning of §§271(2), 290 of the German Commercial Code (Handelsgesetzbuch); and

 

(b)                                 in relation to any company incorporated in
any other jurisdiction, any entity from time to time of which another person has
direct or indirect control and for this purpose, a company or corporation shall
be treated as being controlled by another if that other company or corporation
beneficially owns a majority of the equity securities or other ownership
interests have ordinary voting rights of it (whether directly or indirectly
through one or more intermediaries).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any other
member of the Group shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in subsection (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Swiss Borrower” means a Borrower incorporated in Switzerland or resident in
Switzerland for tax purposes.

 

“Swiss Federal Withholding Tax” means the Tax levied pursuant to the Swiss
Federal Withholding Tax Act.

 

“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
(Bundesgesetz über die Verrechnungssteuer vom 13 Oktober 1965); together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.

 

“Swiss Non-Bank Rules” means the Swiss Ten Non-Qualifying Bank Creditor Rule and
the Swiss Twenty Non-Qualifying Bank Creditor Rule.

 

“Swiss Qualifying Bank” means a person or entity (including any commercial bank
or financial institution (irrespective of its jurisdiction of organisation))
acting on its own account which has a banking licence in force and effect issued
in accordance with the banking laws in its jurisdiction of incorporation, or if
acting through a branch, issued in accordance with the banking laws in the
jurisdiction of such branch, and which, in both

 

--------------------------------------------------------------------------------


 

cases, effectively exercises as its main purpose a true banking activity, having
bank personnel, premises, communication devices of its own and authority of
decision making all in accordance and as defined in the Guidelines or in the
legislation and explanatory notes addressing the same issues which are in force
at such time.

 

“Swiss Ten Non-Qualifying Bank Creditor Rule” means the rule that the aggregate
number of creditors (or deemed creditors) of any Swiss Borrower under this
Agreement which are not Swiss Qualifying Banks must not exceed 10 (ten), all in
accordance with the meaning of the Guidelines or legislation or explanatory
notes addressing the same issues which are in force at such time.

 

“Swiss Twenty Non-Qualifying Bank Creditor Rule” means the rule that the
aggregate number of creditors (or deemed creditors) (including the Lenders),
other than Swiss Qualifying Banks, of a Swiss Borrower under all outstanding
debts relevant for classification as debenture (Kassenobligation) (within the
meaning of the Guidelines), such as (intragroup) loans (if and to the extent
intragroup loans are not exempt in accordance with the ordinance of the Swiss
Federal Council of June 18, 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of 1 August 2010), facilities and/or private placements (including under the
Finance Documents) made or deemed to be made by a Borrower must not at any time
exceed 20 (twenty), all in accordance with the meaning of the Guidelines or
legislation or explanatory notes addressing the same issues which are in force
at such time.

 

“Tax or Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by or paid to any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term” means such period determined under this Agreement for which the Issuing
Bank is under a liability under an L/G.

 

“Termination Date” means the later of:

 

(a)                                 27 July 2017; or

 

(b)                                 the date falling five years after the date
of this Agreement if by no later than 27 June 2017, the Company provides
evidence in form and substance reasonably satisfactory to the Majority Lenders
that the Existing Facility Agreement has been successfully refinanced or
extended with a facility or facilities having a tenor that is at least five
years after the date of this Agreement.

 

“Total Commitments” means the aggregate of the Commitments, being EUR
150,000,000 at the date of this Agreement.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.

 

--------------------------------------------------------------------------------


 

“Transfer Date” means, in relation to an assignment and transfer by way of
assumption of contract (Vertragsübernahme) pursuant to Clause 23.5 (Procedure
for assignment and transfer by way of assumption of contract
(Vertragsübernahme), the later of:

 

(a)                                 the proposed Transfer Date specified in the
Transfer Certificate; and

 

(b)                                 the date on which the Agent executes the
Transfer Certificate.

 

“Unpaid Sum” means any sum due and payable by an Obligor but unpaid by an
Obligor under the Finance Documents.

 

“U.S.” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

 

“U.S. Borrower” means a Borrower whose jurisdiction of incorporation is a state
of the United States or the District of Columbia.

 

“U.S. GAAP” means the generally accepted accounting principles in the United
States of America as recognised by the Financial Accounting Standards Board or
other body or authority that succeeds the Financial Accounting Standards Board
in determining the generally accepted accounting principles in the United States
from time to time.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Utilisation” means an L/G.

 

“Utilisation Date” means the date on which a Utilisation is to be made, being
the date on which the relevant L/G is to be issued.

 

“Utilisation Request” means (i) a notice automatically generated by COGS and
sent to the respective Issuing Bank or (ii) in case COGS is not available, a
notice substantially in the form set out in Schedule 3 (Utilisation Request).

 

“VAT” means:

 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

--------------------------------------------------------------------------------


 

1.2                               Construction

 

(a)                                 Unless a contrary indication appears, any
reference in this Agreement to:

 

(i)                                     the “Agent”, the “Arranger”, any
“Finance Party”, any “Issuing Bank”, any “Lender”, any “Obligor” or any “Party”
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees;

 

(ii)                                  “assets” includes present and future
properties, revenues and rights of every description;

 

(iii)                               “director” includes any statutory legal
representative(s) (organschaftlicher Vertreter) of a person pursuant to the laws
of its jurisdiction of incorporation, including but not limited to, in relation
to a person incorporated or established in Germany, a managing director
(Geschäftsführer) or member of the board of directors (Vorstand);

 

(iv)                              a “Finance Document” or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended, novated, supplemented, extended or restated;

 

(v)                                 “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

(vi)                              a Lender’s “participation” in relation to an
L/G, shall be construed as a reference to the relevant amount that is or may be
payable by a Lender in relation to that L/G;

 

(vii)                           a “person” includes any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity;

 

(viii)                        a person acting “reasonably” means the exercise of
discretion in a reasonable manner (nach billigem Ermessen) as set out in section
315 of the German Civil Code (Bürgerliches Gesetzbuch).

 

(ix)                              a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any Governmental Authority;

 

(x)                                 a provision of law is a reference to that
provision as amended or re-enacted; and

 

(xi)                              a time of day is a reference to Luxembourg
time.

 

(b)                                 Section, Clause and Schedule headings are
for ease of reference only.

 

--------------------------------------------------------------------------------


 

(c)                                  Unless a contrary indication appears, a
term used in any other Finance Document or in any notice given under or in
connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement.

 

(d)                                 A Default (including an Event of Default) is
“continuing” if it has not been remedied or waived.

 

(e)                                  A Borrower “repaying” or “prepaying” an L/G
means:

 

(i)            the Borrower providing Cash Cover for that L/G;

 

(ii)           the Agent receiving an L/G Reduction Notice as further specified
in Clause 5.5 (Reversal and Reduction of L/Gs); or

 

(iii)          the implementation of any other arrangement, including the
delivery of a Counter Guarantee, satisfactory to the relevant Issuing Bank,

 

and the amount by which an L/G is repaid or prepaid under paragraphs (e)(i) to
(iii) above is the amount of the relevant Cash Cover or reduction or Counter
Guarantee (in the case Cash Cover is provided for an L/G denominated in an
Optional Currency, converted into the currency in which that L/G is denominated
at the relevant exchange rate displayed in COGS in accordance with the COGS
Conditions or (if COGS is not available) at the Agent’s Spot Rate of Exchange on
the date on which Cash Cover is provided).

 

(f)                                   COGS is “not available” means:

 

(i)            the Agent has informed the Company and Issuing Banks that the
COGS system will not be operational for a continuing period of more than 24
hours;

 

(ii)           the COGS Website will not be accessible via the Internet for a
continuing period of more than 24 hours; or

 

(iii)          the Company has informed the Agent within 30 Business Days’ prior
written notice of its decision to discontinue the use of COGS.

 

1.3                               Currency symbols and definitions

 

“€”, “EUR” and “euro” denote the single currency of the Participating Member
States, “£”, “GBP” and “sterling” denote the lawful currency of the United
Kingdom, “$”, “USD” and “dollars” denote the lawful currency of the United
States of America, “CHF” denotes the lawful currency of Switzerland, “SEK”
denotes the lawful currency of Sweden, “SGD” denotes the lawful currency of
Singapore, “CNY” denotes the lawful currency of the People’s Republic of China,
“INR” denotes the lawful currency of India and “SAR” denotes the lawful currency
of Saudi Arabia.

 

--------------------------------------------------------------------------------


 

1.4                               Language

 

This Agreement is made in the English language. For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement. However, where a German translation of a word or phrase appears
in the text of this Agreement, the German translation of such word or phrase
shall prevail.

 

1.5                               Pro Forma Calculations

 

All pro forma computations required to be made hereunder giving effect to any
acquisition or disposition, or issuance, incurrence, assumption or repayment of
Financial Indebtedness, or other transaction shall in each case be calculated
giving pro forma effect thereto (and, in the case of any pro forma computation
made hereunder to determine whether such acquisition or disposition, or
issuance, incurrence, assumption or repayment of Financial Indebtedness, or
other transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive Financial Quarters ending with the most recent Financial
Quarter for which financial statements shall have been delivered pursuant to
Clause 19.1 (Financial statements) (or, prior to the delivery of any such
financial statements, ending with the last Financial Quarter included in the
Original Financial Statements of the Company), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings unless
permitted by Article 11 of Regulation S-X of the U.S. Securities Act of 1933)
and any related incurrence or reduction of Financial Indebtedness, all in
accordance with that Article. If any Financial Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Financial Indebtedness shall be calculated as if the rate in effect on the date
of determination had been the applicable rate for the entire period (taking into
account any Swap Agreement pertaining to interest rates applicable to such
Financial Indebtedness).

 

--------------------------------------------------------------------------------


 

SECTION 2

THE FACILITY

 

2.                                      THE FACILITY

 

2.1                               The Facility

 

Subject to the terms of this Agreement, the Issuing Banks make available to the
Borrowers a multicurrency letter of credit facility in an aggregate amount equal
to the Total Commitments provided that the aggregate Base Currency Amount of all
outstanding L/Gs issued by the Issuing Banks on behalf of (or at the request of)
the Company may not exceed EUR 25,000,000 at any time.

 

2.2                               Increase

 

(a)                                 The Company may by giving at least three
Business Days’ prior notice to the Agent by no later than the date falling 20
Business Days after the effective date of a cancellation of:

 

(i)            the Available Commitments of a Defaulting Lender in accordance
with paragraph (d) of Clause 9.6 (Right of replacement or repayment and
cancellation in relation to a single Lender); or

 

(ii)           the Commitments of a Lender in accordance with:

 

(A)                               Clause 9.1 (Illegality); or

 

(B)                               paragraph (a) of Clause 9.6 (Right of
replacement or repayment and cancellation in relation to a single Lender),

 

request that the Commitments be increased (and the Commitments shall be so
increased) in an aggregate amount in the Base Currency of up to the amount of
the Available Commitments or Commitments so cancelled.

 

(b)                                 Subject to Clause 2.3 (Allocation of
Additional Commitments) below, the Company may by giving at least three Business
Days’ prior notice to the Agent request that the Total Commitments be increased
(and the Total Commitments shall be so increased) in an aggregate amount in the
Base Currency of at least EUR 5,000,000 provided that:

 

(i)            the total Base Currency Amount of all such increases of
Commitments made pursuant to this paragraph (b) must not exceed EUR 70,000,000
and the Total Commitments after any such increase must not exceed EUR
220,000,000;

 

(ii)           the respective increase must become effective during the Increase
Period; and

 

--------------------------------------------------------------------------------


 

(iii)          during the term of this Agreement the Company may not increase
the Commitments more than four times pursuant to this paragraph (b).

 

(c)                                  The implementation of any increase pursuant
to paragraph (a) or (b) above shall be subject to the following provisions and
the implementation of any increase pursuant to paragraph (b) above shall in
addition be subject to Clause 2.3 (Allocation of Additional Commitments):

 

(i)            subject to Clause 2.3 (Allocation of Additional Commitments), the
increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an “Increase
Lender”) selected by the Company (each of which shall not be a member of the
Group) and each of which confirms in writing (whether in the relevant Increase
Confirmation or otherwise) its willingness to assume and does assume all the
obligations of a Lender corresponding to that part of the increased Commitments
which it is to assume, as if it had been an Original Lender;

 

(ii)           each of the Obligors and any Increase Lender shall assume
obligations towards one another and/or acquire rights against one another as the
Obligors and the Increase Lender would have assumed and/or acquired had the
Increase Lender been an Original Lender;

 

(iii)          each Increase Lender shall become a Party as a “Lender” and any
Increase Lender and each of the other Finance Parties shall assume obligations
towards one another and acquire rights against one another as that Increase
Lender and those Finance Parties would have assumed and/or acquired had the
Increase Lender been an Original Lender;

 

(iv)          the Commitments of the other Lenders shall continue in full force
and effect; and

 

(v)           any increase in the Commitments shall take effect on the date
specified by the Company in the notice referred to above or any later date on
which the conditions set out in paragraph (d) below are satisfied.

 

(d)                                 An increase in the Commitments will only be
effective on:

 

(i)            the execution by the Agent and the Company of an Increase
Confirmation from the relevant Increase Lender; and

 

(ii)           in relation to an Increase Lender which is not a Lender
immediately prior to the relevant increase the Agent being satisfied that it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the assumption of the
increased Commitments by that Increase Lender. The Agent shall promptly notify
the Company and the Increase Lender upon being so satisfied.

 

--------------------------------------------------------------------------------


 

(e)                                  Each Increase Lender, by executing the
Increase Confirmation, confirms (for the avoidance of doubt) that the Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the increase becomes effective.

 

(f)                                   The Company shall, promptly on demand, pay
the Agent the amount of all costs and expenses (including legal fees) reasonably
incurred by it in connection with any increase in Commitments under this
Clause 2.2.

 

(g)                                  The Company may pay to the Increase Lender
a fee in the amount and at the times agreed between the Company and the Increase
Lender in a letter between the Company and the Increase Lender setting out that
fee provided that in respect of any increase made pursuant to paragraph (b) of
this Clause 2.2 the following shall apply:

 

(i)            no Increase Lender shall be given preferential treatment in
respect of the amount of fees paid to it in respect of such increase so that a
higher fee may only be paid if an Increase Lender is participating with a higher
amount in the respective increase and Increase Lenders’ participating with equal
amounts must be paid an equal amount of fees; and

 

(ii)           the Company must offer to pay the participation fee in the
Additional Commitment Request and any Additional Commitment Request served
within the first six Months after the date of this Agreement will offer at least
the same level of participation fee as applicable on the signing date of this
Agreement.

 

(h)                                 Clause 23.4 (Limitation of responsibility of
Existing Lender) shall apply mutatis mutandis in this Clause 2.2 in relation to
an Increase Lender as if references in that Clause to:

 

(i)            an “Existing Lender” were references to all the Lenders
immediately prior to the relevant increase;

 

(ii)           the “New Lender” were references to that “Increase Lender”; and

 

(iii)          a “re-transfer” and “re-assignment” were references to
respectively a “transfer” and “assignment”.

 

2.3                               Allocation of Additional Commitments

 

(a)                                 Subject to paragraph (b) of Clause 2.2
(Increase) above the Company may, at any time during the Increase Period,
request the increase of the Total Commitments by a total amount of EUR
70,000,000 (the amount requested being the “Requested Additional Commitment
Amount” and the increased part of the Total Commitments being the “Additional
Commitments”) by delivery to the Agent of a duly completed Additional Commitment
Request setting out the total

 

--------------------------------------------------------------------------------


 

Additional Commitments and any fee the Company is offering to pay in respect
thereto and asking each Lender whether it is willing to participate in the
Additional Commitments on a pro rata basis (based on the proportion borne by its
Commitments to the Total Commitments at the time of the request) (the “Pro Rata
Portion”). The Agent shall notify each Lender without undue delay after receipt
of an Additional Commitment Request of the terms of that Additional Commitment
Request by forwarding a copy of that Additional Commitment Request to each
Lender. The Agent shall also notify each Lender of its potential Pro Rata
Portion.

 

(b)                                 Within 15 Business Days of receipt of a copy
of such Additional Commitment Request from the Agent (the “First Response
Period”), each Lender shall notify the Agent and the Company whether it is
prepared to participate in the Additional Commitments in its Pro Rata Portion.
Any Lender which has not responded to the Agent within such period shall be
deemed to have declined to participate in such Additional Commitment.

 

(c)                                  If the aggregate of the amounts (the
“Committed Amount”) notified by the Lenders prepared to participate in the
Additional Commitment (each a “Participating Lender”) to the Agent in accordance
with, and within the period set out in, paragraph (b) above is equal to the
Requested Additional Commitment Amount, the Agent shall allocate the
participations in the Additional Commitments to each Participating Lender based
on the Pro Rata Portion of each Lender. If the Committed Amount is less than the
Requested Additional Commitment Amount due to not all Lenders being
Participating Lenders or a Participating Lender only willing to commit less than
its Pro Rata Portion the Agent shall allocate the Additional Commitments to each
Participating Lender based on the amounts notified by them (provided that no
allocation shall be made in excess of a Pro Rata Portion of a Participating
Lender) and shall then proceed as set out in paragraph (d) below. The Agent
shall notify each Participating Lender and the Company of the allocation within
five Business Days after the expiry of the First Response Period. Each
Participating Lender shall confirm in writing within five Business Days after
that notice being given by the Agent its willingness to assume the respective
Additional Commitments by executing a respective Increase Confirmation as
further specified in paragraph (c) of Clause 2.2 (Increase).

 

(d)                                 If the Agent determines that the Committed
Amount is less than the Requested Additional Commitment Amount, it shall notify
the Company and each Participating Lender without undue delay thereof and of the
balance of the Requested Additional Commitment Amount and the Committed Amount
(the “Additional Commitment Shortfall”).

 

(e)                                  Each Participating Lender may then within
five Business Days of such notification notify the Agent and the Company whether
or not it is willing to increase its participation in the Additional Commitments
(and if so by which amount). Any Participating Lender which has not responded to
the Agent within

 

--------------------------------------------------------------------------------


 

such period shall be deemed to have declined to further increase its
participation in the Additional Commitments. If the Agent then determines that
the further increase in the Additional Commitments offered by the relevant
Participating Lenders is equal to or less than the Additional Commitment
Shortfall, it shall allocate further participations in the Requested Additional
Commitments to each Participating Lender on the basis of the additional amounts
offered by the respective Participating Lender. If the Agent determines that the
aggregate amount of the further increase in the Additional Commitments offered
by the relevant Participating Lenders is higher than the Additional Commitment
Shortfall, it shall allocate the further participations pro rata based on the
total amount of all Additional Commitments offered by Participating Lenders
pursuant to this paragraph (e) and the share of each Participating Lender in
such total amount. Sentences 3 and 4 of paragraph (c) above shall then apply
mutatis mutandis.

 

(f)                                   If the Agent then determines that the
aggregate amount of the Participating Lenders’ Committed Amount is less than the
Requested Additional Commitment Amount, it shall notify the Company without
undue delay of such occurrence and of the final Additional Commitment Shortfall.
The Company may then within 20 Business Days of such notice select any other
bank, financial institution, trusts, funds or other entities (each of which
shall not be a member of the Group) to participate in the respective Additional
Commitments provided that the aggregate amount of such participations shall not
exceed the amount of the final Additional Commitment Shortfall and further
provided that such potential lender confirms in writing within such 20 Business
Days its willingness to assume the respective Additional Commitments as further
specified in paragraph (c) of Clause 2.2 (Increase) by executing the respective
Increase Confirmation.

 

(g)                                  No Lender shall be obliged to participate
in any Additional Commitment or increase its participation in the Additional
Commitment it was prepared to assume unless it has otherwise agreed in
accordance with paragraphs (c), (d) or (e) (as the case may be) above.

 

2.4                               Finance Parties’ rights and obligations

 

(a)                                 The obligations of each Finance Party under
the Finance Documents are several and do not constitute a joint obligation
(Ausschluss der gesamtschuldnerischen Haftung). Failure by a Finance Party to
perform its obligations under the Finance Documents does not affect the
obligations of any other Party under the Finance Documents. No Finance Party is
responsible for the obligations of any other Finance Party under the Finance
Documents.

 

(b)                                 The rights of each Finance Party under or in
connection with the Finance Documents are separate and independent rights and do
not constitute a joint creditorship (Ausschluss der Gesamtgläubigerschaft) and
any debt arising under the Finance Documents to a Finance Party from an Obligor
shall, except as otherwise set out in this Agreement or any other Finance
Document, be a separate and independent debt (Ausschluss der
gesamtschuldnerischen Haftung).

 

--------------------------------------------------------------------------------


 

(c)                                  A Finance Party may, except as otherwise
stated in the Finance Documents, separately enforce its rights under the Finance
Documents.

 

3.                                      PURPOSE

 

3.1                               Purpose

 

Each Borrower shall use any L/G to collateralise obligations of, or claims
against, any Borrower in each case arising in connection with the operational
business requirements of any Borrower in relation to the issuance of:

 

(a)                                 tender guarantees (Bietungsavale);

 

(b)                                 advance payment guarantees
(Anzahlungsavale);

 

(c)                                  performance guarantees
(Vertragserfüllungsavale);

 

(d)                                 rental guarantees (Mietavale);

 

(e)                                  customs guarantees (Zollavale);

 

(f)                                   warranty guarantees
(Gewährleistungsavale); or

 

(g)                                  payment guarantees for suppliers
(Lieferantenavale).

 

In respect of any L/G issued by Zurich Insurance plc under this Agreement, the
L/G may also be issued in the form of a counter-guarantee for letters of credit
issued by other financial institutions on a bilateral basis for any of the
purposes described above provided that the aggregate Base Currency Amount of any
such L/Gs must not exceed EUR 10,000,000 at any time during the term of this
Agreement.

 

3.2                               Monitoring

 

No Finance Party is bound to monitor or verify the use of an L/G granted
pursuant to this Agreement.

 

4.                                      CONDITIONS OF UTILISATION

 

4.1                               Initial conditions precedent

 

No Borrower may deliver a Utilisation Request to the Agent or an Issuing Bank
unless the Agent has received all of the documents and other evidence listed in
Part I (Conditions Precedent to Initial Utilisation) of Schedule 2 (Conditions
Precedent) in form and substance satisfactory to the Agent. The Agent shall
notify the Company and the Lenders promptly upon being so satisfied.

 

4.2                               Further conditions precedent

 

An Issuing Bank will only be obliged to comply with Clause 5.3 (Issue of L/Gs)
if on the

 

--------------------------------------------------------------------------------


 

date of the Utilisation Request and on the proposed Utilisation Date:

 

(a)                                 no Default is continuing or would result
from the issue of the L/G;

 

(b)                                 the Repeated Representations made by each
Obligor are true in all material respects; and

 

(c)                                  no Change of Control has occurred.

 

4.3                               Conditions relating to Optional Currencies

 

A currency will constitute an Optional Currency in relation to an L/G if:

 

(a)                                 it is USD, GBP or CHF; or

 

(b)                                 SEK, SGD, CNY, INR or SAR; or

 

(c)                                  any other currency agreed with the relevant
Issuing Bank as at or prior to receipt by it or as the case may be, the Agent of
the relevant Utilisation Request for that L/G;

 

provided that in the case of paragraphs (b) and (c) above, the aggregate Base
Currency Amount of all L/Gs denominated in any such currencies shall not exceed
EUR 20,000,000 at any time. Each Issuing Bank will only be obliged to issue an
L/G in an Optional Currency if this Optional Currency (other than in the case of
paragraphs (a) and (b) above) is approved between the relevant Issuing Bank and
the relevant Borrower.

 

--------------------------------------------------------------------------------


 

SECTION 3

UTILISATION

 

5.                                      UTILISATION

 

5.1                               General

 

(a)                                 Each Borrower may, subject to the provisions
of this Clause 5 (Utilisation) and Clause 7 (L/Gs) utilise the Facility by
delivering to the relevant Issuing Bank a duly completed Utilisation Request by
entering the required data into COGS in accordance with the COGS Conditions.

 

(b)                                 If COGS is not available the relevant
Borrower may deliver the respective duly completed Utilisation Request to the
Agent not later than the Specified Time provided that any Utilisation Request
not received via COGS must be pre-advised to the Agent by telephone by the
relevant Borrower.

 

(c)                                  As soon as reasonably practicable following
the date of this Agreement and all Existing L/Gs having been rolled as L/Gs into
this Agreement, the Company shall endeavour to request Utilisations on a pro
rata basis to ensure that the Commitment of each Lender is utilised pro-rata to
its participation in the Total Commitments.

 

5.2                               Completion of a Utilisation Request

 

(a)                                 Each Utilisation Request is irrevocable and
will not be regarded as having been duly completed unless:

 

(i)            it identifies the relevant Borrower and the type of L/G (and for
the purposes of COGS, standby letters of credit include commercial or trade
letters of credit);

 

(ii)           it identifies the relevant Issuing Bank and whether it is to be
issued by one or several Issuing Banks (and in the latter case in which
portions);

 

(iii)          it identifies the proposed Utilisation Date which is a Business
Day falling within the Availability Period;

 

(iv)          it identifies the amount and currency of the requested L/G;

 

(v)           the L/G is denominated in the Base Currency or an Optional
Currency;

 

(vi)          the amount of the L/G requested is an amount whose Base Currency
Amount is not more than the Available Facility and the Available Commitment of
the Issuing Bank;

 

(vii)         a form of the relevant requested L/G as outlined in Clause 3.1
(Purpose) is (x) attached, (y) agreed with the relevant Issuing Bank and
(z) satisfies the L/G Approved Criteria;

 

--------------------------------------------------------------------------------


 

(viii)        the obligor of the obligations secured by the L/G is the
respective Borrower, the beneficiary of the L/G is identified and the underlying
contract is specified;

 

(ix)          it specifies the expiry date specified in the relevant L/G or, as
the case may be, the expiry date of the Commercial Lifetime of the relevant L/G;
and

 

(x)           the delivery instructions for the L/G are specified.

 

(b)                                 The Agent shall in no event be held
responsible for a non — or a delayed processing of any Utilisation Request
(irrespective of whether made through COGS or otherwise) unless such delayed
processing is caused by gross negligence or wilful misconduct on the part of the
Agent. As the Agent will not, in the event of a Utilisation Request or other
information submitted by telefax, letter or email, be in a position to verify
whether any document received as a Utilisation Request has been duly authorised
and sent by the relevant Borrower, the Company and each Borrower agrees that the
Agent shall be entitled to execute all Utilisation Requests hereunder received
by telefax, letter or email or with respect to which further information was
delivered by telefax, letter or email if on their face such telefaxes, letters
or emails appear to be duly authorised and executed by persons acting on behalf
of the Company and/or the relevant Borrower who have been identified as
authorised signatories in accordance with the COGS Conditions or in the
certificate referred to under paragraph (g) of Part I or number 7 of Part II
(Conditions Precedent required to be delivered by an Additional Obligor) of
Schedule 2 (Conditions Precedent). Neither the Agent nor any of the Issuing
Banks shall be held liable for the execution of any forged Utilisation Request
received by telefax, letter or email except where the forgery is evident
(offensichtlich) or the Agent or the respective Issuing Bank acted with gross
negligence or wilful misconduct.

 

(c)                                  Provided the requirements in this Agreement
are met with respect to any Existing L/G, a Borrower may request in a
Utilisation Request that that Existing L/G issued by the relevant Issuing Bank
be treated as an L/G issued under this Agreement.

 

(d)                                 Only one L/G may be requested in each
Utilisation Request other than in the case of a Utilisation Request relating to
Existing L/Gs issued by the relevant Issuing Bank.

 

(e)                                  The maximum aggregate Base Currency Amount
of all outstanding standby, commercial or trade letters of credit shall at no
time exceed EUR 50,000,000 (or its equivalent in any other currency or
currencies).

 

(f)                                   A Utilisation Request may only be revoked
by the relevant Borrower:

 

(i)            before the Agent has forwarded the Utilisation Request to the
relevant Issuing Bank by giving notice to the Agent; or

 

--------------------------------------------------------------------------------


 

(ii)           thereafter, by giving notice to the relevant Issuing Bank which
has to be received by that Issuing Bank at a time that Issuing Bank will, with
reasonable efforts, still be in a position to stop the process that the relevant
L/G is delivered to the relevant beneficiary or any other party as instructed by
the relevant Borrower. In such case that Issuing Bank shall promptly inform the
Agent whether or not that L/G has been issued.

 

5.3                               Issue of L/Gs

 

(a)                                 The Agent must promptly notify the relevant
Issuing Bank of the details of the requested L/G (including its Base Currency
Amount if the requested L/G is denominated in an Optional Currency).

 

(b)                                 An L/G can be issued by one Issuing Bank or
jointly by two or more Issuing Banks provided that there shall be no joint
liability (Gesamtschuldnerschaft) between the relevant Issuing Banks and each
Issuing Bank shall only be liable for payment of a certain portion of the Face
Amount of the relevant L/G which portion must be set out in the L/G and comply
with the requirements set out in paragraph (c) of Clause 5.4 (Extension of L/Gs)
below.

 

(c)                                  A proposed Issuing Bank is not obliged to
issue (and shall not issue) any L/G if it notifies the relevant Borrower that it
will not be able to issue the L/G on the basis of any of the following grounds:

 

(i)            a Lender’s share in the outstanding L/Gs (including, for the
avoidance of doubt and without limitation, any L/G in respect of which Cash
Cover has been provided) would exceed its Commitment;

 

(ii)           the Base Currency Amount (calculated as at the date of the
Utilisation Request) of all outstanding L/Gs constituting standby, commercial or
trade letters of credit (including, for the avoidance of doubt and without
limitation, any L/Gs of that type in respect of which Cash Cover has been
provided) would exceed EUR 50,000,000 (or its equivalent in any other currency
or currencies);

 

(iii)          the Base Currency Amount (calculated as at the date of the
Utilisation Request) of all outstanding L/Gs (including, for the avoidance of
doubt and without limitation, any L/G in respect of which Cash Cover has been
provided) would exceed the Total Commitments;

 

(iv)          the requirements of Clause 5.2 (Completion of a Utilisation
Request) are not satisfied; or

 

(v)           the L/G Approved Criteria are not satisfied and the relevant
Issuing Bank is not willing to dispense with these requirements.

 

For the avoidance of doubt, any letter of credit or similar instrument issued by
an Issuing Bank in excess of the amounts described above will be issued on a

 

--------------------------------------------------------------------------------


 

bilateral basis and not be subject to (nor benefit from) the provisions of this
Agreement.

 

(d)                                 Subject to the terms of this Agreement being
met:

 

(i)            the relevant Issuing Bank must issue the L/G on the Utilisation
Date; or

 

(ii)           with respect to an Existing L/G, on and from the respective
Utilisation Date that Existing L/G will be treated as an L/G issued under this
Agreement.

 

(e)                                  The Issuing Bank shall use COGS, if COGS is
available, also for any amendment, reduction or cancellation of any L/G issued
under COGS.

 

(f)                                   For the avoidance of doubt, each relevant
Issuing Bank is itself responsible for checking whether any currency requested
has been approved by it and whether all other requirements for a Utilisation are
satisfied and the Agent will take no responsibility for this.

 

5.4                               Extension of L/Gs

 

(a)                                 A Borrower may by giving a Utilisation
Request request that an L/G issued on its behalf which would otherwise expire is
extended by delivery to the Agent of a notice specifying the new proposed
Maturity Date in accordance with the terms of that L/G and, in any event, by no
later than four Business Days before the Maturity Date of that L/G.

 

(b)                                 The Agent must promptly notify the relevant
Issuing Bank of the details of the requested extension of the L/G and the amount
of its share of that L/G.

 

(c)                                  An Issuing Bank shall only be obliged to
comply with such a Utilisation Request if on the date of the Utilisation Request
and on the proposed extension date no Event of Default is continuing or would
result from such extension and no Change of Control has occurred.

 

(d)                                 An Issuing Bank is not obliged to (and shall
not) extend any L/G if as a result of such extension:

 

(i)            a Lender’s share in the outstanding L/Gs (including, for the
avoidance of doubt and without limitation, any L/G in respect of which Cash
Cover has been provided) would exceed its Commitment;

 

(ii)           the Base Currency Amount (calculated as at the date of the
Utilisation Request) of all outstanding standby, commercial or trade letters of
credit (including, for the avoidance of doubt and without limitation, any L/G in
respect of which Cash Cover has been provided) would exceed EUR 50,000,000 (or
its equivalent in any other currency or currencies); or

 

--------------------------------------------------------------------------------


 

(iii)          the Base Currency Amount (calculated as at the date of the
Utilisation Request) of all outstanding L/Gs (including, for the avoidance of
doubt and without limitation, any L/G in respect of which Cash Cover has been
provided) would exceed the Total Commitments.

 

(e)                                  The terms of each extended L/G will remain
the same as before the extension, except that:

 

(i)            its amount may be reduced; and

 

(ii)           its Maturity Date will be the date specified in the Utilisation
Request.

 

(f)                                   Subject to the terms of this Agreement
being met, the relevant Issuing Bank must extend the L/G in the manner
requested.

 

5.5                               Reversal and reduction of L/Gs

 

(a)                                 An Issuing Bank shall (if COGS is available)
enter into COGS and otherwise give written notice to the Agent (in each case an
“L/G Reduction Notice”) of any reduction pursuant to any event set out in
paragraph (b) of this Clause 5.5 of the maximum amount payable under any L/G
issued by it promptly upon the occurrence of such reduction.

 

(b)                                 For the purposes of paragraph (a) above, a
reduction of the maximum amount payable under any L/G occurs if an Issuing Bank
is satisfied that:

 

(i)            in relation to an L/G issued by that Issuing Bank which under its
terms expires without any doubt if no demand for payment has been received by
that Issuing Bank on or before a specified expiry date, no demand in respect of
that L/G has been received by that Issuing Bank on or before such date; or

 

(ii)           in relation to an L/G issued by that Issuing Bank whose terms do
not provide for an expiry without any doubt on a specific expiry date if no
demand for payment has been received by that Issuing Bank on or before that date
(or, in the case of a release of an L/G, on or before the expiry date specified
therein):

 

(A)                               the original of the L/G (including all
amendments (if any)) has been returned to that Issuing Bank by the beneficiary
or the relevant Borrower; or

 

(B)                               the L/G has been released in writing by the
beneficiary; or

 

(iii)          in relation to an L/G whose terms provide for a reduction of its
Face Amount, the conditions of such reduction under the terms of the L/G are
without any doubt satisfied; or

 

--------------------------------------------------------------------------------


 

(iv)          the beneficiary has unconditionally certified to the Issuing Bank
the reduction of the Face Amount of the L/G in writing; or

 

(v)           after having effected (full or partial) payment pursuant to a
demand to the extent it has been reimbursed by the relevant Borrower or on its
behalf in the amount required by the terms of this Agreement; or

 

(vi)          for the avoidance of doubt, is otherwise satisfied that it has no
further liability under the relevant L/G.

 

5.6                               Handling of Utilisation Requests, issuance of
L/Gs

 

(a)                                 Each Utilisation Request in respect of an
L/G with respect to which the terms of sub-paragraphs (a)(ii) and (a)(vii) of
Clause 5.2 (Completion of a Utilisation Request) and paragraph (c) of Clause 5.4
(Extension of L/Gs) are complied with:

 

(i)            will, if received under COGS, be automatically forwarded to the
relevant Issuing Bank, and

 

(ii)           shall, if received by the Agent otherwise than over COGS, be
forwarded by the Agent without undue delay to the Issuing Bank

 

for issuance of the requested L/G. If the terms of sub-paragraphs (a)(ii) and
(a)(vii) of Clause 5.2 (Completion of a Utilisation Request) and
paragraph (c) of Clause 5.4 (Extension of L/Gs) applicable to the issuance of
such L/G are not fulfilled the relevant Utilisation Request will not be
processed and the Agent shall promptly inform the relevant Borrower accordingly.

 

(b)                                 Promptly following receipt of the relevant
notification under COGS that a Utilisation Request where it is named as the
Issuing Bank has been sent to it or, as the case may be, the Utilisation Request
forwarded to it by the Agent pursuant to paragraph (a)(ii), the Issuing Bank
shall determine whether, in respect of such Utilisation Request and the
requested L/G, the L/G Approved Criteria and all other requirements set out in
this Clause 5 other than those in sub-paragraphs (a)(ii) and (a)(vii) of
Clause 5.2 (Completion of a Utilisation Request) and paragraph (c) of Clause 5.4
(Extension of L/Gs)  (the “L/G Requirements”) are fulfilled.

 

(c)                                  Following determination in accordance with
paragraph (b), the Issuing Bank shall confirm through COGS (or, if COGS is not
available, inform the Agent accordingly) whether:

 

(i)            the L/G Requirements are fulfilled (and, if the L/G is
denominated in an Optional Currency, COGS will automatically (and if COGS is not
available, the Agent shall) calculate the Base Currency Amount with respect
thereto); or

 

--------------------------------------------------------------------------------


 

(ii)           it will not be able to issue the requested L/G at all because all
or some of the L/G Requirements are not fulfilled and, if so, which one(s).

 

(d)                                 In the event of notification by the Issuing
Bank that it will not issue the requested L/G the Agent shall, if such
information is not generated by COGS, inform the relevant Borrower and the
Borrower shall:

 

(i)            agree with the Issuing Bank such amendment of the requested L/G
as is necessary and possible to enable the Issuing Bank to issue the relevant
L/G; and

 

(ii)           if no agreement can be reached between the Issuing Bank and the
Borrower (in particular if the L/G Requirements are not complied with):

 

(A)                               the Issuing Bank shall not issue the requested
L/G; and

 

(B)                               the Borrower shall promptly withdraw the
relevant Utilisation Request.

 

(e)                                  The Issuing Bank shall promptly enter into
COGS (or, if COGS is not available, inform the Agent of) all changes in respect
of a requested L/G agreed with the relevant Borrower pursuant to
paragraph (d) above.

 

5.7                               Reports, Correction of bookings

 

(a)                                 The Agent will generate under COGS (unless
COGS is not available) on each day reports (the “COGS Reports”) stating inter
alia with respect to the previous day:

 

(i)            the Base Currency Amount of all outstanding L/Gs as determined
for such day; and

 

(ii)           the aggregate Base Currency Amount of all outstanding L/Gs issued
on behalf of the Company;

 

(iii)          the aggregate Base Currency Amount of all outstanding L/Gs issued
in an Optional Currency not being either USD, GBP or CHF; and

 

(iv)          all relevant information (including the name of the beneficiary of
the L/G, the type of L/G, the L/G amount, the date of issuance or prolongation
and the initially fixed maturity date or Commercial Lifetime (and if applicable,
any prolongation thereof) of such L/G) with respect to any L/G outstanding.

 

(b)                                 The Borrowers, the Agent, the Lenders and
the Issuing Banks may download copies of the COGS Reports for their internal use
over COGS (or, if COGS is not available, upon request from the Agent). In the
event that the Company, the Agent and/or any Issuing Bank does not agree with
any matter contained in the COGS Reports it shall, by no later than 5.00 p.m. on
the third Business Day following the date of generation of the relevant COGS
Report, notify the Agent accordingly;

 

--------------------------------------------------------------------------------


 

provided, however, that the failure to notify the Agent by such third Business
Day will not result in the waiver of any right to dispute any matter contained
in such COGS Report.

 

(c)                                  If the Agent receives a notice pursuant to
paragraph (b) that a COGS Report does not properly reflect any booking as it
would have to be made pursuant to this Agreement, it shall promptly inform all
other Parties who would be affected by any change in the relevant booking and
thereafter the relevant Parties shall seek mutual agreement on the relevant
corrections and any entries in COGS shall be made or, as the case may be,
corrected by the Agent accordingly. In the case that any such correction has an
impact on the amount of any fees payable or paid under this Agreement, any such
difference shall be taken into account by the Agent in the next notification to
the Company and payment to the Lenders pursuant to Clause 11.1 (Commitment fee)
or Clause 11.2 (L/G fee).

 

6.                                      REBASING

 

6.1                               Determination of the Base Currency Amount

 

On the last Business Day of each calendar quarter (a “Calendar Quarter Date”) on
which at least one L/G is outstanding under this Agreement which is denominated
in an Optional Currency, COGS will automatically and, if COGS is not available,
the Agent shall determine the Base Currency Amount of each L/G outstanding by
notionally converting the amount of that L/G into the Base Currency on the basis
of the relevant exchange rate displayed in COGS in accordance with the COGS
Conditions or (if COGS is not available) the Agent’s Spot Rate of Exchange on
the date of calculation.

 

6.2                               Company’s obligation to prepay

 

(a)                                 If with respect to a Calendar Quarter Date
(each a “Rebasing Day”) the aggregate Base Currency Amount of the outstanding
L/Gs of an Issuing Bank exceeds its Commitment applicable on that Rebasing Day
(the exceeding amount being the “Excess Amount”), the Company must, if requested
by the Agent in writing to do so, within 10 Business Days following such request
ensure that a sufficient amount of the outstanding L/Gs are prepaid by the
Borrowers (including, for the avoidance of doubt, by providing Cash Cover), in
each case to prevent the Base Currency Amount of the L/Gs outstanding exceeding
the Commitment of the relevant Issuing Bank following any adjustment to a Base
Currency Amount under Clause 6.1 (Determination of the Base Currency Amount).

 

(b)                                 If in respect of any Rebasing Day subsequent
to a Rebasing Day in respect of which Cash Cover had been provided pursuant to
paragraph (a) the Excess Amount has been reduced, the whole or relevant part of
the Cash Cover shall be released within five Business Days of the relevant
Rebasing Day provided that no Default has occurred which is continuing.

 

--------------------------------------------------------------------------------


 

6.3                               Notification

 

The Agent must notify the Company and the Issuing Banks of any relevant Base
Currency Amount (and the relevant exchange rate displayed in COGS in accordance
with the COGS Conditions or (if COGS is not available) the applicable Agent’s
Spot Rate of Exchange) promptly after it is ascertained.

 

7.                                      L/GS

 

7.1                               Claims under an L/G

 

(a)                                 Each Borrower irrevocably and
unconditionally authorises the relevant Issuing Bank to pay any claim made or
purported to be made under an L/G requested by it (or requested by the Company
on its behalf) and which appears on its face to be in order (in this Clause 7.1,
a “claim”) notwithstanding any defences against that claim which are or may be
available to it under the law applicable to that L/G and which arise from, or
relate to, the underlying transaction.

 

(b)                                 Each Borrower shall immediately on demand
pay to the Agent for the relevant Issuing Bank an amount equal to the amount of
any claim.

 

(c)                                  Each Borrower acknowledges that an Issuing
Bank:

 

(i)            is not obliged to carry out any investigation or notify or seek
any confirmation from any other person (including without limitation the Company
and the Borrower) before paying a claim; and

 

(ii)           deals in documents only and will not be concerned with the
legality of a claim or any underlying transaction or any available set-off,
counterclaim or other defence of any person (including without limitation any
defences which arise from, or relate to, the underlying transaction which are or
may be available to that Issuing Bank under the law applicable to the relevant
L/G).

 

(d)                                 The obligations of a Borrower under this
Clause will not be affected by:

 

(i)            the sufficiency, accuracy or genuineness of any claim or any
other document; or

 

(ii)           any incapacity of, or limitation on the powers of, any person
signing a claim or other document.

 

7.2                               Indemnities

 

(a)                                 Each Borrower shall immediately on demand
indemnify an Issuing Bank against any cost, loss or liability incurred by that
Issuing Bank (otherwise than by reason of that Issuing Bank’s gross negligence,
bad faith or wilful misconduct) in acting as an Issuing Bank under any L/G
requested by (or on behalf of) that Borrower.

 

--------------------------------------------------------------------------------


 

(b)                                 The obligations of any Borrower under this
Clause will not be affected by any act, omission, matter or thing which, but for
this Clause, would reduce, release or prejudice any of its obligations under
this Clause (without limitation and whether or not known to it or any other
person) including:

 

(i)            any time, waiver or consent granted to, or composition with, any
Obligor, any beneficiary under an L/G or any other person;

 

(ii)           the release of any other Obligor or any other person under the
terms of any composition or arrangement with any creditor or any member of the
Group;

 

(iii)          the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under an L/G or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

(iv)          any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of an Obligor or any
beneficiary under an L/G or any other person;

 

(v)           any amendment (however fundamental) or replacement of a Finance
Document consented to by the Company, any L/G or any other document or security;

 

(vi)          any unenforceability, illegality or invalidity of any obligation
of any person under any Finance Document, any L/G or any other document or
security; or

 

(vii)         any insolvency or similar proceedings.

 

(c)                                  Neither the Company nor any Borrower shall
be entitled to reject payment otherwise due by it pursuant to this Agreement on
the basis of the argument that an L/G with respect to which an Issuing Bank
claims payment should not have been issued or should not have been issued under
its terms by that Issuing Bank pursuant to the terms of this Agreement or
applicable law or regulations.

 

7.3                               Rights of contribution

 

(a)                                 No Obligor will be entitled to any right of
contribution or indemnity from any Finance Party in respect of any payment it
may make under this Clause 7.

 

(b)                                 No Issuing Bank will be entitled to any
right of contribution or indemnity from any other Issuing Bank other than
pursuant to Clauses 27.6 (Loss Sharing in respect of L/Gs) and 27.7 (Sharing of
Recoveries / Adjustment of Loss Sharing).

 

--------------------------------------------------------------------------------


 

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

8.                                      REPAYMENT

 

(a)                                 Each L/G which would otherwise be
outstanding on the Termination Date shall be repaid on the Termination Date.

 

(b)                                 In respect of each outstanding L/G the
Maturity Date of which falls after the Termination Date, an Issuing Bank may
either:

 

(i)            continue to provide the respective L/G on a bilateral basis on
terms and conditions agreed upon between that Issuing Bank, the Company and the
relevant Borrower in a separate agreement reasonably satisfactory to that
Issuing Bank to be reached no later than on the Termination Date;

 

(ii)           continue to provide the respective L/G on a bilateral basis
following receipt of a Counter Guarantee by no later than the Termination Date;
or

 

(iii)          require that Cash Cover (or such other security which is
reasonably satisfactory to that Issuing Bank) is provided by the relevant
Borrower (or the Company) with respect to the counterindemnity obligations owed
to that Issuing Bank by the relevant Borrower in respect of the outstanding L/Gs
issued by that Issuing Bank not later than on the Termination Date, in such a
way as to result in the relevant L/G liability of that Issuing Bank being
considered with a zero risk weighting (within the meaning of section 185
paragraph 5 of the German Solvability Regulation (Solvabilitätsverordnung)).

 

(c)                                  Any negotiations between an Issuing Bank,
the Company and the relevant Borrower about a bilateral continuation or the
terms and conditions and the implementation of the Cash Cover or other Security
shall be made between that Issuing Bank and the relevant Borrower directly
without involvement of the Agent.

 

(d)                                 Each L/G outstanding on the Termination Date
shall, in the case of a bilateral continuation of that L/G pursuant to
paragraph (b) above, for all purposes of this Agreement cease to be treated as
an L/G issued under this Agreement as of the Termination Date provided however
that unless otherwise agreed by the relevant Issuing Bank the fees set out in
Clauses 11.2 (L/G fee) and 11.5 (Issuance and Administration Fee) shall continue
to be payable but shall be paid directly to (and calculated by) the relevant
Issuing Bank instead of the Agent. In addition, the fees set out in Clause 11.2
(L/G fee) shall be reduced as set out in paragraph (a) of Clause 11.2 (L/G fee).

 

--------------------------------------------------------------------------------


 

9.             PREPAYMENT AND CANCELLATION

 

9.1          Illegality

 

If, in any applicable jurisdiction, it becomes unlawful for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Utilisation:

 

(a)           that Lender shall promptly notify the Agent upon becoming aware of
that event;

 

(b)           upon the Agent notifying the Company, the Commitment of that
Lender will be immediately cancelled and it shall not be obliged to issue any
L/G; and

 

(c)           each Borrower and the Company shall cooperate with the relevant
Lender to seek a release by the relevant beneficiaries of each L/G issued by
that Lender and outstanding at such time and, if and to the extent an L/G is not
released by the date notified by that Lender, the Company shall, or shall
procure that any relevant Borrower will, prepay all outstanding L/Gs of that
Lender.

 

9.2          Change of control

 

In the event of a Change of Control:

 

(a)           the Company shall promptly notify the Agent upon becoming aware of
that event;

 

(b)           a Lender shall not be obliged to issue any L/Gs; and

 

(c)           if a Lender so requires and notifies the Agent within 10 days of
being informed by the Agent of the event, the Agent shall, by not less than 10
days’ notice to the Company, cancel the Commitment of that Lender and declare
the participation of that Lender in all outstanding L/Gs, together with accrued
L/G fee, and all other amounts accrued under the Finance Documents owed to that
Lender by the Obligors, immediately due and payable, whereupon the Commitment of
that Lender will be cancelled and all such outstanding amounts will become
immediately due and payable and each Borrower shall prepay the relevant
outstanding L/Gs.

 

9.3          Voluntary cancellation

 

The Company may, if it gives the Agent not less than three Business Days’ prior
written notice (or such shorter period as the Majority Lenders may agree),
cancel the whole or any part (being a minimum amount of EUR 5,000,000) of the
Available Facility. Any cancellation under this Clause 9.3 shall reduce the
Commitments of the Lenders rateably under the Facility.

 

9.4          Automatic cancellation

 

If the first Utilisation Date has not occurred by the date falling one Month
after the date of this Agreement, the Facility will be automatically cancelled
in full.

 

--------------------------------------------------------------------------------


 

9.5          Voluntary prepayment

 

A Borrower to which an L/G has been issued may, if it gives the Agent not less
than three Business Days’ prior notice (or such shorter period as the Majority
Lenders may agree), prepay the whole or any part of that L/G.

 

9.6          Right of replacement or repayment and cancellation in relation to a
single Lender

 

(a)           If:

 

(i)            any sum payable to any Lender by an Obligor is required to be
increased under paragraph (c) of Clause 12.2 (Tax gross-up);

 

(ii)           any Lender claims indemnification from the Company under
Clause 12.3 (Tax indemnity) or Clause 13.1 (Increased costs); or

 

(iii)          any Lender is a Defaulting Lender;

 

the Company may, whilst the circumstance giving rise to the requirement for that
increase, indemnification or Defaulting Lender status continues, give the Agent
notice of cancellation of the Commitment of that Lender and its intention to
procure the repayment of that Lender’s participation in the L/Gs.

 

(b)           On receipt of a notice of cancellation referred to in
paragraph (a) above, the Commitment of that Lender shall immediately be reduced
to zero.

 

(c)           Each Borrower to which a Utilisation is outstanding shall repay
that Lender’s participation in any such Utilisations.

 

(d)           The Company may, in the circumstances set out in
paragraph (a) above, on three Business Days’ prior notice to the Agent and the
Lender (or such shorter period as the Majority Lenders may agree), replace that
Lender by requiring that Lender to (and, to the extent permitted by law, that
Lender shall) assign and transfer by way of assumption of contact
(Vertragsübernahme) pursuant to Clause 23 (Changes to the Lenders) all (and not
part only) of its Available Commitment under this Agreement to a Lender or other
bank, financial institution, trust, fund or other entity selected by the Company
which confirms its willingness to assume and does assume all the obligations of
the transferring Lender in accordance with Clause 23 (Changes to the Lenders).

 

(e)           The replacement of a Lender pursuant to paragraph (d) above shall
be subject to the following conditions:

 

(i)            the Company shall have no right to replace the Agent;

 

(ii)           neither the Agent nor any Lender shall have any obligation to
find a replacement Lender;

 

--------------------------------------------------------------------------------


 

(iii)          in no event shall the Lender replaced under paragraph (d) above
be required to pay or surrender any of the fees received by such Lender pursuant
to the Finance Documents; and

 

(iv)          the Lender shall only be obliged to assign and transfer its rights
and obligations pursuant to paragraph (d) above once it is satisfied that it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to that transfer.

 

(f)            A Lender shall perform the checks described in
paragraph (e)(iv) above as soon as reasonably practicable following delivery of
a notice referred to in paragraph (d) above and shall notify the Agent and the
Company when it is satisfied that it has complied with those checks.

 

9.7          Mandatory repayment and cancellation of Lenders

 

If on the date falling six months before the earliest FATCA Application Date for
any payment by a Party to a Lender (or to the Agent for the account of that
Lender), that Lender is not a FATCA Exempt Party and, in the opinion of that
Lender (acting reasonably), that Party will, as a consequence, be required to
make a FATCA Deduction from a payment to that Lender (or to the Agent for the
account of that Lender) on or after that FATCA Application Date (a “FATCA
Event”):

 

(a)           that Lender shall, reasonably promptly after that date, notify the
Agent of that FATCA Event and the relevant FATCA Application Date;

 

(b)           if, on the date falling one month before such FATCA Application
Date, that FATCA Event is continuing:

 

(i)            that Lender may, at any time between one month and two weeks
before such FATCA Application Date, notify the Agent;

 

(ii)           upon the Agent notifying the Company, the Commitment of that
Lender will be immediately cancelled; and

 

(iii)          each Borrower shall repay that Lender’s participation in the
Utilisations made to that Borrower on the last Business Day before the relevant
FATCA Application Date.

 

9.8          Restrictions

 

(a)           Any notice of cancellation or prepayment given by any Party under
this Clause 9 shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.

 

(b)           Any prepayment under this Agreement shall be made together with
accrued interest on the amount prepaid and without premium or penalty.

 

--------------------------------------------------------------------------------


 

(c)           No Borrower may reborrow any part of the Facility which is prepaid
(other than pursuant to Clause 9.5 (Voluntary prepayment)).

 

(d)           The Borrowers shall not repay or prepay all or any part of the
L/Gs or cancel all or any part of the Commitments except at the times and in the
manner expressly provided for in this Agreement.

 

(e)           Subject to Clause 2.2 (Increase), no amount of the Total
Commitments cancelled under this Agreement may be subsequently reinstated.

 

(f)            If the Agent receives a notice under this Clause 9 it shall
promptly forward a copy of that notice to either the Company or the affected
Lender, as appropriate.

 

(g)           If all or part of an L/G is repaid or prepaid and is not available
for redrawing (other than by operation of Clause 4.2 (Further conditions
precedent)), an amount of the Commitments (equal to the Base Currency Amount of
the amount of the L/G which is repaid or prepaid) will be deemed to be cancelled
on the date of repayment or prepayment.

 

(h)           Any prepayment of an outstanding L/G shall be made in the manner
described in paragraph (b) of Clause 8 (Repayment) and shall be subject to the
continued payment of the L/G fees and administration fees as further specified
in Clause 8 (Repayment).

 

10.          CASH COVER

 

(a)           Where any Borrower or the Company is obliged to provide “Cash
Cover” for an L/G to the Agent or an Issuing Bank under this Agreement, cash
cover is provided if that Borrower or the Company pays an amount in the currency
in which that L/G is denominated to an interest-bearing account in the name of
that Borrower or the Company, as the case may be, and the following conditions
are met:

 

(i)            the account is with the Agent or with an Affiliate of the Agent
(if the Cash Cover is to be provided to the Agent) or with the relevant Issuing
Bank or other party agreed by the Issuing Bank (if the Cash Cover is to be
provided to that Issuing Bank);

 

(ii)           until no amount is or may be outstanding under that L/G,
withdrawals from the account may only be made to pay the relevant Issuing Bank
(or Agent, if applicable) amounts due and payable to it under this Agreement in
respect of that L/G; and

 

(iii)          that Borrower or, as the case may be, the Company has executed a
security document over that account, in form and substance reasonably
satisfactory to the Agent or the relevant Issuing Banks (as applicable) with
which that account is held, creating a first ranking security interest over that
account for the sole benefit of the relevant Issuing Bank,

 

--------------------------------------------------------------------------------


 

and the account will bear interest at a rate equal to: for GBP, SONIA (Sterling
Over Night Index Average), for USD, FFE (Feds Funds Effective), for EUR, EONIA
(Euro Overnight Index Average) and for CHF, SARO (Swiss Overnight Index Average)
(in each case as determined by the Issuing Bank) for deposits in that currency
for one month (if that amount is placed on a one month time deposit), or upon
the request of the Agent or any of the Issuing Banks the applicable Overnight
Libor Rate for the relevant currency (GBP, USD, EUR or CHF), or otherwise (if it
is not or if the deposit is in a currency other than GBP, USD, EUR or CHF) at a
normal commercial rate or as otherwise agreed between the Company or the
relevant Borrower with the Agent or the relevant Issuing Bank (as applicable).

 

(b)           Where Cash Cover has been provided by a Borrower or the Company:

 

(i)            for an L/G and that L/G is subsequently repaid or prepaid (other
than by the provision of Cash Cover), the Agent or the Issuing Banks (as
applicable) shall repay to the relevant Borrower the Cash Cover held by it in an
amount equal to the amount of such repayment or prepayment (and, if that L/G is
denominated in an Optional Currency, the amount repaid or prepaid converted into
the Base Currency at the relevant exchange rate displayed in COGS in accordance
with the COGS Conditions or (if COGS is not available) the Agent’s Spot Rate of
Exchange on the date of repayment or prepayment) and shall, if the Borrower
requests, execute such documentation as is necessary to discharge any security
interest over the account referred to above; or

 

(ii)           pursuant to Clause 6.2 (Company’s obligation to prepay) and
subsequently the amount by which the aggregate amount of the Base Currency
Amount of all L/Gs outstanding exceeds the Total Commitments is reduced to an
amount which is lower than the amount of the Cash Cover provided to the Agent,
the Agent shall repay to the relevant Borrower or the Company the Cash Cover
held by it in an amount equal to the difference and shall, if the Company
requests, execute such documentation as is necessary to discharge any security
interest over the account referred to above,

 

in each case if no Default has occurred which is continuing.

 

(c)           As long as no Event of Default has occurred which is continuing,
interest paid on the Cash Cover shall be released at any time to the Company or
the Borrower providing the Cash Cover (as the case may be).

 

(d)           For the avoidance of doubt, any Cash Cover relating to an L/G
shall be released at its Maturity Date, provided that the relevant Issuing Bank
has not received any demand of payment in respect of such L/G or, if so
received, has been reimbursed by the Company or the relevant Borrower.

 

--------------------------------------------------------------------------------


 

SECTION 5

COSTS OF UTILISATION

 

11.          FEES

 

11.1        Commitment fee

 

(a)           The Company shall pay to the Agent (for the account of each
Lender) a fee in the Base Currency computed at the rate of 35 per cent. of the
then applicable L/G fee on that Lender’s Available Commitment for the
Availability Period.

 

(b)           Subject to the terms of this Clause 11.1, the accrued commitment
fee is payable in arrears for each successive period of three Months ending on
31 March, 30 June, 30 September and 31 December and any shorter period ending on
30 June 2013, on the last day of the Availability Period and, if cancelled in
full, in respect of the cancelled amount of the relevant Lender’s Commitment at
the time the cancellation is effective.

 

(c)           The commitment fee shall be calculated by the Agent. The Agent
shall notify the Company and the relevant Lenders in writing of the aggregate
amount of all such commitment fees owed to the relevant Lender within five
Business Days after the end of each period set out in paragraph (b) of this
Clause 11.1. The Company shall pay the commitment fee to the Agent (for the
account of each Lender) not later than on the fifth Business Day following
receipt by the Company of the notification from the Agent.

 

(d)           No commitment fee is payable to the Agent (for the account of a
Lender) on any Available Commitment of that Lender for any day on which that
Lender is a Defaulting Lender.

 

11.2        L/G fee

 

(a)           Each Borrower shall pay to the Agent (for the account of each
relevant Issuing Bank) an L/G fee in the Base Currency (computed at the rate
equal to the L/G Fee Rate) on the outstanding amount of each L/G requested by it
for the period from the date of issue of that L/G until its Maturity Date. For
the avoidance of doubt, such fee shall, if not otherwise agreed between the
relevant Issuing Bank and the Company (or the relevant Borrower) be reduced to
0.75 per cent. per annum in relation to and beginning at the time any L/G has
been repaid by way of Cash Cover or a Counter Guarantee prior to its Maturity
Date.

 

(b)           The accrued L/G fee on an L/G shall be payable in arrears in
respect of each period of three months ending on 31 March, 30 June, 30
September and 31 December (or any shorter periods ending on 30 June 2013, the
Termination Date, the date on which the Commitments of a Lender under this
Agreement are cancelled in full or the date on which the Total Commitments under
this Agreement are cancelled in full) (each a “Calculation Period”).

 

--------------------------------------------------------------------------------


 

(c)           The L/G fee shall be calculated by the Agent. The Agent shall
notify to the Company and the relevant Issuing Banks in writing of the aggregate
amount of all such L/G Fees owed to the relevant Issuing Bank within five
Business Days after the end of each Calculation Period. The relevant Borrowers
shall pay the respective amounts to the Agent for distribution to the relevant
Issuing Banks not later than on the fifth Business Day following the receipt by
the Company of the notification from the Agent.

 

11.3        Arrangement and participation fee

 

The Company shall pay to the Arranger an arrangement fee and a participation fee
in the amount and at the times agreed in the Mandate Letter.

 

11.4        Agency fee

 

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in the Agency Fee Letter.

 

11.5        Issuance and Administration Fee

 

Each Borrower shall pay to the relevant Issuing Bank (for its own account) an
issuance and administration fee in respect of each L/G requested by it and
issued by that Issuing Bank in the amount of EUR 50 per issued L/G or as
otherwise agreed between that Issuing Bank and the Company.

 

11.6        Default interest and lump sum damages

 

(a)           If an Obligor fails to pay any amount (other than default
interest) payable by it under a Finance Document on its due date, default
interest shall accrue on the overdue amount from the due date up to the date of
actual payment (both before and after judgment) at a rate which complies with
the rate set out in paragraph 288(2) of the German Civil Code (Bürgerliches
Gesetzbuch). If an Obligor fails to pay default interest payable by it under the
Finance Documents on its due date, lump sum damages (pauschalierter
Schadensersatz) shall accrue on the overdue amount from the due date up to the
date of actual payment (both before and after judgment) at a rate which complies
with the rate set out in paragraph 288(2) of the German Civil Code (Bürgerliches
Gesetzbuch). In the case of lump sum damages, the relevant Obligor shall be free
to prove that no damages have arisen or that damages have not arisen in the
asserted amount and any Finance Party shall be entitled to prove that further
damages have arisen. Any interest or lump sum accruing under this Clause 11.6
shall be immediately payable by the relevant Obligor on demand by the Agent.

 

(b)           The Agent shall promptly notify the Lenders and the relevant
Obligor of the determination of a rate of default interest under this Agreement.

 

--------------------------------------------------------------------------------


 

11.7        Minimum Fee Rates

 

(a)           The fee rates provided for in this Agreement, including this
Clause 11 (Fees) are minimum fee rates.

 

(b)           When entering into this Agreement, the parties have assumed that
the fees payable at the rates set out in this Agreement are not and will not
become subject to the Swiss Federal Withholding Tax. Notwithstanding that the
parties do not anticipate that any fee payment under this Agreement is or will
be subject to the Swiss Federal Withholding Tax, they agree that, in the event
that Swiss Federal Withholding Tax should be imposed on fee payments by a
Borrower and should it be unlawful for such Borrower to comply with
paragraph (c) of Clause 12.2 (Tax gross-up) for any reason (where this would
otherwise be required by the terms of Clause 12.2 (Tax gross-up), in particular
taking into account the exclusions set out in paragraph (g) of Clause 12.2 (Tax
gross-up)), the payment of such fees due by such Borrower shall be increased to
an amount which (after making any deduction of the Non-Refundable Portion (as
defined below) of the Swiss Federal Withholding Tax) results in a payment to
each Finance Party entitled to such payment of an amount equal to the payment
which would have been due had no deduction of Swiss Federal Withholding Tax been
required. For this purpose, the Swiss Federal Withholding Tax shall be
calculated on the full grossed-up interest amount.

 

(c)           For the purposes of this Clause, “Non-Refundable Portion” shall
mean Swiss Federal Withholding Tax at the standard rate (being, as at the date
hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax Administration
(SFTA) confirms that, in relation to a specific Finance Party based on an
applicable double tax treaty, the Non-Refundable Portion is a specified lower
rate in which case such lower rate shall be applied in relation to such Finance
Party and each Borrower shall provide to the Agent the documents required by law
or applicable double taxation treaties for the Finance Parties to claim a refund
of any Swiss Federal Withholding Tax so deducted.

 

--------------------------------------------------------------------------------


 

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

12.          TAX GROSS UP AND INDEMNITIES

 

12.1        Definitions

 

(a)           In this Agreement:

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

(i)            where it relates to a Treaty Lender that is an Original Lender,
contains the scheme reference number and jurisdiction of tax residence stated
opposite that Lender’s name in Part II of Schedule 1 (The Original Parties),
and:

 

(A)          where the Borrower is an Original Borrower, is filed with HM
Revenue & Customs within 30 days of the date of this Agreement; or

 

(B)          where the Borrower is an Additional Borrower, is filed with HM
Revenue & Customs within 30 days of the date on which that Borrower becomes an
Additional Borrower; or

 

(ii)           where it relates to a Treaty Lender that is a New Lender or an
Increase Lender, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Transfer Certificate
or Increase Confirmation (as applicable), and:

 

(A)          where the Borrower is a Borrower as at the relevant Transfer Date
or Increase Date (as applicable), is filed with HM Revenue & Customs within 30
days of that Transfer Date or Increase Date (as applicable); or

 

(B)          where the Borrower is not a Borrower as at the relevant Transfer
Date, is filed with HM Revenue & Customs within 30 days of the date on which
that Borrower becomes an Additional Borrower.

 

“German Borrower” means a Borrower incorporated in Germany.

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Qualifying Lender” means:

 

(i)            in respect of interest payable by a German Borrower, a Lender
which is beneficially entitled to interest payable to that Lender in respect of
an

 

--------------------------------------------------------------------------------


 

advance under a Finance Document and is:

 

(A)          lending through a Facility Office in Germany; or

 

(B)          a Treaty Lender;

 

(ii)           in respect of interest payable by a UK Borrower:

 

(A)          a Lender which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Finance Document and is:

 

(1)           a Lender:

 

(a)           which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance under a Finance Document and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the CTA; or

 

(b)           in respect of an advance made under a Finance Document by a person
that was a bank (as defined for the purpose of section 879 of the ITA) at the
time that that advance was made and within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

 

(2)           a Lender which is:

 

(a)           a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(b)           a partnership each member of which is:

 

(i)            a company so resident in the United Kingdom; or

 

(ii)           a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA;

 

--------------------------------------------------------------------------------


 

(c)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company; or

 

(3)           a Treaty Lender; or

 

(B)          a Lender which is a building society (as defined for the purpose of
section 880 of the ITA) making an advance under a Finance Documents.

 

(iii)          in respect of a U.S. Borrower, a Lender that has satisfied its
obligations under paragraph (f) of Clause 12.2 (Tax gross-up);

 

(iv)          in respect of any other Borrower, any Lender.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

(i)            a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(ii)           a partnership each member of which is:

 

(A)          a company so resident in the United Kingdom; or

 

(B)          a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

 

(iii)          a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

 

“Tax Credit” means a credit against, relief or remission for, or refund or
repayment of any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

--------------------------------------------------------------------------------


 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).

 

“Treaty Lender” means a Lender which:

 

(i)            is treated as a resident of a Treaty State for the purposes of
the Treaty; and

 

(ii)           does not carry on a business in the jurisdiction of incorporation
of the relevant Borrower through a permanent establishment with which that
Lender’s participation in the Utilisation is effectively connected.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the jurisdiction of incorporation of the relevant Borrower which
makes provision for full exemption for tax imposed by the jurisdiction of
incorporation of the relevant Borrower on interest.

 

“UK Borrower” means a Borrower incorporated in the United Kingdom.

 

“UK Non-Bank Lender” means:

 

(i)            where a Lender becomes a Party on the day on which this Agreement
is entered into, a Lender listed in Part II of Schedule 1 (The Original
Parties); and

 

(ii)           where a Lender becomes a Party after the day on which this
Agreement is entered into, a Lender which gives a Tax Confirmation in the
Assignment Agreement or Transfer Certificate which it executes on becoming a
Party

 

(b)           Unless a contrary indication appears, in this Clause 12 a
reference to “determines” or “determined” means a determination made in the
absolute discretion of the person making the determination.

 

12.2        Tax gross-up

 

(a)           Each Obligor shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.

 

(b)           The Company shall promptly upon becoming aware that an Obligor
must make a Tax Deduction (or that there is any change in the rate or the basis
of a Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall
notify the Agent on becoming so aware in respect of a payment payable to that
Lender. If the Agent receives such notification from a Lender, it shall notify
the Company and that Obligor.

 

(c)           If a Tax Deduction is required by law to be made by an Obligor,
the amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

--------------------------------------------------------------------------------


 

(d)           A payment shall not be increased under paragraph (c) above by
reason of a Tax Deduction on account of Tax imposed on payments of interest by
the jurisdiction of incorporation of the relevant Borrower if on the date on
which the payment falls due:

 

(i)            the payment could have been made to the relevant Lender without a
Tax Deduction if the Lender had been a Qualifying Lender with respect to the
relevant Borrower, but on that date that Lender is not or has ceased to be a
Qualifying Lender with respect to the relevant Borrower other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority;

 

(ii)           the relevant Lender is a Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (j) or (with respect to payments by a UK Borrower) paragraph (k)
below;

 

(iii)          the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (ii)(A)(2) of the definition of Qualifying Lender; and

 

(A)          an officer of HM Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Obligor making the payment or from
the Company a certified copy of that Direction; and

 

(B)          the payment could have been made to the Lender without any Tax
Deduction if that Direction had not been made; or

 

(iv)          the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (ii)(A)(2) of the definition of Qualifying Lender; and

 

(A)          the relevant Lender has not given a Tax Confirmation to the
Company; and

 

(B)          the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Company, on the
basis that the Tax Confirmation would have enabled the Company to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA.

 

(e)           A payment shall not be increased under paragraph (c) above by
reason of a Tax Deduction on account of Tax imposed by the jurisdiction of
incorporation of the relevant Borrower if on the date on which the payment falls
due, such payment

 

--------------------------------------------------------------------------------


 

relates to:

 

(i)            Taxes imposed on or measured by net income (however denominated),
franchise Taxes, or branch profits Taxes, in each case:

 

(A)          imposed as a result of the recipient Lender being organised under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof); or

 

(B)          that are Taxes imposed as a result of a present or former
connection between such recipient Lender and the jurisdiction imposing such Tax
(other than connections arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Finance Document, or sold or assigned an
interest in any L/G or Finance Document);

 

(ii)           in the case of a Lender, U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in an L/G or Commitment pursuant to a law in effect on the
date on which:

 

(A)          such Lender acquires such interest in the L/G or Commitment (other
than pursuant to an assignment request by the Borrower under Clause 9.6 (Right
of replacement or repayment and cancellation in relation to a single Lender); or

 

(B)          such Lender changes its lending office, except in each case to the
extent that, pursuant to this Clause 12, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office;

 

(iii)          Taxes attributable to such Lender’s failure to comply with this
paragraph (e) or paragraph (f) of this Clause 12.2.

 

(f)            Status of Lenders

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Finance Document shall
deliver to the Borrowers and the Agent, prior to the date on which such Lender
becomes a Lender under this Agreement or acquired an interest therein and at the
time or times reasonably requested by the Borrowers or the Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Agent as will permit such payments to be made without withholding or at a
reduced rate

 

--------------------------------------------------------------------------------


 

of withholding. In addition, any Lender, if reasonably requested by the
Borrowers or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Agent as will
enable the Borrowers or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

 

(ii)           Without limiting the generality of the foregoing, in the case of
a U.S. Borrower:

 

(A)          any Lender that is a U.S. Person shall deliver to such U.S.
Borrower and the Agent (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such U.S. Borrower or the Agent), duly executed originals
of IRS Form W-9 or successor form certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such U.S. Borrower and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such U.S. Borrower or the Agent),
whichever of the following is applicable;

 

(1)           duly executed originals of IRS Form W-8BEN establishing any
exemption or reduction in payments made under any Finance Document;

 

(2)           duly executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Clause 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Clause 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such U.S. Borrower within the meaning of
Clause 881(c)(3)(B) of the Code, or a “controlled foreign corporation” described
in Clause 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax

 

--------------------------------------------------------------------------------


 

Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as may be required; provided that if the Foreign Lender is a partnership and one
or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such U.S. Borrower and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such U.S. Borrower or the Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit such U.S. Borrower or the Agent to determine the
withholding or deduction required to be made.

 

(g)           A Borrower shall not be required to make an increased payment to a
specific Lender under paragraph (c) above by reason of a Tax Deduction by a
Borrower on account of Swiss Federal Withholding Tax if the number of Lenders
under this Agreement that are not Swiss Qualifying Banks exceeds 10 (ten) solely
because such Lender (i) has failed to comply with its obligations under
Clause 23 (Changes to Lenders) or (ii) ceased to be a Swiss Qualifying Bank
other than as a result of any change after the date it became a Finance Party
under this Agreement in (or in the interpretation, administration or application
of) any law or any published practice or concession of any relevant taxing
authority.

 

(h)           If an Obligor is required to make a Tax Deduction, that Obligor
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

 

(i)            Within thirty days of making either a Tax Deduction or any
payment required in connection with that Tax Deduction, the Obligor making that
Tax Deduction shall deliver to the Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

(j)

 

(i)            Subject to sub-paragraph (ii) below, a Treaty Lender, and each
Obligor which makes a payment to which that Treaty Lender is entitled, shall co-

 

--------------------------------------------------------------------------------


 

operate in completing any procedural formalities necessary for that Obligor to
obtain authorisation to make that payment without a Tax Deduction;

 

(ii)

 

(A)          a Treaty Lender with respect to a UK Borrower which becomes a Party
on the day on which this Agreement is entered into that holds a passport under
the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall confirm its scheme reference number and its jurisdiction
of tax residence opposite its name in Part II of Schedule 1 (The Original
Parties); and

 

(B)          a New Lender or an Increase Lender that is a Treaty Lender with
respect to a UK Borrower and that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence in the
Transfer Certificate or Increase Confirmation (as applicable) which it executes,

 

and, having done so, that Lender shall be under no obligation pursuant to
sub-paragraph (i) above.

 

(k)           If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (j)(ii) above and:

 

(i)            a Borrower making a payment to that Lender has not made a
Borrower DTTP Filing in respect of that Lender; or

 

(ii)           a Borrower making a payment to that Lender has made a Borrower
DTTP Filing in respect of that Lender but:

 

(A)          that Borrower DTTP Filing has been rejected by HM Revenue &
Customs; or

 

(B)          HM Revenue & Customs has not given the Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the Borrower DTTP Filing,

 

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

 

(l)            If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (j)(ii) above, no
Obligor shall make a

 

--------------------------------------------------------------------------------


 

Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Commitment(s) or its participation
in any Loan unless the Lender otherwise agrees.

 

(m)          A Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of that Borrower DTTP Filing to the Agent for delivery to the
relevant Lender.

 

(n)           A UK Non-Bank Lender which becomes a Party on the day on which
this Agreement is entered into gives a Tax Confirmation to the Company by
entering into this Agreement.

 

(o)           A UK Non-Bank Lender shall promptly notify the Company and the
Agent if there is any change in the position from that set out in the Tax
Confirmation.

 

12.3        Tax indemnity

 

(a)           The Company shall (within five Business Days of demand by the
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.

 

(b)           Paragraph (a) above shall not apply:

 

(i)            with respect to any Tax assessed on a Finance Party:

 

(A)          under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 

(B)          under the law of the jurisdiction in which that Finance Party’s
Facility Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)           to the extent a loss, liability or cost:

 

(A)          is compensated for by an increased payment under Clause 12.2 (Tax
gross-up) or Clause 11.7 (Minimum Fee Rates);

 

(B)          would have been compensated for by an increased payment under
Clause 12.2 (Tax gross-up) or Clause 11.7 (Minimum Fee Rates) but was not so
compensated solely because one of the exclusions in paragraph (d), (e) or (g) of
Clause 12.2 (Tax gross-up) or in paragraph (b) of Clause 11.7 (Minimum Fee
Rates) applied; or

 

--------------------------------------------------------------------------------


 

(C)          which relates to a FATCA deduction required to be made by a Party.

 

(c)           A Protected Party making, or intending to make a claim under
paragraph (a) above shall promptly notify the Agent of the event which will
give, or has given, rise to the claim, following which the Agent shall notify
the Company.

 

(d)           A Protected Party shall, on receiving a payment from an Obligor
under this Clause 12.3, notify the Agent.

 

12.4        Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)           a Tax Credit is attributable to an increased payment of which that
Tax Payment forms part, to that Tax Payment or to a Tax Deduction in consequence
of which that Tax Payment was required; and

 

(b)           that Finance Party has obtained and utilised that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor. If a Finance Party makes a payment to an Obligor pursuant to this
Clause 12.4 in connection with a Tax Credit, the Obligor, upon the request of
the Finance Party, shall repay to the Finance Party such amount that was paid
pursuant to Clause 12.4 (plus any penalties, interest or other charges imposed
by the relevant governmental or taxing authority) in the event that the Finance
Party loses the benefit of, or has to repay to such governmental or taxing
authority, such Tax Credit.

 

12.5        Lender Status Confirmation

 

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Increase Confirmation
which it executes on becoming a Party, and for the benefit of the Agent and
without liability to any Obligor, which of the following categories it falls in
with respect to each relevant Borrower:

 

(a)           not a Qualifying Lender;

 

(b)           a Qualifying Lender (other than a Treaty Lender); or

 

(c)           a Treaty Lender.

 

If a New Lender or Increase Lender fails to indicate its status in accordance
with this Clause 12.5, then such New Lender or Increase Lender shall be treated
for the purposes of this Agreement (including by each Obligor) as if it is not a
Qualifying Lender until such time as it notifies the Agent which category
applies (and the Agent, upon receipt of such notification, shall inform the
Company). For the avoidance of doubt, a Transfer

 

--------------------------------------------------------------------------------


 

Certificate or Increase Confirmation shall not be invalidated by any failure of
a Lender to comply with this Clause 12.5.

 

12.6        Stamp taxes

 

The Company shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

12.7        VAT

 

(a)           All amounts expressed to be payable under a Finance Document by
any Party to a Finance Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to
paragraph (b) below, if VAT is or becomes chargeable on any supply made by any
Finance Party to any Party under a Finance Document and such Finance Party is
required to account to the relevant tax authority for the VAT, that Party must
pay to such Finance Party (in addition to and at the same time as paying any
other consideration for such supply) an amount equal to the amount of the VAT
(and such Finance Party must promptly provide an appropriate VAT invoice to that
Party).

 

(b)           If VAT is or becomes chargeable on any supply made by any Finance
Party (the “Supplier”) to any other Finance Party (the “Recipient”) under a
Finance Document, and any Party other than the Recipient (the “Relevant Party”)
is required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(i)            (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The Recipient must (where this paragraph (b)(i) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

 

(ii)           (where the Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

 

(c)           Where a Finance Document requires any Party to reimburse or
indemnify a Finance Party for any cost or expense, that Party shall reimburse or
indemnify (as

 

--------------------------------------------------------------------------------


 

the case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 

(d)                                 In relation to any supply made by a Finance
Party to any Party under a Finance Document, if reasonably requested by such
Finance Party, that Party must promptly provide such Finance Party with details
of that Party’s VAT registration and such other information as is reasonably
requested in connection with such Finance Party’s VAT reporting requirements in
relation to such supply.

 

12.8                        FATCA Information

 

(a)                                 Subject to paragraph (c) below, each Party
shall, on or after the date which is three months before the earliest FATCA
Application Date relating to any payment to the Agent or any Issuing Bank under
the Finance Documents, within ten Business Days of a reasonable request by
another Party:

 

(i)                                   confirm to that other Party whether it is:

 

(A)                               a FATCA Exempt Party; or

 

(B)                               not a FATCA Exempt Party; and

 

(ii)                                supply to that other Party such forms,
documentation and other information relating to its status under FATCA
(including its applicable “passthru payment percentage” or other information
required under the US Treasury Regulations or other official guidance including
intergovernmental agreements) as that other Party reasonably requests for the
purposes of that other Party’s compliance with FATCA.

 

(b)                                 If a Party confirms to another Party
pursuant to paragraph (a)(i) above that it is a FATCA Exempt Party and it
subsequently becomes aware that it is not, or has ceased to be a FATCA Exempt
Party, that Party shall notify that other Party reasonably promptly.

 

(c)                                  Paragraph (a) above shall not oblige any
Finance Party to do anything which would or might in its reasonable opinion
constitute a breach of:

 

(i)                                     any law or regulation;

 

(ii)                                  any fiduciary duty; or

 

(iii)                               any duty of confidentiality.

 

(d)                                 If a Party fails to confirm its status or to
supply forms, documentation or other information requested in accordance with
paragraph (a) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then:

 

--------------------------------------------------------------------------------


 

(i)                                     if that Party failed to confirm whether
it is (and/or remains) a FATCA Exempt Party then such Party shall be treated for
the purposes of the Finance Documents as if it is not a FATCA Exempt Party; and

 

(ii)                                  if that Party failed to confirm its
applicable “passthru payment percentage” then such Party shall be treated for
the purposes of the Finance Documents (and payments made thereunder) as if its
applicable “passthru payment percentage” is 100%,

 

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

12.9                        FATCA Deduction

 

(a)                                 Each Party may make any FATCA Deduction it
is required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no Party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.

 

(b)                                 Each Party shall promptly, upon becoming
aware that it must make a FATCA Deduction (or that there is any change in the
rate or the basis of such FATCA Deduction) notify the Party to whom it is making
the payment and, in addition, shall notify the Company, the Agent and the other
Finance Parties.

 

13.                               INCREASED COSTS

 

13.1                        Increased costs

 

(a)                                 Subject to Clause 13.3 (Exceptions) the
Company shall pay for the account of a Finance Party the amount of any Increased
Costs incurred by that Finance Party or any of its Affiliates as a result of
(i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (ii) compliance with
any law or regulation in each case made after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be have been introduced after the date of this Agreement, regardless of the date
enacted, adopted or issued.

 

(b)                                 In this Agreement “Increased Costs” means:

 

(i)                                     a reduction in the rate of return from
the Facility or on a Finance Party’s (or its Affiliate’s) overall capital;

 

--------------------------------------------------------------------------------


 

(ii)                                  an additional or increased cost; or

 

(iii)                               a reduction of any amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
Such amounts shall be determined in good faith consistent with similarly
situated customers of the applicable Finance Party under agreements having
provisions similar to this Clause 13.1 after consideration of such factors as
such Finance Party then reasonably determines to be relevant.

 

13.2                        Increased cost claims

 

(a)                                 A Finance Party intending to make a claim
pursuant to Clause 13.1 (Increased costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Company.

 

(b)                                 A certificate of the affected Finance Party
setting forth, in reasonable detail, the basis and calculation of the amount or
amounts necessary to compensate such Finance Party or its Affiliates, as the
case may be, as specified in Clauses 13.1 (a) or (b) shall be delivered to the
Company and shall be conclusive absent manifest error.  The Company shall pay,
or cause the other Borrowers to pay, such Finance Party, as the case may be, the
amount shown as due on any such certificate within fifteen (15) days after
receipt thereof.

 

13.3                        Exceptions

 

(a)                                 Clause 13.1 (Increased costs) does not apply
to the extent any Increased Cost is:

 

(i)                                     attributable to a Tax Deduction required
by law to be made by an Obligor;

 

(ii)                                  attributable to a FATCA Deduction required
to be made by a Party;

 

(iii)                               compensated for by Clause 12.3 (Tax
indemnity) (or would have been compensated for under Clause 12.3 (Tax indemnity)
but was not so compensated solely because any of the exclusions in
paragraph (b) of Clause 12.3 (Tax indemnity) applied);

 

(iv)                              attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation; or

 

(v)                                 incurred more than 180 days prior to the
date that such Finance Party notifies the Company of the circumstance giving
rise to such increased costs or reductions and of such Finance Party’s intention
to claim compensation therefore; provided further that, if the circumstance
giving rise to such Increased Costs is retroactive, then the 180-days period

 

--------------------------------------------------------------------------------


 

referred to above shall be extended to include the period of retroactive effect
thereof.

 

(b)                                 In this Clause 13.3, a reference to a “Tax
Deduction” has the same meaning given to the term in Clause 12.1 (Definitions).

 

14.                               OTHER INDEMNITIES

 

14.1                        Currency indemnity

 

(a)                                 If any sum due from an Obligor under the
Finance Documents (a “Sum”), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the “First Currency”)
in which that Sum is payable into another currency (the “Second Currency”) for
the purpose of:

 

(i)                                     making or filing a claim or proof
against that Obligor;

 

(ii)                                  obtaining or enforcing an order, judgment
or award in relation to any litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)                                 Each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

14.2                        Other indemnities

 

Subject to and without any duplication of Clause 16.3 (Enforcement Costs) which
shall prevail over this Clause 14.2, the Company shall (or shall procure that an
Obligor will), within five Business Days of demand, indemnify each Finance Party
against any cost (which in the case of counsel, shall be limited to the fees,
charges and disbursements of (x) one primary counsel and one local counsel in
each applicable jurisdiction for the Agent, (y) one additional primary counsel
and one additional local counsel in each applicable jurisdiction, for all
Lenders other than the Agent and (z) additional counsel for affected Lenders in
light of actual or potential conflicts of interest), loss or liability incurred
by that Finance Party as a result of:

 

(a)                                 the occurrence of any Event of Default;

 

(b)                                 a failure by an Obligor to pay any amount
due by an Obligor under a Finance Document on its due date, including without
limitation, any cost, loss or liability arising as a result of Clause 27
(Sharing among the Finance Parties);

 

--------------------------------------------------------------------------------


 

(c)                                  making arrangements to issue any L/G
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or

 

(d)                                 a Utilisation (or part of a Utilisation) not
being prepaid in accordance with a notice of prepayment given by a Borrower or
the Company,

 

provided that such indemnity shall not, as to any Finance Party, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgement to have resulted from any dispute solely among the Finance Parties
(not arising as a result of any act or omission by any member of the Group)
other than claims against the Agent or any Issuing Bank or any Arranger in its
capacity as, or in fulfilling its role as, the Agent or an Issuing Bank or an
Arranger or any similar role under this Agreement.

 

14.3                        Indemnity to the Agent

 

(a)                                 The Company shall promptly indemnify the
Agent against any cost (which in the case of counsel, shall be limited to the
fees, charges and disbursements of (x) one primary counsel and one local counsel
in each applicable jurisdiction for the Agent, (y) one additional primary
counsel and one additional local counsel in each applicable jurisdiction, for
all Lenders other than the Agent and (z) additional counsel for affected Lenders
in light of actual or potential conflicts of interest) loss or liability
incurred by the Agent (acting reasonably) as a result of:

 

(i)                                     investigating any event which it
reasonably believes is a Default; or

 

(ii)                                  acting or relying on any notice, request
or instruction which it reasonably believes to be genuine, correct and
appropriately authorised.

 

(b)                                 In case a Lender fails to inform the Agent
pursuant to Clause 12.8 (FATCA Information) or such information is incomplete or
incorrect the relevant Lender shall indemnify the Agent, within three Business
Days of demand, against any cost, loss or liability incurred by the Agent
respectively as a consequence of non-compliance with FATCA by the Agent as a
result of such Lender’s failure.

 

15.                               MITIGATION BY THE LENDERS

 

15.1                        Mitigation

 

(a)                                 Each Finance Party shall, in consultation
with the Company, take all reasonable steps to mitigate any circumstances which
arise and which would result in any amount becoming payable under or pursuant
to, or cancelled pursuant to, any of Clause 9.1 (Illegality), Clause 12 (Tax
gross-up and indemnities) or Clause 13 (Increased costs) including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

 

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) above does not in any way
limit the obligations of any Obligor under the Finance Documents.

 

15.2                        Limitation of liability

 

(a)                                 The Company shall promptly indemnify each
Finance Party for all costs and expenses reasonably incurred by that Finance
Party as a result of steps taken by it under Clause 15.1 (Mitigation).

 

(b)                                 A Finance Party is not obliged to take any
steps under Clause 15.1 (Mitigation) if, in the opinion of that Finance Party
(acting reasonably), to do so might be prejudicial to it.

 

16.                               COSTS AND EXPENSES

 

16.1                        Transaction expenses

 

The Company shall promptly on demand pay the Agent and the Arranger the amount
of all costs and expenses (including legal fees subject to the agreed cap (if
any)) reasonably incurred by any of them in connection with the negotiation,
preparation and execution of:

 

(a)                                 this Agreement and any other documents
referred to in this Agreement; and

 

(b)                                 any other Finance Documents executed after
the date of this Agreement.

 

16.2                        Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 28.10 (Change of currency), the Company shall,
within five Business Days of demand, reimburse the Agent for the amount of all
costs and expenses (including pre-agreed legal fees) reasonably incurred by the
Agent in responding to, evaluating, negotiating or complying with that request
or requirement.

 

16.3                        Enforcement costs

 

The Company shall, within three Business Days of demand, pay to each Finance
Party the amount of all documented out-of-pocket costs and expenses (which in
the case of counsel, shall be limited to the reasonable fees, charges and
disbursements of one primary counsel and one local counsel in each applicable
jurisdiction for the Agent and one additional counsel for all Lenders other than
the Agent and additional counsel for affected Lenders in light of actual or
potential conflicts of interest) incurred by that Finance Party in connection
with the enforcement of, or the preservation of any rights under, any Finance
Document.

 

--------------------------------------------------------------------------------


 

SECTION 7

GUARANTEE

 

17.                               GUARANTEE AND INDEMNITY

 

17.1                        Guarantee (Garantie) and indemnity (Ausfallhaftung)

 

Each Guarantor irrevocably and unconditionally (but subject to any limitations
set out in any Accession Letter by which such Guarantor becomes a party hereto)
jointly and severally (gesamtschuldnerisch):

 

(a)                                 guarantees (garantiert) by way of an
independent payment obligation (selbständiges Zahlungsversprechen) to each
Finance Party to pay to that Finance Party any amount of principal, interest,
costs, expenses or other amount owed by an Obligor under or in connection with
the Finance Documents that has not been fully and irrevocably paid by a Borrower
or the Company; the payment shall be due (fällig) within five Business Days of a
written demand by a Finance Party (or the Agent on its behalf) stating the sum
demanded from that Guarantor and that such sum is an amount of principal,
interest, costs, expenses or other amount owed by an Obligor under or in
connection with the Finance Documents that has not been fully and irrevocably
paid by a Borrower or the Company; and

 

(b)                                 undertakes vis-à-vis each Finance Party to
indemnify (schadlos halten) that Finance Party against any cost, loss or
liability suffered by that Finance Party if any obligation of a Borrower or the
Company under or in connection with any Finance Document (except for any cost,
loss or liability directly caused by the gross negligence or wilful misconduct
of such Finance Party) or any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal. The amount of the cost, loss or liability
shall be equal to the amount which that Finance Party would otherwise have been
entitled to recover (Ersatz des positiven Interesses) and that claim shall be
due (fällig) within five Business Days of a written demand by that Finance Party
(or the Agent on its behalf).

 

For the avoidance of doubt this guarantee and indemnity does not constitute a
guarantee upon first demand (Garantie auf erstes Anfordern) and, in particular,
receipt of such written demand shall not preclude any rights and/or defences the
Guarantor may have with respect to any payment requested by a Finance Party (or
the Agent on its behalf) under this guarantee and indemnity.

 

17.2                       Continuing and independent guarantee and indemnity

 

(a)                                 This guarantee and indemnity is independent
and separate from the obligations of any Borrower and is a continuing guarantee
and indemnity which will extend to the ultimate balance of sums payable by any
Borrower under the Finance Documents, regardless of any intermediate payment or
discharge in whole or in part.

 

--------------------------------------------------------------------------------


 

(b)                                 The guarantee and indemnity shall extend to
any additional obligations of a Borrower resulting from any amendment, novation,
supplement, extension, restatement or replacement of any Finance Documents,
including without limitation any extension of or increase in any facility or the
addition of a new facility under any Finance Document.

 

(c)                                  Subject to Clause 17.3 (Reinstatement)
below, at such time as both i) the Commitments have expired or been irrevocably
terminated and (ii) all L/Gs have been irrevocably repaid in full as set out in
Clause 8 (Repayment) of this Agreement and any other amounts outstanding under
the Finance Documents have been irrevocably discharged in full, all obligations
(other than those expressly stated to survive such termination) of each
Guarantor under this Clause 17 (Guarantee and Indemnity) shall automatically
terminate, all without delivery of any instrument or performance of any act by
any person.

 

17.3                        Reinstatement

 

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

(a)                                 the liability of each Obligor shall continue
as if the payment, discharge, avoidance or reduction had not occurred; and

 

(b)                                 each Finance Party shall be entitled to
recover the value or amount of that security or payment from each Guarantor, as
if the payment, discharge, avoidance or reduction had not occurred.

 

17.4                        Excluded defences

 

(a)                                 The obligations of each Guarantor under this
Clause 17 will not be affected by an act, omission, matter or thing which
relates to the principal obligation (or purported obligation) of any Borrower
and which would reduce, release or prejudice any of its obligations under this
Clause 17, including any personal defences of any Borrower (Einreden des
Hauptschuldners) or any right of revocation (Anfechtung) or set-off
(Aufrechnung) (excluding any Tax Deduction permitted by Clause 12 (Tax Gross Up
and Indemnities)) of any Borrower.

 

(b)                                 The obligations of each Guarantor under this
Clause 17 are independent from any other security or guarantee which may have
been or will be given to the Finance Parties. In particular, the obligations of
each Guarantor under this Clause 17 will not be affected by any of the
following:

 

(i)                                   the release of, or any time (Stundung),
waiver or consent granted to, any other Obligor from or in respect of its
obligations under or in connection with any Finance Document;

 

--------------------------------------------------------------------------------


 

(ii)                                the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any Obligor or any other person or
any failure to realise the full value of any security;

 

(iii)                             any incapacity or lack of power, authority or
legal personality of or dissolution or a deterioration of the financial
condition of any other Obligor; or

 

(iv)                            any unenforceability, illegality or invalidity
of any obligation of any other Obligor under any Finance Document.

 

(c)                                  For the avoidance of doubt nothing in this
Clause 17 shall preclude any defences that any Guarantor (in its capacity as
Guarantor only) may have against a Finance Party that the guarantee and
indemnity does not constitute its legal, valid, binding or enforceable
obligations.

 

17.5                        Immediate recourse

 

No Finance Party will be required to proceed against or enforce any other rights
or security or claim payment from any person before claiming from that Guarantor
under this Clause 17. This applies irrespective of any provision of a Finance
Document to the contrary.

 

17.6                        Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party may:

 

(a)                                 refrain from applying or enforcing any other
moneys, security or rights held or received by that Finance Party in respect of
those amounts, or apply and enforce the same in such manner and order as it sees
fit (whether against those amounts or otherwise) and no Guarantor shall be
entitled to the benefit of the same; and

 

(b)                                 hold in an interest-bearing suspense account
any moneys received from any Guarantor or on account of any Guarantor’s
liability under this Clause 17.

 

For the avoidance of doubt, nothing in this Clause 17.6 shall be construed as
creating a liability for a Borrower for the amounts which may be or become
payable by the other Obligors under or in connection with the Finance Documents.

 

17.7                        Deferral of Guarantors’ rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason

 

--------------------------------------------------------------------------------


 

of any amount being payable, or liability arising, under this Clause 17:

 

(a)                                 to be indemnified by an Obligor;

 

(b)                                 to claim any contribution from any other
guarantor of any Obligor’s obligations under the Finance Documents;

 

(c)                                  to exercise any right of set-off against
any Obligor; and/or

 

(d)                                 to take the benefit (in whole or in part and
whether by way of legal subrogation or otherwise) of any rights of the Finance
Parties under the Finance Documents or of any other guarantee or security taken
pursuant to, or in connection with, the Finance Documents by any Finance Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 28 (Payment Mechanics) of this Agreement.

 

17.8                        Release of Guarantors’ right of contribution

 

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

(a)                                 that Retiring Guarantor is released by each
other Guarantor from any liability (whether past, present or future and whether
actual or contingent) to make a contribution to any other Guarantor arising by
reason of the performance by any other Guarantor of its obligations under the
Finance Documents; and

 

(b)                                 each other Guarantor waives any rights it
may have by reason of the performance of its obligations under the Finance
Documents to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under any Finance
Document or of any other security taken pursuant to, or in connection with, any
Finance Document where such rights or security are granted by or in relation to
the assets of the Retiring Guarantor.

 

17.9                        Additional obligations

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

17.10                 Guarantee Limitation - Fraudulent Conveyance

 

Any term or provision of this Clause 17 or any other term in this Agreement or
any Finance Document notwithstanding, the maximum aggregate amount of the
obligations

 

--------------------------------------------------------------------------------


 

for which any Guarantor shall be liable under this Agreement or any other
Finance Document shall in no event exceed an amount equal to the largest amount
that would not render such Guarantor’s obligations under this Agreement subject
to avoidance under applicable United States federal or state fraudulent
transfer, fraudulent conveyance or similar laws.

 

17.11                 Guarantee Limitation - Deemed Dividends

 

Any term or provision of this Clause 17 or any other term in this Agreement or
any Finance Document notwithstanding, no member of the Group that is a
“controlled foreign corporation” for U.S. federal income tax purposes will have
any obligation or liability, directly or indirectly, as guarantor or otherwise
under this Agreement or any Finance Document with respect to any obligation or
liability arising under any Finance Document of any U.S. Borrower to the extent
such obligation or liability would cause or result in any “deemed dividend” to
any Obligor incorporated in the U.S. pursuant to Section 956 of the Code;
provided that this Clause shall not limit or reduce any obligation or liability
of any Borrower in its capacity as such.

 

--------------------------------------------------------------------------------


 

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

18.                               REPRESENTATIONS

 

Each Obligor on behalf of itself (and in the case of the Company and where set
out expressly below, on behalf of each other member of the Group) makes the
representations and warranties set out in this Clause 18 to each Finance Party
on the date of this Agreement and the date the first Utilisation Request is
submitted under this Agreement.

 

18.1                        Status

 

(a)                                 It is a corporation, limited liability
company or partnership with limited liability, duly incorporated or organised
or, in the case of a partnership, established and validly existing and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of the jurisdiction of its incorporation or organisation.

 

(b)                                 It has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in every jurisdiction where
such qualification is required.

 

18.2                        Binding obligations

 

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding obligations, enforceable in accordance with their terms,
subject to any applicable bankruptcy, insolvency, reorganisation, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity regardless of whether considered in a proceeding in equity
or at law.

 

18.3                        Non-conflict with other obligations and compliance
with laws

 

(a)                                 The entry into and performance by it of, and
the transactions contemplated by, the Finance Documents do not and will not
conflict with:

 

(i)                                   any applicable material law or regulation
applicable to it or any order of any Governmental Authority;

 

(ii)                                its charter, by-laws, constitutional or
other organisational documents; or;

 

(iii)                             any agreement, indenture or instrument binding
upon it or any of its assets (or give rise to any right thereunder to require
any payment to be made by any member of the Group) except with respect to this
paragraph (iii) for any such conflict which, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

(b)                                 It and each member of the Group has complied
in all respects with all laws, regulations and orders of any Governmental
Authority to which it may be subject where failure so to comply would reasonably
be expected to result in a Material Adverse Effect.

 

18.4                        Power and authority

 

It has the organisational power to enter into, perform and deliver, and has
taken all necessary organisational action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is a party and
the transactions contemplated by those Finance Documents and the Finance
Documents to which it is a party have been duly executed by it and, where
applicable, delivered by it.

 

18.5                        Validity and admissibility in evidence

 

All Authorisations required:

 

(a)                                 to enable it lawfully to enter into,
exercise its rights and comply with its obligations in the Finance Documents to
which it is a party; and

 

(b)                                 to make the Finance Documents to which it is
a party admissible in evidence in its jurisdiction of incorporation, subject to
the Legal Reservations,

 

have been obtained or effected and are in full force and effect.

 

18.6                        Governing law and enforcement

 

(a)                                 The choice of German law as the governing
law of the Finance Documents will be recognised and enforced in its jurisdiction
of incorporation, subject to the Legal Reservations.

 

(b)                                 Any judgment obtained in Germany in relation
to a Finance Document will be recognised and enforced in its jurisdiction of
incorporation, subject to the Legal Reservations.

 

18.7                        Deduction of Tax

 

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is a Qualifying
Lender subject, where the Qualifying Lender is a Treaty Lender with respect to a
UK Borrower, to the completion of procedural formalities and subject further
with respect to the UK Borrower where a Lender falls within
paragraph (ii)(A)(2) of the definition of Qualifying Lender that no Direction
has been given under section 931 of the ITA in relation to the payment
concerned.

 

18.8                        Compliance with Swiss Non-Bank Rules

 

Each Swiss Borrower is compliant with the Swiss Non-Bank Rules; provided,
however, that a Swiss Borrower shall not be in breach of this Clause 18.8 if the
number of Lenders

 

--------------------------------------------------------------------------------


 

under this Agreement that are not Swiss Qualifying Banks exceeds 10 solely by
reason of a failure by one or more of the Lenders to comply with their
obligations under Clause 23 (Changes to Lenders).

 

18.9                        No default

 

No Default or Event of Default has occurred and is continuing.

 

18.10                 No misleading information

 

Any written factual information contained in the Reports, other than any
projections and information of a general economic or general industry nature
furnished by or on behalf of any member of the Group to the Agent or the Lenders
pursuant to or in connection with any Finance Documents, taken as a whole,
together with and as modified by any publicly filed information and all other
written information so delivered on or prior to any date of determination does
not (when furnished) contain any untrue statement of material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made; provided that, with respect to forecasts or projections,
the Obligors represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time prepared (it being
understood by the Agent and the Lenders that any such projections are not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Group, that no assurances can be
given that such projections will be realised and that actual results may differ
materially from such projections).

 

18.11                 Financial statements

 

(a)                                 Its Original Financial Statements were
prepared in accordance with Applicable GAAP consistently applied.

 

(b)                                 Its Original Financial Statements fairly
represent, in all material respects, its financial position and results of
operations and cashflows of the Company and its consolidated Subsidiaries
(consolidated in the case of the Company’s audited consolidated financial
statements) during the relevant financial year in accordance with Applicable
GAAP, subject to year-end adjustments and the absence of footnotes.

 

(c)                                  There has been no material adverse change
in its business, operations or financial condition of the Group taken as a whole
since 30 September 2012.

 

18.12                 Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

--------------------------------------------------------------------------------


 

18.13                 No proceedings pending or threatened

 

There is no litigation, arbitration or administrative proceeding before any
court, arbitral body or Governmental Authority pending against or, to the
knowledge of any member of the Group, threatened against any member of the Group
which, if adversely determined, would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect (taking into account reserves
made for the benefit of warranties and/or insurance coverage in respect thereof)
or which purports to affect the legality, validity or enforceability of this
Agreement or the transactions contemplated thereby.

 

18.14                 Environmental laws and licences

 

It and (in the case of the Company only) each other member of the Group has:

 

(a)                                 complied with all Environmental Laws to
which it may be subject;

 

(b)                                 obtained all Environmental Licences required
in connection with its business;

 

(c)                                  complied with the terms of those
Environmental Licences,

 

in each case, individually or in the aggregate, where failure to do so would
reasonably be expected to have a Material Adverse Effect.

 

18.15                 Good title to assets

 

It has a good title to, or valid leasehold interests in, and to all its real and
personal property material to its business except to the extent that any failure
to have such title or leasehold interest would not reasonably be expected to
have a Material Adverse Effect.

 

18.16                 Investment Company Act status

 

Neither the Company nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

18.17                 ERISA

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.

 

18.18                 Federal Reserve Regulations

 

No part of the proceeds of any Utilisation have been used or will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

 

--------------------------------------------------------------------------------


 

18.19                 Repetition

 

(a)                                 The Repeated Representations shall be made
by the Company on its own behalf and on behalf of the other Obligors (under a
power of attorney (Vollmacht) granted to it by the Obligors pursuant to
paragraph (b) below) by reference to the facts and circumstances then existing
on;

 

(i)                                   the date of each Utilisation Request, each
Additional Commitment Request and each Increase Confirmation; and

 

(ii)                                in the case of an Additional Obligor, the
day on which the company becomes (or it is proposed that the company becomes) an
Additional Obligor.

 

(b)                                 Each Obligor (other than the Company) hereby
empowers (bevollmächtigt) the Company to make the Repeated Representations on
its behalf as its attorney (Stellvertreter). Each Obligor (other than the
Company) hereby relieves the Company from the restrictions pursuant to section
181 of the German Civil Code (Bürgerliches Gesetzbuch) for the purpose of making
the Repeated Representations on its behalf as attorney (Stellvertreter).

 

19.                               INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 19 remain in force from the date of this
Agreement until both (i) the Commitments have expired or been terminated and
(ii) all L/Gs have been repaid in full as set out in Clause 8 (Repayment) of
this Agreement and there is no other amount outstanding under the Finance
Documents.

 

19.1                        Financial statements

 

The Company shall supply to the Agent in sufficient copies for all the Lenders
as soon as they are available but in any event:

 

(a)                                 within 100 days after the end of each of its
Financial Years, the Company’s audited consolidated financial statements for
that Financial Year;

 

(b)                                 within 100 days after the end of each
Borrower’s financial years, the unaudited balance sheet, profit and loss and
cash flow statements of the respective Borrower for that financial year;

 

(c)                                  within 180 days after the end of each
Borrower’s financial years the financial statements (only audited if available
or required by law to be audited and in the form available or required by law to
be prepared) of the respective Borrower for that financial year; and

 

(d)                                 within 55 days after the end of each of the
first three quarters of each of its Financial Years, its consolidated financial
statements for that quarter and the then elapsed portion of that Financial Year.

 

--------------------------------------------------------------------------------


 

19.2                        Compliance Certificate

 

(a)                                 The Company shall supply to the Agent, with
each set of financial statements delivered pursuant to paragraph (a) or (d) of
Clause 19.1 (Financial statements), a Compliance Certificate setting out (in
reasonable detail) computations as to compliance with Clause 20 (Financial
Covenants) as at the date as at which those financial statements were drawn up
and certify as to whether a Default has occurred and is continuing and, if a
Default has occurred that is continuing, specify the details thereof and any
action taken or proposed to be taken with respect thereto.

 

(b)                                 Each Compliance Certificate shall be signed
by persons authorised to represent the Company but such persons shall at least
include one Financial Officer.

 

(c)                                  If a Compliance Certificate is required to
be delivered together with the annual financial statements of the Company it
shall set out a list of the Material Subsidiaries (identifying the Material
Domestic Subsidiaries).

 

19.3                       Requirements as to financial statements

 

(a)                                 The Company shall procure that each set of
its annual and quarterly financial statements delivered pursuant to Clause 19.1
(Financial statements) includes a balance sheet, related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Financial Quarter and the then elapsed portion of the Financial Year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous Financial Year, in the case of the annual financial statements of the
Company all reported on by PricewaterhouseCoopers LLP or other independent
public accountants of recognised national standing (without any qualification or
exception as to the scope of such audit) and in the case of its quarterly
financial statements all certified by one of its Financial Officers, as
presenting fairly in all material respects the financial condition of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with U.S. GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

 

(b)                                 The Company shall procure that each set of
financial statements of the Company delivered pursuant to Clause 19.1 (Financial
statements) is prepared using U.S. GAAP, accounting practices and financial
reference periods consistent with those applied in the preparation of the
Original Financial Statements for the Company unless, in relation to any set of
financial statements, it notifies the Agent that there has been a change in U.S.
GAAP, the accounting practices or reference periods. If a change in U.S. GAAP or
in the application thereof has occurred since the date of the Original Financial
Statements, the Company shall specify the effect of such change in the
Compliance Certificate accompanying such Financial Statements.

 

--------------------------------------------------------------------------------


 

19.4                        Accounting Terms; U.S. GAAP

 

Except as otherwise expressly provided in this Agreement, all terms of an
accounting or financial nature shall be construed in accordance with U.S. GAAP,
as in effect from time to time; provided that, if the Company notifies the Agent
that the Company requests an amendment to any provision of this Agreement to
eliminate the effect of any change in U.S. GAAP occurring after the date of this
Agreement or in the application thereof on the operation of such provision (or
if the Agent notifies the Company that the Majority Lenders request an amendment
to any provision of this Agreement for such purpose), regardless of whether any
such notice is given before or after such change in U.S. GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
U.S. GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.  Notwithstanding any other provision contained
in this Agreement, (i) all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (x) without giving effect to any election under
accounting standards codification 825-10-25 of U.S. GAAP (or any other
accounting standard having a similar result or effect) to value any Financial
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (y) without giving effect to any treatment of
Financial Indebtedness in respect of convertible debt instruments under
accounting standards codification 470-20 of U.S. GAAP (or any other accounting
standard having a similar result or effect) to value any such Financial
Indebtedness in a reduced or bifurcated manner as described therein, and such
Financial Indebtedness shall at all times be valued at the full stated principal
amount thereof, net of discounts and premiums and (ii) any obligations relating
to a lease that was accounted for by such person as an operating lease as of the
date of this Agreement and any similar lease entered into after the date of this
Agreement by such person shall be accounted for as obligations relating to an
operating lease and not as obligations relating to a capital lease; provided
however, that the Company may elect, with notice to the Agent to treat operating
leases as capital leases in accordance with U.S. GAAP as in effect from time to
time and, upon such election, and upon any subsequent change to U.S. GAAP
therefor, the Parties will enter into negotiations in good faith in an effort to
preserve the original intent of the financial covenants set forth Clause 20
(Financial Covenants) (it being understood and agreed that the treatment of
operating leases be interpreted on the basis of U.S. GAAP as in effect on the
date of this Agreement until such election shall have been withdrawn or such
provision amended in accordance herewith).

 

19.5                        Budget

 

(a)                                 The Company shall supply to the Agent as
soon as the same become available but in any event no later than 15 days before
the start of each of its Financial Years, a budget for the next Financial Year
and the following three Financial Years.

 

(b)                                 The Company shall ensure that each budget is
substantially in the same form as the initial budget delivered to the Agent
prior to the date of this Agreement and

 

--------------------------------------------------------------------------------


 

described in paragraph (h) of the definition of Reports and includes a projected
consolidated profit and loss, balance sheet and cashflow statement for the
Group.

 

19.6                        Information: miscellaneous

 

The Company shall supply to the Agent:

 

(a)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any of its Subsidiaries with the SEC or with
any other national securities exchange and all documents dispatched by the
Company to its shareholders generally, as the case may be;

 

(b)                                 promptly upon a Responsible Officer having
actual knowledge of them, the details of the filing or commencement of any
litigation, arbitration or administrative proceedings which are filed or
commenced against any member of the Group and which have or would reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  promptly upon a Responsible Officer having
actual knowledge thereof of the occurrence of any ERISA Event which, alone or
together with any other ERISA Events that have occurred, have resulted or would
reasonably be expected to have a Material Adverse Effect;

 

(d)                                 promptly upon a Responsible Officer having
actual knowledge of them, of any other developments that have resulted or would
reasonably be expected to have a Material Adverse Effect; and

 

(e)                                  promptly following a request therefore,
such further information regarding the financial condition, business affairs and
operations of any member of the Group as any Finance Party (through the Agent)
may reasonably request.

 

19.7                        Delivery of information

 

(a)                                 Documents required to be delivered pursuant
to paragraphs (a) and (d) of Clause 19.1 (Financial Statements) and
paragraph (a) of Clause 19.6 (Information: miscellaneous) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which such documents are (i) filed for public availability on the
SEC’s Electronic Data Gathering and Retrieval System, (ii) posted or the Company
provides a link thereto on http://www.hillenbrand.com; or (iii) posted on the
Company’s behalf on an Internet or intranet website, if any, to which the Agent
and the Lenders have access (whether a commercial, third-party website or
whether sponsored by the Agent).  Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Agent.

 

--------------------------------------------------------------------------------


 

(b)                                 If any Lender (a “Paper Form Lender”)
notifies the Agent that it requests the delivery of a paper copy of information
delivered electronically as set out in paragraph (a) above, then the Agent shall
notify the Company accordingly and the Company shall supply the information
delivered pursuant to paragraph (a) above to the Agent (in sufficient copies for
each Paper Form Lender) in paper form.

 

19.8                        “Know your customer” checks

 

(a)                                 If:

 

(i)                                   the introduction of or any change in (or
in the interpretation, administration or application of) any law or regulation
made after the date of this Agreement;

 

(ii)                                any change in the status of an Obligor after
the date of this Agreement; or

 

(iii)                             a proposed assignment or assignment and
transfer by way of assumption of contract (Vertragsübernahme) by a Lender of any
of its rights and obligations under this Agreement to a party that is not a
Lender prior to such assignment or assignment and transfer by way of assumption
of contract (Vertragsübernahme) or the assumption of any Commitment under this
Agreement pursuant to Clause 2.2 (Increase) or Clause 2.3 (Allocation of
Additional Commitments) by a party that is not a Lender prior to such
assumption,

 

obliges the Agent or any Lender (or, in the case of paragraph (a)(iii) above,
any prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (a)(iii) above, on behalf of any prospective new Lender) in order
for the Agent, such Lender or, in the case of the event described in
paragraph (a)(iii) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

(b)                                 Each Lender shall promptly upon the request
of the Agent supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself) in order for the
Agent to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

(c)                                  Following the giving of any notice of
intention to request that one of its Subsidiaries becomes an Additional Obligor
pursuant to Section 24 (Changes to

 

--------------------------------------------------------------------------------


 

                                                the Obligors), if the accession
of such Additional Obligor obliges the Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall promptly
upon the request of the Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Agent
(for itself or on behalf of any Lender) or any Lender (for itself or on behalf
of any prospective new Lender) in order for the Agent or such Lender or any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the accession of such Subsidiary to this Agreement
as an Additional Obligor.

 

19.9                        Notice of Default

 

The Company shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon a Responsible Officer having actual knowledge
of its occurrence.

 

20.                               FINANCIAL COVENANTS

 

20.1                        Financial Definitions

 

In this Clause 20:

 

“Consolidated EBITDA” means Consolidated Net Income:

 

(a)                                 plus to the extent deducted from revenues in
determining Consolidated Net Income:

 

(i)                                     interest expense;

 

(ii)                                  income tax expense;

 

(iii)                               depreciation expense;

 

(iv)                              amortisation expense;

 

(v)                                 all non-cash expenses, charges or losses;

 

(vi)                              extraordinary expenses, charges or losses;

 

(vii)

 

(A)                               cash expenses, premiums or penalties incurred
in connection with any acquisition, any asset sale or other disposal, any
recapitalisation, any investment, any issuance of equity interests by the
Company or any issuance, incurrence or repayment of any Indebtedness by the
Company or any of its Financial Subsidiaries, the amortisation of any deferred
financing changes, and/or any

 

--------------------------------------------------------------------------------


 

                                                refinancing transaction or
modification or amendment of any debt instrument (including any transaction
undertaken but not completed); and

 

(B)                               non-recurring or unusual expenses,

 

in an aggregate amount for clauses (A) and (B) not to exceed USD 20,000,000 (or
its equivalent in any other currency or currencies) during any Relevant Period;

 

(b)                                 minus to the extent included in Consolidated
Net Income:

 

(i)                                     interest income;

 

(ii)                                  income tax benefits (to the extent not
netted from tax expense);

 

(iii)          any cash payments made during such period in respect of items
described in sub-paragraph (a)(v) above subsequent to the Financial Quarter in
which the relevant non-cash expense, charge or loss was incurred; and

 

(iv)                              extraordinary, income or gains,

 

all calculated for the Company and its Financial Subsidiaries in accordance with
U.S. GAAP on a consolidated basis.

 

“Consolidated Indebtedness” means at any time, the aggregate Indebtedness of the
Company and its Financial Subsidiaries calculated on a consolidated basis as of
such time in accordance with U.S. GAAP but excluding 75% of the principal amount
of any mandatorily convertible unsecured bonds, debentures, preferred stock or
similar instruments in a principal amount not exceeding USD 500,000,000 (or its
equivalent in any other currency or currencies) in the aggregate during the term
of this Agreement which are payable in no more than three years (whether by
redemption, call option or otherwise) solely in common stock or other common
equity interests.

 

“Consolidated Interest Expense” means with reference to any Relevant Period, the
interest payable on, and amortisation of debt discount in respect of, all
Indebtedness of the Company and its Financial Subsidiaries calculated on a
consolidated basis for such period in accordance with U.S. GAAP.

 

“Consolidated Net Income” means for any Relevant Period, the net income (or
loss) of the Company and its Financial Subsidiaries calculated in accordance
with U.S. GAAP on a consolidated basis (without duplication) for such Relevant
Period.

 

“Consolidated Revenues” means, with reference to any Relevant Period, total
revenues of the Company and its Financial Subsidiaries calculated in accordance
with U.S. GAAP as of the end of such Relevant Period.

 

--------------------------------------------------------------------------------


 

“Consolidated Tangible Assets” means as of the date of determination thereof
Consolidated Total Assets minus the Intangible Assets of the Company and its
Financial Subsidiaries as of that date.

 

“Consolidated Total Assets” means as of the date of determination thereof total
assets of the Company and its Financial Subsidiaries calculated in accordance
with U.S. GAAP on a consolidated basis as of such date.

 

“Financial Subsidiary” means any person which is (or is required to be)
consolidated by the Company into its consolidated financial statements pursuant
to U.S. GAAP.

 

“Indebtedness” means, as to any person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with U.S. GAAP:

 

(a)                                 all obligations of such person for borrowed
money;

 

(b)                                 all obligations of such person evidenced by
bonds, debentures, notes, loan agreements or similar instruments;

 

(c)                                  all obligations of such person to pay the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business or any earn-out obligations);

 

(d)                                 all obligations of such person in respect of
indebtedness (excluding prepaid interest thereon) secured by Security on
property owned or being purchased by such person (including indebtedness arising
under conditional sales or other title retention agreements) whether or not such
indebtedness shall have been assumed by such person or is limited in recourse;

 

(e)                                  all obligations of such person for
unreimbursed payments made under letters of credit (including standby and
commercial letters of credit), bankers’ acceptances and bank guarantees;

 

(f)                                   all obligations of such person in respect
of capital leases of such person;

 

(g)                                  (in respect of this Clause 20 only for the
purpose of calculating Consolidated Indebtedness) all net obligations of such
person under any Swap Agreement pertaining to interest rates; and

 

(h)                                 all guarantees granted by such person in
respect of any of the foregoing.

 

For the purposes of this definition, the Indebtedness of any person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or other limited
liability entity) in which such person is a general partner or a joint venture,
unless such Indebtedness is expressly made non-recourse to such person. The
amount of any net obligation under a Swap Agreement on any date shall be deemed
to be the Swap Termination Value thereof as of such date.

 

--------------------------------------------------------------------------------


 

The amount of any capital lease as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date.

 

“Intangible Assets” means the aggregate amount, for the Company and its
Financial Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under U.S. GAAP, including, without limitation, customer
lists, acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organisation expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogues, unamortised debt discount and capitalised
research and development costs.

 

“Interest Coverage” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.

 

“Leverage” means the ratio of Consolidated Indebtedness to Consolidated EBITDA.

 

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December.

 

“Relevant Period” means each period of twelve months ending on a Quarter Date.

 

20.2                        Financial condition

 

The Company shall ensure that:

 

(a)                                 Maximum Leverage: the ratio of the Company’s
Consolidated Indebtedness to Consolidated EBITDA in respect of any Relevant
Period ending on or after 30 June 2013 shall not exceed a ratio of 3.50:1.

 

(b)                                 Minimum Interest Coverage: the ratio of the
Company’s Consolidated EBITDA to Consolidated Interest Expense in respect of any
Relevant Period ending on or after 30 June 2013 shall not be less than a ratio
of 3.50:1.

 

20.3                        Financial testing

 

(a)                                 The financial covenants set out in Clause
20.2 (Financial condition) shall be tested as of the last day of each Relevant
Period (and for the first time for the Relevant Period ending on 30 June 2013)
by reference to each of the financial statements of the Company delivered
pursuant to paragraphs (a) and (d) of Clause 19.1 (Financial statements) and/or
each Compliance Certificate delivered pursuant to Clause 19.2 (Compliance
Certificate).

 

(b)                                 For the avoidance of doubt, the financial
covenants set out in Clause 20.2 (Financial condition) shall be tested based on
the consolidated financial statements of the Company and include any Financial
Subsidiary.

 

(c)                                  For the purposes of calculating
Consolidated EBITDA and/or Consolidated Interest Expense for any Relevant
Period:

 

(i)                                     if at any time during such Relevant
Period the Company or any Financial Subsidiary shall have made any Material
Disposal, the Consolidated

 

--------------------------------------------------------------------------------


 

                                                EBITDA for such Relevant Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposal for
such Relevant Period or increased by an amount equal to Consolidated EBITDA (if
negative) attributable thereto for such Relevant Period; and

 

(ii)                                  if during such Relevant Period the Company
or any Financial Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Relevant Period shall be calculated after giving effect thereto
on a pro forma basis as if such Material Acquisition occurred on the first day
of such Relevant Period; and

 

(iii)          Consolidated Interest Expense shall be determined for such period
on a pro forma basis as if such acquisition or disposal, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

As used in this paragraph (c):

 

“Material Acquisition” means any acquisition of property or a series of related
acquisitions of property that:

 

(i)                                     constitutes:

 

(A)                               assets comprising all or substantially all or
any significant portion of a business or operating unit of a business; or

 

(B)                               all or substantially all of the common stock
or other Equity Interests of a person; and

 

(ii)                                  involves the payment of consideration by
the Company and its Financial Subsidiaries in excess of USD 10,000,000 (or its
equivalent in any other currency or currencies).

 

“Material Disposal” means any sale, transfer or disposal of property or series
of related sales, transfers or disposal of property that constitutes:

 

(i)                                     assets comprising all or substantially
all or any significant portion of a business or operating unit of a business; or

 

(ii)                                  all or substantially all of the common
stock or other Equity Interests of a person, that constitutes gross proceeds to
the Company or any of its Financial Subsidiaries in excess of USD 10,000,000 (or
its equivalent in any other currency or currencies).

 

21.                               GENERAL UNDERTAKINGS

 

The undertakings in this Clause 21 remain in force from the date of this
Agreement until both (i) the Commitments have expired or been terminated and
(ii) all L/Gs have been

 

--------------------------------------------------------------------------------


 

repaid in full as set out in Clause 8 (Repayment) of this Agreement and there is
no other amount outstanding under the Finance Documents.

 

21.1                        Authorisations

 

The Company shall and shall cause each of its Material Subsidiaries to:

 

(a)                                 preserve and do all that is necessary to
maintain in full force and effect its legal existence; and

 

(b)                                 take, or cause to be taken, all reasonable
actions to preserve, renew and keep in full force and effect the rights,
qualifications, licenses, permits, privileges, franchises, Authorisations and
intellectual property rights material to the conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted except, for the purposes of this paragraph (b)
only, to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect,

 

provided that the foregoing shall not:

 

(i)                                     prohibit any merger, consolidation,
amalgamation, disposition, liquidation or dissolution permitted under Clause
21.5 (Merger); and

 

(ii)                                  require any member of the Group to
preserve any right, qualification, license, permit, privilege, franchise,
Authorisation, intellectual property right or authority to conduct its business
if any member of the Group shall determine that the preservation thereon is no
longer desirable in the conduct of the business of any member of the Group and
that the loss thereof is not disadvantageous in any material respect to any
member of the Group or the Lenders.

 

21.2                        Compliance with laws

 

Each Obligor shall (and the Company shall ensure that its Subsidiaries will)
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws), in each case except whether the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

21.3                       Negative pledge

 

(a)                                 Except as permitted under paragraph (b)
below, no Obligor shall (and the Company shall ensure that no other member of
the Group will) create or permit to subsist any Security over or with respect to
any of its assets, whether now owned or hereafter acquired, or assign any right
to receive income.

 

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) above shall not apply to any
Security which is:

 

(i)                                     Security permitted pursuant to any
Finance Document (including Security on any cash in favour of an Issuing Bank
required pursuant to the terms of this Agreement);

 

(ii)                                  Security existing on the date of this
Agreement (i) that does not exceed USD 1,000,000 (or its equivalent in any other
currency or currencies) or (ii) are listed on Schedule 17 (List of Existing
Financial Indebtedness and Existing Security) and any renewals or extensions
thereof; provided that the property covered thereby is not increased and any
renewal or extension of the obligations secured or benefited thereby is
permitted by sub-paragraph (ii) of paragraph (b) of Clause 21.14 (Financial
Indebtedness);

 

(iii)          Security for taxes not yet due or which are being contested in
good faith and by appropriate proceedings in the circumstances, if adequate
reserves with respect thereto are maintained on the books of the applicable
person in accordance with Applicable GAAP;

 

(iv)                              carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Security arising in the ordinary course
of business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings in the
circumstances, if adequate reserves with respect thereto are maintained on the
books of the applicable person to the extent required in accordance with
Applicable GAAP;

 

(v)                                 pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation (including, but not limited to, section 8a of
the German Semi-retirement Act (Altersteilzeitgesetz) and section 7d of the
German Social Law Act No. 4 (Sozialgesetzbuch IV) but other than any Security
imposed by ERISA) and deposits securing liability insurance carriers under
insurance or self-insurance arrangements in the ordinary course of business;

 

(vi)                              deposits to secure the performance of bids,
trade contracts and leases (other than Financial Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgements or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

 

(vii)                           easements, rights-of-way, restrictions and other
similar encumbrances affecting real property and other minor defects or
irregularities in title and other similar encumbrances including the
reservations, limitations, provisos and conditions, which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of

 

--------------------------------------------------------------------------------


 

                                                the property of the Group taken
as a whole or materially interfere with the ordinary conduct of the business of
the applicable person;

 

(viii)                        Security securing Financial Indebtedness permitted
under sub-paragraph (b)(iv) of Clause 21.14 (Financial Indebtedness) provided
that:

 

(A)                               such Security does not at any time encumber
any property other than the property financed by such Financial Indebtedness;
and

 

(B)                               the Financial Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

(ix)                              Security securing Financial Indebtedness
permitted under sub-paragraph (xviii) of Clause 21.14 (Financial Indebtedness)
below;

 

(x)                                 statutory rights of set-off arising in the
ordinary course of business;

 

(xi)                              Security existing on the property at the time
of acquisition thereof by any member of the Group and not created in
contemplation thereof;

 

(xii)                           Security existing on property of a Subsidiary of
the Company at the time such Subsidiary of the Company is merged, consolidated
or amalgamated with or into, or acquired by, any member of the Group or becomes
a Subsidiary of the Company and not created in contemplation thereof;

 

(xiii)                        Security in favour of banks which arise under
Article 4 of the Uniform Commercial Code on items in collection and documents
relating thereto and the proceeds thereof and/or which arise under bank’s
standard terms and conditions;

 

(xiv)                       judgement Security in respect of judgements that do
not constitute an Event of Default under Clause 22.12 (Adverse Judgement) or
Security securing appeal or surety bonds related to such judgements, in
particular but not limited to any Security granted or to be granted by Coperion
GmbH in connection with a litigation between Jürgen Horstmann and, inter alios,
ThyssenKrupp Technologies Beteiligungen and Coperion GmbH;

 

(xv)                          any interest or title of a landlord, lessor or
sublessor under any lease of real estate or any Security affecting solely the
interest of the landlord, lessor or sublessor;

 

(xvi)                       leases, licenses, subleases or sublicenses granted:

 

(A)                               to others not interfering in any material
respect with the business of the Group, taken as a whole; or

 

(B)                               between or among any member of the Group;

 

--------------------------------------------------------------------------------


 

(xvii)                    purported Security evidenced by the filing of
precautionary UCC financing statements, PPSA financing statements or similar
filings relating to operating leases of personal property entered into by any
member of the Group in the ordinary course of business;

 

(xviii)                 any interest or title of a licensor under any license or
sublicense entered into by any member of the Group as a licensee or sublicensee:

 

(A)                               existing on the date of this Agreement; or

 

(B)                               in the ordinary course of business;

 

(xix)                       with respect to any real property, immaterial title
defects or irregularities that do not, individually or in the aggregate,
materially impair the use of such real property;

 

(xx)                          Security on any cash earnest money deposits or
other escrow arrangements made in connection with any letter of intent or
purchase agreement;

 

(xxi)                       Security in favour of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(xxii)                    Security arising out of sale and leaseback
transactions;

 

(xxiii)                 customary rights of first refusal, “tag along” and “drag
along” rights, and put and call arrangements under joint venture agreements;

 

(xxiv)                Security on treasury stock of the Company;

 

(xxv)                   Security in favour of collecting or payor banks having a
right of set-off, revocation, refund or chargeback with respect to money or
instruments on deposit with or in possession of such bank; and

 

(xxvi)                other Security securing liabilities or assignments of
rights to receive income in an aggregate amount not to exceed the greater of:

 

(A)                               USD 100,000,000 (or its equivalent in another
currency or currencies); and

 

(B)                               15% of Consolidated Tangible Assets
(calculated as of the end of the immediately preceding Financial Quarter for
which the Company’s financial statements were most recently delivered pursuant
to Clause 19.1 (Financial Statements) or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Clause 19.1
(Financial Statements), the most recent financial statements referred to in
Clause 18.11 (Financial statements)) at any time outstanding,

 

--------------------------------------------------------------------------------


 

provided that, for the avoidance of doubt, no Default or Event of Default shall
be deemed to have occurred if, at the time of the creation, incurrence,
assumption or initial existence thereof, such Security was permitted to be
incurred pursuant to this paragraph (xxvi) notwithstanding a decrease after such
time in the basket amount permitted under this paragraph (xxvi) as a result of a
decrease in Consolidated Total Assets.

 

21.4                        Disposals

 

(a)                                 Except as permitted under paragraph (b)
below, no Obligor shall (and the Company shall ensure that no other member of
the Group will), enter into a single transaction or a series of transactions and
whether voluntary or involuntary to sell, lease, transfer or otherwise dispose
of all or substantially all of its assets.

 

(b)                                 Paragraph (a) shall not apply to:

 

(i)                                     the Disposal by any Subsidiary of the
Company of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Company or to another Subsidiary of the Company provided that
if the transferor in such a transaction is a wholly owned Subsidiary of the
Company, then the transferee must either be the Company or a
wholly-owned-Subsidiary of the Company;

 

(ii)                                  the Disposal by the Company of its
treasury stock;

 

(iii)          the Company’s Subsidiaries making any Disposals of property that,
together with all other property of any member of the Group previously Disposed
of as permitted by this paragraph (b)(iii) during any Financial Year of the
Company does not exceed:

 

(A)                               an aggregate book value equal to 10 per cent.
of Consolidated Total Assets of the Company calculated as at the Quarter Date
most recently preceding any such Disposal for which the Company’s financial
statements were most recently delivered pursuant to, as applicable, paragraph
(a) or (d) of Clause 19.1 (Financial statements), or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
paragraph (a) or (d) of Clause 19.1 (Financial statements), the Company’s
Original Financial Statements; and

 

(B)                               assets generating 10 per cent. of Consolidated
Revenues of the Company calculated for the Relevant Period ending on the Quarter
Date most recently preceding any such Disposal for which the Company’s financial
statements were most recently delivered pursuant to, as applicable, paragraph
(a) or (d) of Clause 19.1 (Financial statements), or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
paragraph (a) or (d) of Clause 19.1 (Financial statements), the Company’s

 

--------------------------------------------------------------------------------


 

                                                Original Financial Statements,
provided that Consolidated Revenues will be calculated on a pro forma basis
after giving effect to acquisitions and disposals completed prior to the date of
such measurement; or

 

(iv)                              the Company and any of its Subsidiaries
entering into any transaction permitted by Clause 21.5 (Merger).

 

21.5                        Merger

 

(a)                                 Except as permitted under paragraph (b)
below, no Obligor shall (and the Company shall ensure that no other member of
the Group will) merge, consolidate or amalgamate with or into another person.

 

(b)                                 Paragraph (a) shall not apply to:

 

(i)                                     any Subsidiary of the Company:

 

(A)                               merging or consolidating with or into the
Company, provided that the Company shall be the continuing or surviving person;
or

 

(B)                               merging, consolidating or amalgamating with
any one or more other Subsidiaries of the Company, provided that when any
wholly-owned Subsidiary of the Company is merging or amalgamating with another
Subsidiary of the Company, the wholly owned Subsidiary of the Company shall be
the continuing or surviving person (or the continuing corporation resulting from
such amalgamation, shall be the wholly owned Subsidiary of the Company);

 

(ii)           any member of the Group merging (or in the case of a Subsidiary
of the Company, amalgamating) with any person in a transaction that would be an
acquisition permitted under paragraph (b) of Clause 21.12 (Acquisitions) or a
Disposal that is permitted under paragraph (b) of Clause 21.4 (Disposals)
provided that in the case of an acquisition:

 

(A)                               if the Company is a party to such merger, it
shall be the continuing or surviving person; or

 

(B)                               if any Obligor (other than the Company) is a
party to such merger or amalgamation, such Obligor shall be the continuing or
surviving person (or the continuing corporation resulting from such amalgamation
shall be the Obligor and shall have executed and delivered to the Agent a
confirmation to that effect reasonably satisfactory to the Agent; and

 

(iii)          any member of the Group entering into any transaction permitted
by paragraphs (b)(i) to (b)(iii) of Clause 21.4 (Disposals).

 

--------------------------------------------------------------------------------


 

21.6                        Change of business

 

(a)                                 Except as permitted under paragraph (b)
below, no Obligor shall (and the Company shall ensure that no other member of
the Group will) enter into any business if, after giving effect thereto, the
business of the Group (taken as a whole) would be substantially different from
the business in which the Group (taken as a whole) are presently engaged.

 

(b)                                 Paragraph (a) above shall not preclude entry
into or acquisition of any business for the manufacturing or distribution of
goods (including without limitation machinery and equipment) where it is
reasonable for the Company to assume that the core competencies of the Group
developed in the conduct of their existing business will add value to such new
business.

 

21.7                        Centre of Main Interests and Establishments

 

Each Obligor incorporated in a member state of the European Union shall cause
its registered office and “centre of main interests” (as that term is used in
the Council of the European Union Regulations No. 1346/2000 on Insolvency
Proceedings) to be situated solely in its jurisdiction of incorporation and
shall have an Establishment situated solely in its jurisdiction of
incorporation.

 

21.8                        Preservation of assets and insurance

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will):

 

(a)                                 keep and maintain all property material to
the conduct of the business of the Group (taken as a whole) in good working
order and condition, ordinary wear and tear excepted; and

 

(b)                                 maintain insurances with financially sound
and reputable insurance companies or with a captive insurance company that is an
Affiliate of the Company in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

21.9                        Pari passu

 

Each Obligor shall ensure that its payment obligations under the Finance
Documents rank at all time at least pari passu with the claims of all of its
other unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

 

21.10                 Taxation

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will) duly and punctually pay and discharge all Taxes that, if not paid, would
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent

 

--------------------------------------------------------------------------------


 

or in default unless and only to the extent that:

 

(a)                                 the validity or amount of such payment is
being contested in good faith by appropriate proceedings;

 

(b)                                 the Company or such member of the Group has
set aside on its books adequate reserves with respect thereto in accordance with
Applicable GAAP; and

 

(c)                                  the failure to pay those Taxes would not
reasonably be expected to result in a Material Adverse Effect.

 

21.11                 Compliance with Swiss Non-Bank Rules

 

Each Swiss Borrower shall ensure at any time that it is in compliance with the
Swiss Non-Bank Rules; provided, however, that a Swiss Borrower shall not be in
breach of this Clause 21.11 if the number of Lenders under this Agreement that
are not Swiss Qualifying Banks exceeds 10 solely by reason of a failure by one
or more of the Lenders to comply with their obligations under Clause 23 (Changes
to Lenders).

 

21.12                 Access

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will):

 

(a)                                 keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
applicable law are made of all material financial dealings and transactions in
relation to its business activities; and

 

(b)                                 permit that representatives designated by
the Agent access at reasonable times and upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and, provided that any member of the Group is afforded the opportunity to
participate in such discussions, its independent accountants, all at such
reasonable times and as often as reasonably requested, provided that such
visitations, inspections or examinations shall not occur more frequently than
once per calendar year for so long as no Event of Default has occurred and is
continuing.

 

The Company acknowledges that the Agent, after exercising its rights of
inspection, may, subject to Clause 35 (Confidentiality), prepare and distribute
to the Lenders certain reports pertaining to the Group’s assets for internal use
by the Agent and the Lenders. Notwithstanding anything to the contrary in this
Clause 21.12, no member of the Group will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that:

 

(i)                                     constitutes non-financial trade secrets
or non-financial proprietary information;

 

--------------------------------------------------------------------------------


 

(ii)                                  in respect of which disclosure to the
Agent (or any designated representative) is then prohibited by law or any
agreement binding on any member of the Group; or

 

(iii)                               is subject to lawyer-client or similar
privilege which constitutes lawyer work-product.

 

21.13                 Acquisitions

 

(a)                                 Except as permitted under paragraph (b)
below, no Obligor shall (and the Company shall ensure that no other member of
the Group will) acquire (in one or a series of transactions) all of the capital
stock or equity interests or all or substantially all of the assets of any
person.

 

(b)                                 Paragraph (a) shall not apply to any
acquisition of all of the capital stock or equity interests or all or
substantially all of the assets of any person where:

 

(i)                                     immediately before and after giving
effect thereto, no Default shall have occurred and be continuing or would result
therefrom; and

 

(ii)

 

(A)                               the aggregate amount invested (including
assumed debt) is less than or equal to USD 250,000,000 (or its equivalent in any
other currency or currencies); or

 

(B)                               the aggregate amount invested (including
assumed debt) is greater than USD 250,000,000 (or its equivalent in any other
currency or currencies), and not less than five Business Days prior to the
consummation of any such acquisition or series of acquisitions, the Company
delivers to the Agent revised consolidated financial statements for the Relevant
Period ending on the last day of the Financial Quarter for which consolidated
financial statements have most recently been delivered pursuant to Clause 19.1
(Financial statements), such revised financial statements giving effect to the
acquisition of the company or business on a pro forma basis and to be delivered
together with (x) a certificate by a Responsible Officer of the Company
demonstrating pro forma compliance with Clause 20 (Financial Covenants) after
giving effect to such acquisition or series of acquisitions for that Relevant
Period and (y) a revised forecast for the next Financial Year taking into
account such acquisition.

 

21.14                 Financial Indebtedness

 

(a)                                 Except as permitted under paragraph (b)
below, no Obligor shall (and the Company shall ensure that no member of the
Group will) incur or allow to remain outstanding any Financial Indebtedness.

 

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) shall not apply to:

 

(i)                                     Financial Indebtedness arising under the
Finance Documents;

 

(ii)                                  Financial Indebtedness outstanding that:

 

(A)                               is less than USD 2,000,000 (or its equivalent
in any other currency or currencies) individually or USD 15,000,000 in the
aggregate; or

 

(B)                               is listed in Schedule 17 (List of Existing
Financial Indebtedness and Existing Security) and any refinancing, refunding,
renewals or extensions thereof,

 

provided that the amount of such Financial Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments utilised thereunder;

 

(iii)          obligations (contingent or otherwise) of the Company existing or
arising under any Swap Agreement, provided that such obligations are (or were)
entered into in the ordinary course of business and not for purposes of
speculation;

 

(iv)                              Financial Indebtedness in respect of capital
leases and purchase money obligations for fixed or capital assets and any
refinancing, refunding, renewals or extensions thereof provided that the amount
of such Financial Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilised thereunder provided that only the property
subject to such capital leases and purchase money obligations is the property so
acquired;

 

(v)                                 Financial Indebtedness that may be deemed to
exist pursuant to surety bonds, appeal bonds, supersedeas bonds or similar
obligations incurred in the ordinary course of business;

 

(vi)                              so long as no Default has occurred and is
continuing or would result therefrom at the time of incurrence, unsecured
Financial Indebtedness of the Company or any Guarantor provided that such
Financial Indebtedness is not senior in right of payment to the payment of the
Financial Indebtedness arising under this Agreement and the Finance Documents;

 

--------------------------------------------------------------------------------


 

(vii)                           Financial Indebtedness of a Subsidiary of the
Company to the Company or any of the Company’s other Subsidiaries or Financial
Indebtedness of the Company to any Subsidiary of the Company in connection with
loans or advances provided that each item of intercompany debt shall be
unsecured and such Financial Indebtedness shall only be permitted under this
sub-paragraph (b)(vii) to the extent it will be eliminated for the purposes of
the consolidated financial statements of the Company in accordance with U.S.
GAAP;

 

(viii)                        Financial Indebtedness arising as a result of the
endorsement in the ordinary course of business of negotiable instruments in the
course of collection;

 

(ix)                              Financial Indebtedness incurred in connection
with the acquisition of all or a portion of Hill-Rom Company, Inc.’s interest in
the real and personal property described in the Farm Agreement;

 

(x)                                 guarantees by the Company of Financial
Indebtedness of any Subsidiary of the Company and by any Subsidiary of the
Company of Financial Indebtedness of the Company or any other Subsidiary of the
Company provided that the Financial Indebtedness so guaranteed is permitted by
this paragraph (b);

 

(xi)                              Financial Indebtedness owed to any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty, liability or other insurance to the Company or any
Subsidiary of the Company, including pursuant to reimbursement or
indemnification obligations to such person, in each case incurred in the
ordinary course of business;

 

(xii)                           customary contingent indemnification obligations
to purchasers in connection with any disposal;

 

(xiii)                        Financial Indebtedness of any person that becomes
a Subsidiary of the Company after the date of this Agreement, provided that such
Financial Indebtedness exists at the time such person becomes a Subsidiary of
the Company and is not created in contemplation thereof, and any refinancings,
refundings, renewals or extensions thereof, provided that the amount of such
Financial Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilised thereunder;

 

(xiv)                       Financial Indebtedness in respect of netting
services, cash management obligations, overdraft protections and otherwise in
connection with deposit accounts and Financial Indebtedness arising from the
honouring by a bank or other financial institution of a cheque, draft or similar
instrument

 

--------------------------------------------------------------------------------


 

                                                inadvertently (except in the
case of daylight overdrafts) being drawn against insufficient funds in the
ordinary course of business;

 

(xv)                          Financial Indebtedness with respect to the
deferred purchase price of property acquired and any refinancings, refundings,
renewals or extensions thereof provided that the amount of such Financial
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to any existing commitments
unutilised thereunder or by an amount equal to a reasonable premium or other
reasonable amount paid and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilised thereunder;

 

(xvi)                       Financial Indebtedness incurred in respect of credit
cards, credit card processing services, debit cards, stored value cards or
purchase cards (including so-called “procurement cards” or “P-cards”) in each
case, incurred in the ordinary course of business;

 

(xvii)                    contingent liabilities in respect of any
indemnification obligations, adjustment of purchase price, non-compete, or
similar obligations (other than guarantees of any Financial Indebtedness for
borrowed money) of the Company or any Subsidiary of the Company incurred in
connection with the consummation of one or more acquisitions;

 

(xviii)                 other Financial Indebtedness not covered under
paragraphs (i) to (xvii) above in an aggregate principal amount not to exceed
the greater of:

 

(A)                               USD 100,000,000 (or its equivalent in any
other currency or currencies); and

 

(B)                               15 per cent. of Consolidated Tangible Assets
(calculated as of the end of the immediately preceding Financial Quarter for
which the Company’s financial statements were most recently delivered pursuant
to Clause 19.1 (Financial statements), or if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Clause 19.1
(Financial statements), the most recent financial statements referred to in
paragraph (c) of Clause 18.11 (Financial statements)) provided that for the
avoidance of doubt, no Default or Event of Default shall be deemed to have
occurred if, at the time of creation, incurrence, assumption or initial
existence thereof, such Financial Indebtedness was permitted to be incurred
pursuant to this sub-paragraph (xviii) notwithstanding a decrease after such
time in the basket amount permitted under this sub-paragraph (xviii) as a result
of a decrease in Consolidated Tangible Assets.

 

--------------------------------------------------------------------------------


 

21.15                 Permitted Distributions and Payments

 

(a)                                 Except as permitted under paragraph (b)
below, no Obligor shall (and the Company shall ensure that no member of the
Group will) declare or make any Restricted Payment or incur any obligation
(contingent or otherwise) to do so.

 

(b)                                 Paragraph (a) above shall not apply to:

 

(i)                                     any Subsidiary of the Company making
Restricted Payments to any member of the Group (and, in the case of a Restricted
Payment to a non-wholly-owned Subsidiary of the Company, such Restricted Payment
may be made to each other owner of capital stock or other equity interests of
such Subsidiary of the Company on a pro rata basis based on their relative
ownership interests);

 

(ii)                                  any member of the Group declaring or
making any dividend payments or other distributions payable solely in the common
stock or other common equity interests of such person;

 

(iii)                               any member of the Group purchasing,
redeeming or otherwise acquiring shares of its common stock or other common
equity interests or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common equity interests;

 

(iv)                              any member of the Group making distributions
to current and former employees, officers or directors of any member of the
Group (or any spouses, ex-spouses or estates of any of the foregoing) on account
of purchases, redemptions or other acquisitions of Equity Interests of any
member of the Group held by such persons; and/or

 

(v)                                 the Company declaring and paying cash
dividends to its stockholders and purchasing, redeeming or otherwise acquiring
shares of its capital stock or warrants, rights or options to acquire any such
shares for cash provided that immediately after giving effect to such proposed
action, no Event of Default would exist.

 

21.16                 Arm’s length terms

 

(a)                                 Except as permitted under paragraph (b)
below, no Obligor shall (and the Company shall ensure that no member of the
Group will) enter into any transaction of any kind with any Affiliate of the
Company, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favourable to the relevant member of the
Group as would be obtainable by the relevant member of the Group at the time in
a comparable arm’s length transaction with a person other than an Affiliate.

 

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) above shall not:

 

(i)                                     prohibit any transaction permitted under
Clauses 21.4 (Disposals), 21.5 (Merger) or 21.15 (Permitted Distributions and
Payments); or

 

(ii)                                  apply to reasonable compensation
(including amounts paid pursuant to Employee Plans) and indemnification paid or
made available to any current or former officer, director or employee of any
member of the Group for services rendered in that person’s capacity as an
officer, director or employee or the making of any Restricted Payment otherwise
permitted by this Agreement, in each case to the extent any such payments are
made in accordance with applicable laws.

 

For the purposes of this Clause 21.16, Affiliate shall not include the Company
or any wholly-owned Subsidiary of the Company.

 

21.17                 Burdensome Agreements

 

(a)                                 No Obligor shall (and the Company shall
ensure that no member of the Group will) enter into any Contractual Obligation
that limits the ability:

 

(i)                                     of any Subsidiary of the Company to make
Restricted Payments to the Company;

 

(ii)                                  of any Subsidiary of the Company to
guarantee the Financial Indebtedness of the Borrowers under the Finance
Documents; or

 

(iii)                               of any member of the Group to create, incur,
assume or suffer to exist Security on property of such person to secure the
obligations of the Obligors under the Finance Documents,

 

(b)                                 Paragraph (a) of this Clause 21.17 shall not
apply to any Contractual Obligation:

 

(i)                                     set out in this Agreement or any other
Finance Document;

 

(ii)                                  on subletting or assignment of any leases
or licenses of any member of the Group or on the assignment of a Contractual
Obligation or any rights thereunder or any other customary non-assignment
provisions, in each case entered into in the ordinary course of business;

 

(iii)                               set out in Contractual Obligations for the
disposal of assets (including any Equity Interests in any Subsidiary of the
Company) of any member of the Group provided that such restrictions and
conditions apply only to the assets or Subsidiary of the Company that is to be
sold;

 

(iv)                              set out in the Farm Agreement;

 

--------------------------------------------------------------------------------


 

(v)                                 set out in any Contractual Obligation
governing Financial Indebtedness permitted under sub-paragraphs (ii), (vi), (x),
(xiii), (xv) or (xviii) of paragraph (b) of Clause 21.14 (Financial
Indebtedness);

 

(vi)                              with respect to cash or other deposits
(including escrowed funds) received by any member of the Group in the ordinary
course of business and assets subject to Security permitted by sub-paragraphs
(ii), (v), (vi), (viii), (x), (xi), (xii), (xiv), (xx), (xxii) or (xxvi) of
paragraph (b) of Clause 21.3 (Negative pledge);

 

(vii)                           set out in joint venture agreements or other
similar agreements concerning joint ventures and applicable solely to such joint
venture; or

 

(viii)                        set out in any Contractual Obligation relating to
an asset being acquired existing at the time of acquisition or a Subsidiary of
the Company existing at the time such Subsidiary of the Company is merged,
consolidated or amalgamated with or into, or acquired by, any member of the
Group or becomes a Subsidiary of the Company and, in each case, not in
contemplation thereof.

 

21.18                 Use of Proceeds

 

No Obligor shall (and the Company shall ensure that no other member of the Group
will) use the proceeds of any Utilisations, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case, in violation of
Regulation U and Regulation X of the Board.

 

21.19                 Compliance with U.S. Regulations

 

No Obligor currently is required to be registered as an “investment company” (as
such term is defined in the United States Investment Company Act of 1940) and
the Company shall ensure that no Obligor is required to register as an
investment company under such act if such registration would cause the making of
any Utilisation, or the application of the proceeds or repayment of any
Utilisation by any Obligor or the consummation of the other transactions
contemplated by this Agreement, to violate any provision of such act or any
rule, regulation or order of the SEC thereunder.

 

22.                              EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 22 is an Event of
Default (save for Clause 22.15 (Acceleration) and Clause 22.16 (Acceleration for
Insolvency)).

 

22.1                        Non-payment

 

An Obligor does not pay on the due date any amount payable by an Obligor
pursuant to a Finance Document at the place and in the currency in which it is
expressed to be payable

 

--------------------------------------------------------------------------------


 

unless:

 

(a)                                 its failure to pay is caused by
administrative or technical error; and

 

(b)                                 payment is made within five Business Days of
its due date.

 

22.2                        Financial covenants

 

Any requirement of Clause 20 (Financial Covenants) is not satisfied.

 

22.3                        Other obligations

 

An Obligor does not comply with any provision of the Finance Documents relating
to an Obligor (other than those referred to in Clause 22.1 (Non-payment) and
Clause 20 (Financial Covenants) above), and such failure shall continue
unremedied for a period of 15 Business Days after notice thereof from the Agent
to the Company (which notice will be given at the request of any Lender).

 

22.4                        Misrepresentation

 

Any representation or warranty made or deemed to be made by or on behalf of an
Obligor in the Finance Documents or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Finance Document or any
amendment or modification thereof or waiver thereunder, proves to have been
incorrect in any material respect when made or deemed to be made.

 

22.5                        Cross default

 

(a)                                 Any Material Indebtedness of any member of
the Group is not paid when due which failure to pay is not cured within any
applicable grace period after delivery of any applicable required notice.

 

(b)                                 Any Material Indebtedness of any member of
the Group becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

(c)                                  Any creditor of any member of the Group
becomes entitled, after the expiration of any applicable grace period and
delivery of any applicable required notice, to declare any Material Indebtedness
of any member of the Group due and payable prior to its specified maturity as a
result of an event of default (however described).

 

(d)                                 For the avoidance of doubt, paragraphs (b)
and (c) shall not apply if any Material Indebtedness:

 

(i)                                     becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Material Indebtedness;

 

--------------------------------------------------------------------------------


 

(ii)                                  becomes due as a result of a refinancing
thereof permitted pursuant to this Agreement;

 

(iii)                               constitutes any reimbursement obligation in
respect of a letter of credit as a result of a drawing thereunder by a
beneficiary therein in accordance with its terms;

 

(iv)                              is mandatorily prepayable prior to the
scheduled maturity thereof with the proceeds of the issuance of capital stock,
the incurrence of other Material Indebtedness or the sale or other disposal of
any assets, that has become due so long as it is prepaid in full with such net
proceeds required to be prepaid when due (or within any applicable grace period)
and such event shall not have otherwise resulted in an event of default with
respect thereto; and

 

(v)                                 is repaid by way of any redemption,
conversion or settlement that is convertible into Equity Interests (and cash in
lieu of fractional shares) and/or cash (in lieu of such Equity Interests in an
amount determined by reference to the price of the common stock of the Company
at the time of such conversion or settlement) in the Company pursuant to its
terms unless such redemption, conversion or settlement results from a default
thereunder or an event of a type that constitutes an Event of Default.

 

22.6                        Insolvency

 

(a)                                 The Company, any Borrower or any Material
Subsidiary is unable or admits in writing its inability or failure generally to
pay its debts as they fall due and in particular any Borrower or Material
Subsidiary incorporated in Germany is unable to pay its debts as they fall due
(zahlungsunfähig) within the meaning of section 17 of the Insolvency Code
(Insolvenzordnung).

 

(b)                                 Any Borrower or any Material Subsidiary
(other than the Company, any other Borrower or any Material Subsidiary
incorporated in a jurisdiction of the U.S.):

 

(i)                                     by reasons of actual or anticipated
financial difficulties commences negotiations with its creditors in general (or
any class of them) with a view to rescheduling any of its indebtedness; or

 

(ii)                                  the value of the assets of which are less
than its liabilities (taking into account contingent and prospective
liabilities) and under the laws of the respective jurisdiction of incorporation
or organisation of that entity, this constitutes a reason for the opening of
insolvency proceedings.

 

(c)                                  Any Material Subsidiary or any Borrower
incorporated in Germany is overindebted within the meaning of section 19 of the
Insolvency Code (Insolvenzordnung) or, with respect to any other Material
Subsidiary or any Borrower which is neither incorporated in Germany nor in a
jurisdiction of the U.S. the value of its assets is less than its liabilities
and under the laws of its

 

--------------------------------------------------------------------------------


 

                                                respective jurisdiction of
incorporation this constitutes a reason for the opening of insolvency
proceedings.

 

22.7                        Insolvency proceedings

 

(a)                                 An involuntary proceeding is commenced or an
involuntary petition is filed against the Company, any Borrower or any Material
Subsidiary seeking:

 

(i)                                     liquidation, reorganisation or other
relief in respect of the Company or any Material Subsidiary or its debts, or of
a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
(including, without limitation, any applicable provisions or any corporations
legislation); or

 

(ii)                                  the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Material Subsidiary or for a substantial part of its assets,

 

and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered.

 

(b)                                 The Company, any Borrower or any Material
Subsidiary shall:

 

(i)                                     voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect (including, without limitation, any applicable
provisions or any corporations legislation);

 

(ii)                                  consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (a)(i) of this Clause 22.7;

 

(iii)          apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any member of the
Group or for a substantial part of its assets;

 

(iv)                              file an answer admitting the material
allegations of a petition filed against it in any such proceeding;

 

(v)                                 make a general assignment for the benefit of
creditors; or

 

(vi)                              take any action for the purpose of effecting
any of the foregoing.

 

(c)                                  Any board or shareholder resolution is
passed, legal proceedings or other constitutional procedure or step is taken by
any Obligor or Material Subsidiary (other than any Obligor or Material
Subsidiary incorporated in a jurisdiction of the U.S.) (such Obligor or Material
Subsidiary, a “Non-U.S. Entity”) whether

 

--------------------------------------------------------------------------------


 

                                                voluntary or involuntary in
relation to:

 

(i)                                     the suspension of payments, a moratorium
of any indebtedness, winding-up, dissolution, administration or reorganisation
(by way of voluntary arrangement, scheme of arrangement or otherwise) of any
Non-U.S. Entity other than a solvent liquidation or reorganisation of any
Non-U.S. Entity which is not an Obligor;

 

(ii)                                  a composition, compromise, assignment or
arrangement with any creditor of any Non-U.S. Entity;

 

(iii)                               the appointment of a liquidator (other than
in respect of a solvent liquidation of any Non-U.S. Entity which is not an
Obligor), receiver, administrative receiver, administrator, compulsory manager
or other similar officer in respect of any Non-U.S. Entity or any of its assets;

 

(iv)                              enforcement of any Security over any assets of
any Non-U.S. Entity; or

 

(v)                                 any analogous procedure or step is taken in
any jurisdiction.

 

This paragraph (c) shall not apply to any involuntary winding-up petition which
is frivolous or vexatious and is discharged, stayed or dismissed within 21 days
of commencement.

 

22.8                        Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution affects a
substantial part of the assets of the Company, any Borrower or the Material
Subsidiaries and is not discharged within 15 Business Days.

 

22.9                        Ownership of the Borrowers

 

The Company ceases to own, directly or indirectly and/or control 100 per cent.
(other than (i) directors’ qualifying shares and (ii) shares issued to foreign
nationals to the extent required by applicable law) of the ordinary voting and
economic power of any Borrower.

 

22.10                 Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its material
obligations under the Finance Documents.

 

22.11                 Repudiation or invalidity

 

(a)                                 An Obligor repudiates a Finance Document or
evidences an intention to repudiate a Finance Document in any material respect.

 

(b)                                 Any material provision of any Finance
Document that is binding on an Obligor ceases to be valid, binding or
enforceable in accordance with its terms.

 

--------------------------------------------------------------------------------


 

22.12                 Adverse Judgement

 

(a)                                 A judgement or order for the payment of an
amount exceeding USD 75,000,000 (or its equivalent in any other currency or
currencies) is rendered against a member of the Group and remains undischarged
or unpaid and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 15
Business Days during which a stay of enforcement of such judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect.

 

(b)                                 No Event of Default will occur under this
Clause 22.12 (i) if and for so long as the amount of such judgement or order is
covered by a valid and binding policy of insurance between the defendant and the
insurer covering payment thereof and such insurer, which shall be rated at least
“A” by A.M. Best Company, has been notified of and has not disputed the claim
for payment of the amount of such judgement or order or (ii) in respect of the
litigation between Jürgen Horstmann and, inter alios, ThyssenKrupp Technologies
Beteiligungen and Coperion GmbH.

 

22.13                 ERISA Event

 

Any ERISA Event shall have occurred that, when aggregated with all other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect.

 

22.14                 Cessation of Business

 

Other than pursuant to a transaction expressly permitted pursuant to this
Agreement, any Obligor ceases to carry on all or a material part of its business
it carried on at the date of signing of the Agreement to the extent that such
cessation would reasonably be expected to result in a Material Adverse Effect.

 

22.15                 Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Company:

 

(a)                                 cancel the Total Commitments whereupon they
shall immediately be cancelled; and/or

 

(b)                                 declare that all or part of the
Utilisations, together with accrued interest, and all other amounts accrued or
outstanding under the Finance Documents be immediately due and payable,
whereupon they shall become immediately due and payable;

 

22.16                 Acceleration for Insolvency

 

If an Event of Default under paragraphs (a) or (b) of Clause 22.7 (Insolvency
Proceedings) shall occur in respect of any Obligor in any U.S. jurisdiction or
is being commenced in

 

--------------------------------------------------------------------------------


 

any U.S. court, then without notice to such Obligor or any other act by the
Agent or any other person, the Utilisations made available to or for the benefit
of such Obligor, interest thereon or other fees and all other amounts owed by
such Obligor under the Finance Documents shall become immediately due and
payable without presentment, demand, protest or notice of any kind, all of which
are expressly waived.

 

--------------------------------------------------------------------------------


 

SECTION 9

CHANGES TO PARTIES

 

23.                               CHANGES TO THE LENDERS

 

23.1                        Assignments and transfers by the Lenders

 

No Lender may transfer or assign any of its rights or obligations under any
Finance Document, except that, subject to this Clause 23, a Lender (the
“Existing Lender”) may:

 

(a)                                 assign any of its rights; or

 

(b)                                 assign and transfer by assumption of
contract (Vertragsübernahme) any of its rights and obligations,

 

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).

 

23.2                        Conditions of assignment or assignment and transfer
by assumption of contract (Vertragsübernahme)

 

(a)                                 The consent of the Company is required for
an assignment or an assignment and transfer by assumption of contract
(Vertragsübernahme) by an Existing Lender, unless the assignment or assignment
and transfer by assumption of contract (Vertragsübernahme) is:

 

(i)                                     to another Lender or an Affiliate of a
Lender; and such Affiliate of a Lender is a Swiss Qualifying Bank or

 

(ii)                                  made at a time when an Event of Default
under Clause 22.1 (Non-payment), Clause 22.6 (Insolvency) and/or Clause 22.7
(Insolvency proceedings) is continuing.

 

(b)                                 The consent of the Company to an assignment
or assignment and transfer by assumption of contract (Vertragsübernahme) must
not be unreasonably withheld or delayed. The consent of the Company is not
deemed to be unreasonably withheld if the proposed assignment or assignment and
transfer by assumption of contract (Vertragsübernahme) would lead to a breach of
the Swiss Ten Non-Qualifying Bank Creditor Rule. The Finance Parties shall have
the right to make assignment or assignment and transfer by assumption of
contract (Vertragsübernahme) in relation to this Agreement to up to 10 (ten) New
Lenders that are not a Swiss Qualifying Bank and the Company and each Swiss
Borrower shall ensure that the acceptance of up to 10 (ten) New Lenders that are
not a Swiss Qualifying Bank under this Agreement would not cause a breach of the
Swiss Twenty Non-Qualifying Bank Creditor Rule at any time. The Company will be
deemed to have given its consent ten Business Days after the Existing Lender has
requested it unless consent is expressly refused by the Company within that
time.

 

--------------------------------------------------------------------------------


 

(c)                                  An assignment will only be effective on:

 

(i)                                     receipt by the Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was an Original Lender and, with
respect to a Swiss Borrower, if the New Lender represents in the Transfer
Certificate to the Agent and each Obligor whether or not it is a Swiss
Qualifying Bank; and

 

(ii)                                  performance by the Agent of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to such assignment to a New Lender, the completion of
which the Agent shall promptly notify to the Existing Lender and the New Lender.

 

(d)                                 An assignment and transfer by assumption of
contract (Vertragsübernahme) will only be effective if the procedure set out in
Clause 23.5 (Procedure for assignment and transfer by assumption of contract
(Vertragsübernahme)) is complied with.

 

(e)                                  If:

 

(i)                                     a Lender assigns or assigns and
transfers by assumption of contract (Vertragsübernahme) any of its rights or
obligations under the Finance Documents or changes its Facility Office; and

 

(ii)                                  as a result of circumstances existing at
the date the assignment, assignment and transfer by assumption of contract
(Vertragsübernahme) or change occurs, an Obligor would be obliged to make a
payment to the New Lender or Lender acting through its new Facility Office under
Clause 12 (Tax gross-up and Indemnities) or Clause 13 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, assignment and transfer by assumption of contract
(Vertragsübernahme) or change had not occurred. This paragraph (e) shall not
apply in relation to Clause 12 (Tax gross-up and Indemnities), to a Treaty
Lender that has included a confirmation of its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (j)(ii)(B) of Clause
12.2 (Tax gross-up) if the Borrower making the payment has not made a Borrower
DTTP Filing in respect of that Treaty Lender.

 

(f)                                   Each New Lender, by executing the relevant
Transfer Certificate confirms, for the avoidance of doubt, that the Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the assignment or assignment and
transfer by assumption of contract (Vertragsübernahme) becomes effective in
accordance with this Agreement and

 

--------------------------------------------------------------------------------


 

                                                that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 

(g)                                  The New Lender agrees, by executing the
relevant Transfer Certificate, that its identity and other information regarding
its status as a to whether or not it is a Swiss Qualifying Bank may be disclosed
to the Swiss Federal Tax Administration (if the latter so requests).

 

23.3                        Assignment or assignment and transfer by assumption
of contract (Vertragsübernahme) fee

 

The New Lender shall, on the date upon which an assignment or assignment and
transfer by assumption of contract (Vertragsübernahme) takes effect, pay to the
Agent (for its own account) a fee of EUR 3,000.

 

23.4                        Limitation of responsibility of Existing Lender

 

(a)                                 Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                                     the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                  the financial condition of any Obligor;

 

(iii)          the performance and observance by any Obligor of its obligations
under the Finance Documents or any other documents; or

 

(iv)                              the accuracy of any statements (whether
written or oral) made in or in connection with any Finance Document or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(b)                                 Each New Lender confirms to the Existing
Lender and the other Finance Parties that it:

 

(i)                                     has made (and shall continue to make)
its own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and

 

(ii)                                  will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

--------------------------------------------------------------------------------


 

(c)                                  Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                                     accept a re-assignment or a
re-assignment and re-transfer by assumption of contract (Vertragsübernahme) from
a New Lender of any of the rights and obligations assigned or assigned and
transferred by assumption of contract (Vertragsübernahme) under this Clause 23;
or

 

(ii)                                  support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Obligor of
its obligations under the Finance Documents or otherwise.

 

23.5                        Procedure for assignment and transfer by assumption
of contract (Vertragsübernahme)

 

(a)                                 Subject to the conditions set out in Clause
23.2 (Conditions of assignment or assignment and transfer by assumption of
contract (Vertragsübernahme)) an assignment and transfer by assumption of
contract (Vertragsübernahme) is effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Transfer Certificate appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate.

 

(b)                                 The Agent shall only be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender.

 

(c)                                  On the Transfer Date:

 

(i)                                     to the extent that in the Transfer
Certificate the Existing Lender seeks to assign and transfer by assumption of
contract (Vertragsübernahme) its rights and obligations under the Finance
Documents each of the Obligors and the Existing Lender shall be released from
further obligations towards one another under the Finance Documents and their
respective rights against one another under the Finance Documents shall be
cancelled (being the “Discharged Rights and Obligations”);

 

(ii)                                  each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
that Obligor and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

(iii)                               the Agent, the Arranger, the New Lender and
other Lenders shall acquire the same rights and assume the same obligations
between themselves as

 

--------------------------------------------------------------------------------


 

                                                they would have acquired and
assumed had the New Lender been an Original Lender with the rights and/or
obligations acquired or assumed by it as a result of the assignment and transfer
by assumption of contract (Vertragsübernahme) and to that extent the Agent, the
Arranger and the Existing Lender shall each be released from further obligations
to each other under the Finance Documents; and

 

(iv)                              the New Lender shall become a Party as a
“Lender”.

 

23.6                        Copy of Transfer Certificate or Increase
Confirmation to Company

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Increase Confirmation, send to the Company a copy of
that Transfer Certificate or Increase Confirmation.

 

23.7                        Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 23, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time assign, charge, pledge or otherwise create Security in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation any
assignment, charge, pledge or other Security to secure obligations to a federal
reserve or central bank except that no such assignment, charge, pledge or
Security shall:

 

(a)                                 release a Lender from any of its obligations
under the Finance Documents or substitute the beneficiary of the relevant
assignment, charge, pledge or Security for the Lender as a party to any of the
Finance Documents; or

 

(b)                                 require any payments to be made by an
Obligor other than or in excess of, or grant to any person any more extensive
rights than, those required to be made or granted to the relevant Lender under
the Finance Documents.

 

24.                               CHANGES TO THE OBLIGORS

 

24.1                        Assignments and transfers by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

--------------------------------------------------------------------------------


 

24.2                        Additional Borrowers

 

(a)                                 Subject to compliance with the provisions of
paragraph (c) of Clause 19.8 (“Know your customer” checks), the Company may, by
not less than 10 Business Days’ prior written notice to the Agent, request that
any of its wholly owned Subsidiaries becomes an Additional Borrower
(Vertragsbeitritt). That Subsidiary shall become an Additional Borrower if:

 

(i)                                     it is a Subsidiary incorporated in an
Approved Jurisdiction and the Majority Lenders approve the addition of that
Subsidiary (such approval not to be unreasonably withheld or delayed); or

 

(ii)                                  it is a Subsidiary incorporated in any
other jurisdiction and all the Lenders approve the addition of that Subsidiary
(such approval not to be unreasonably withheld or delayed); and in each case

 

(A)                               the Company delivers to the Agent a duly
completed and executed Accession Letter;

 

(B)                               the Company confirms that no Default is
continuing or would occur as a result of that Subsidiary becoming an Additional
Borrower; and

 

(C)                               the Agent has received all of the documents
and other evidence listed in Part II (Conditions Precedent required to be
Delivered by an Additional Obligor) of Schedule 2 (Conditions Precedent) in
relation to that Additional Borrower, each in form and substance satisfactory to
the Agent.

 

(b)                                 The Agent shall notify the Company and the
Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it) all the documents and other evidence listed in
Part II (Conditions Precedent required to be Delivered by an Additional Obligor)
of Schedule 2 (Conditions Precedent).

 

24.3                        Resignation of a Borrower

 

(a)                                 The Company may request that a Borrower
(other than Coperion GmbH) ceases to be a Borrower by delivering to the Agent a
Resignation Letter.

 

(b)                                 The Agent shall accept a Resignation Letter
and notify the Company and the Lenders of its acceptance if:

 

(i)                                     no Default is continuing or would result
from the acceptance of the Resignation Letter (and the Company has confirmed
this is the case); and

 

(ii)                                  the Borrower is under no actual or
contingent obligations as a Borrower under any Finance Documents,

 

--------------------------------------------------------------------------------


 

whereupon that company shall cease to be a Borrower and shall have no further
rights or further obligations under the Finance Documents from the date of
effectiveness of that resignation.

 

24.4                       Additional Guarantors

 

(a)                                 Subject to compliance with the provisions of
paragraph (c) of Clause 19.8 (“Know your customer” checks), the Company may, by
not less than 10 Business Days’ prior written notice to the Agent, request that
any of its wholly owned Subsidiaries or any Material Domestic Subsidiary become
an Additional Guarantor. That Subsidiary or Material Domestic Subsidiary shall
become an Additional Guarantor if:

 

(i)                                     it is a Subsidiary incorporated in an
Approved Jurisdiction and it is either a Material Domestic Subsidiary or the
Majority Lenders approve the addition of that Subsidiary (such approval not to
be unreasonably withheld or delayed); or

 

(ii)                                  it is a Subsidiary incorporated in any
other jurisdiction and all the Lenders approve the addition of that Subsidiary
(such approval not to be unreasonably withheld or delayed); and in each case

 

(A)                               the Company delivers to the Agent a duly
completed and executed Accession Letter; and

 

(B)                               the Agent has received all of the documents
and other evidence listed in Part II (Conditions Precedent required to be
Delivered by an Additional Obligor) of Schedule 2 (Conditions Precedent) in
relation to that Additional Guarantor, each in form and substance satisfactory
to the Agent.

 

(b)                                 The Company shall procure that any other
member of the Group which is a Material Domestic Subsidiary (except for any
Excluded Subsidiary) shall, as soon as possible after becoming a Material
Domestic Subsidiary but in any event within 45 days after delivery of the
respective annual Compliance Certificate showing that such member of the Group
qualifies as a Material Domestic Subsidiary becomes an Additional Guarantor
under this Agreement.

 

(c)                                  The Agent shall notify the Company and the
Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it) all the documents and other evidence listed in
Part II (Conditions Precedent required to be Delivered by an Additional Obligor)
of Schedule 2 (Conditions Precedent).

 

24.5                        Resignation of a Guarantor

 

(a)                                 The Company may request that a Guarantor
(other than the Company) ceases to be a Guarantor by delivering to the Agent a
Resignation Letter.

 

--------------------------------------------------------------------------------


 

(b)                                 The Agent shall accept a Resignation Letter
and notify the Company and the Lenders of its acceptance, provided that:

 

(i)                                     no Default is continuing or would result
from the acceptance of the Resignation Letter;

 

(ii)                                  at the time of acceptance of the
respective Resignation Letter, the Guarantor is not a Material Domestic
Subsidiary;

 

(iii)                               no payment is due from the Guarantor under
Clause 17 (Guarantee and Indemnity); and

 

(iv)                              where the Guarantor is also a Borrower, it is
under no actual or contingent obligations as a Borrower and has resigned and
ceased to be a Borrower under Clause 24.3 (Resignation of a Borrower),

 

whereupon that company shall cease to be a Guarantor and shall have no further
obligations under the Finance Documents from the date of effectiveness of that
resignation.

 

24.6                        Release of a Guarantor

 

Notwithstanding anything contained in this Clause 24 to the contrary a Guarantor
(other than the Company) shall automatically be released from its obligations as
a Guarantor under this Agreement upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary of the Company provided that, if so required by this Agreement, the
Majority Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any termination or
release pursuant to this Clause 24.6  the Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Finance Party, at such
Finance Party’s expense, all documents that such Finance Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Clause shall be without recourse to or warranty by
the Agent.

 

24.7                        Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeated Representations are true and correct in all
material respects in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing, except that to the
extent that such representation or warranty expressly relates to an earlier
date, such representation or warranty is true and correct as of such earlier
date.

 

--------------------------------------------------------------------------------


 

SECTION 10

THE FINANCE PARTIES

 

25.                               ROLE OF THE AGENT AND THE ARRANGER

 

25.1                        Appointment of the Agent

 

(a)                                 Each other Finance Party appoints the Agent
to act as its agent and attorney (Stellvertreter) under and in connection with
the Finance Documents.

 

(b)                                 Each other Finance Party authorises the
Agent to exercise the rights, powers, authorities and discretions specifically
given to the Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions.

 

(c)                                  Each other Finance Party hereby relieves
the Agent from the restrictions pursuant to section 181 German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law, in each case to the extent legally possible to such
Finance Party. A Finance Party which is barred by its constitutional documents
or by-laws from granting such exemption shall notify the Agent accordingly.

 

25.2                        Duties of the Agent

 

(a)                                 The Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

(b)                                 Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

(c)                                  If the Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the Finance
Parties.

 

(d)                                 If the Agent is aware of the non-payment of
any principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.

 

(e)                                  The Agent’s duties under the Finance
Documents are solely mechanical and administrative in nature.

 

(f)                                   The Agent shall provide to the Company,
within 10 Business Days of a request by the Company (but no more frequently than
once per calendar month), a list (which may be in electronic form) setting out
the names of the Lenders as at the date of that request, their respective
Commitments, the address and fax number (and the department or officer, if any,
for whose attention any communication is to be made) of each Lender for any
communication to be made or document to be

 

--------------------------------------------------------------------------------


 

                                                delivered under or in connection
with the Finance Documents, the electronic mail address and/or any other
information required to enable the sending and receipt of information by
electronic mail or other electronic means to and by each Lender to whom any
communication under or in connection with the Finance Documents may be made by
that means and the account details of each Lender for any payment to be
distributed by the Agent to that Lender under the Finance Documents.

 

25.3                        Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

25.4                        No fiduciary duties

 

(a)                                 Nothing in this Agreement constitutes the
Agent or the Arranger as a trustee (Treuhänder) of any other person. Neither the
Agent nor the Arranger has any financial or commercial duty of care
(Vermögensfürsorgepflicht) for any person.

 

(b)                                 Neither the Agent nor the Arranger shall be
bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.

 

25.5                        Business with the Group

 

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 

25.6                        Rights and discretions of the Agent

 

(a)                                 The Agent may rely on:

 

(i)                                     any representation, notice or document
believed by it to be genuine, correct and appropriately authorised; and

 

(ii)                                  any statement made by a director,
authorised signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify.

 

(b)                                 The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

 

(i)                                     no Default has occurred (unless it has
actual knowledge of a Default arising under Clause 22.1 (Non-payment));

 

(ii)                                  any right, power, authority or discretion
vested in any Party or the Majority Lenders has not been exercised; and

 

--------------------------------------------------------------------------------


 

(iii)                               any notice or request made by the Company
(other than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

(c)                                  The Agent may engage, pay for and rely on
the advice or services of any lawyers, accountants, surveyors or other experts.

 

(d)                                 The Agent may act in relation to the Finance
Documents through its personnel and agents.

 

(e)                                  The Agent may disclose to any other Party
any information it reasonably believes it has received as Agent under this
Agreement.

 

(f)                                   Without prejudice to the generality of
paragraph (e) above, the Agent may disclose the identity of a Defaulting Lender
to the other Finance Parties and the Company and shall disclose the same upon
the written request of the Company or the Majority Lenders.

 

(g)                                  Notwithstanding any other provision of any
Finance Document to the contrary, neither the Agent nor the Arranger is obliged
to do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty or
duty of confidentiality.

 

25.7                        Majority Lenders’ instructions

 

(a)                                 Unless a contrary indication appears in a
Finance Document, the Agent shall (i) exercise any right, power, authority or
discretion vested in it as Agent in accordance with any instructions given to it
by the Majority Lenders (or, if so instructed by the Majority Lenders, refrain
from exercising any right, power, authority or discretion vested in it as Agent)
and (ii) not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of the Majority Lenders.

 

(b)                                 Unless a contrary indication appears in a
Finance Document, any instructions given by the Majority Lenders will be binding
on all the Finance Parties.

 

(c)                                  The Agent may refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received such security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.

 

(d)                                 In the absence of instructions from the
Majority Lenders, (or, if appropriate, the Lenders) the Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

 

(e)                                  The Agent is not authorised to act on
behalf of a Lender (without first obtaining that Lender’s consent) in any legal
or arbitration proceedings relating to any Finance Document.

 

--------------------------------------------------------------------------------


 

25.8                        Responsibility for documentation

 

Neither the Agent nor the Arranger is responsible for:

 

(a)                                 the adequacy, accuracy and/or completeness
of any information (whether oral or written) supplied by the Agent, the
Arranger, an Obligor or any other person given in or in connection with any
Finance Document or the transactions contemplated by the Finance Documents; or

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with any Finance Document; or

 

(c)                                  any determination as to whether any
information provided or to be provided to any Finance Party is non-public
information the use of which may be regulated or prohibited by applicable law or
regulation relating to insider dealing or otherwise.

 

25.9                        Exclusion of liability

 

(a)                                 Without limiting paragraph (b) below, the
Agent will not be liable for any action taken by it under or in connection with
any Finance Document, unless directly caused by its gross negligence, bad faith
or wilful misconduct.

 

(b)                                 No Party (other than the Agent) may take any
proceedings against any officer, employee or agent of the Agent in respect of
any claim it might have against the Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to any Finance
Document and any officer, employee or agent of the Agent may rely on this Clause
pursuant to section 328 para 1 German Civil Code (Bürgerliches Gesetzbuch)
(echter berechtigender Vertrag zugunsten Dritter).

 

(c)                                  The Agent will not be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for that purpose.

 

(d)                                 Nothing in this Agreement shall oblige the
Agent or the Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or the Arranger.

 

25.10                Lenders’ indemnity to the Agent

 

(a)                                 Each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their reduction to zero)
indemnify the Agent, within three

 

--------------------------------------------------------------------------------


 

                                                Business Days of demand, against
any cost, loss or liability incurred by the Agent (otherwise than by reason of
the Agent’s gross negligence, bad faith or wilful misconduct) in acting as Agent
under the Finance Documents (unless the Agent has been reimbursed by an Obligor
pursuant to a Finance Document).

 

(b)                                 Each Lender shall also indemnify the Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Agent with respect to any Tax imposed by reason of FATCA
attributable to such Lender in relation to the Finance Documents.

 

25.11                 Resignation of the Agent

 

(a)                                 The Agent may resign and appoint one of its
Affiliates as successor by giving notice to the other Finance Parties and the
Company.

 

(b)                                 Alternatively the Agent may resign by giving
30 days’ notice to the other Finance Parties and the Company, in which case the
Majority Lenders (with the consent of the Company, such consent not to be
unreasonably withheld or delayed) may appoint a successor Agent acting through
an office in Germany, Luxembourg, Switzerland, the United Kingdom or the U.S.

 

(c)                                  If the Majority Lenders have not appointed
a successor Agent in accordance with paragraph (b) above within 30 days after
notice of resignation was given, the retiring Agent (after consultation with the
Company) may appoint a successor Agent acting through an office in Germany,
Luxembourg, Switzerland, the United Kingdom or the U.S.

 

(d)                                 The retiring Agent shall, at its own cost,
make available to the successor Agent such documents and records and provide
such assistance as the successor Agent may reasonably request for the purposes
of performing its functions as Agent under the Finance Documents.

 

(e)                                  The Agent’s resignation notice shall only
take effect upon the appointment of a successor.

 

(f)                                   Upon the appointment of a successor, the
retiring Agent shall be discharged from any further obligation in respect of the
Finance Documents but shall remain entitled to the benefit of this Clause 25.
Any successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

(g)                                  The Agent shall resign in accordance with
paragraph (b) above (and, to the extent applicable, shall use reasonable
endeavours to appoint a successor Agent pursuant to paragraph (c) above) if on
or after the date which is three months before the earliest FATCA Application
Date relating to any payment to the Agent under the Finance Documents, either:

 

--------------------------------------------------------------------------------


 

(i)                                     the Agent fails to respond to a request
under Clause 12.8 (FATCA Information) and a Lender reasonably believes that the
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

 

(ii)                                  the information supplied by the Agent
pursuant to Clause 12.8 (FATCA Information) indicates that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or

 

(iii)                               the Agent notifies the Company and the
Lenders that the Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date,

 

and (in each case) the relevant Lender has been advised by US tax counsel of
international standing that a Party will be required to make a FATCA Deduction
that would not be required if the Agent were a FATCA Exempt Party, and that
Lender, by notice to the Agent, requires it to resign.

 

25.12                 Replacement of the Agent

 

(a)                                 After consultation with the Company, the
Majority Lenders may, by giving 30 days’ notice to the Agent (or, at any time
the Agent is an Impaired Agent, by giving any shorter notice determined by the
Majority Lenders) replace the Agent by appointing a successor Agent acting
through an office in Germany, Luxembourg, Switzerland, the United Kingdom or the
U.S.

 

(b)                                 The retiring Agent shall (at its own cost if
it is an Impaired Agent and otherwise at the expense of the Lenders) make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.

 

(c)                                  The appointment of the successor Agent
shall take effect on the date specified in the notice from the Majority Lenders
to the retiring Agent. As from this date, the retiring Agent shall be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 25 (and any agency fees for the account
of the retiring Agent shall cease to accrue from (and shall be payable on) that
date).

 

(d)                                 Any successor Agent and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

25.13                 Confidentiality

 

(a)                                 In acting as agent for the Finance Parties,
the Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

 

--------------------------------------------------------------------------------


 

(b)                                 If information is received by another
division or department of the Agent, it may be treated as confidential to that
division or department and the Agent shall not be deemed to have notice of it.

 

25.14                 Relationship with the Lenders

 

(a)                                 The Agent may treat the person shown in its
records as Lender at the opening of business (in the place of the Agent’s
principal office as notified to the Finance Parties from time to time) as the
Lender acting through its Facility Office:

 

(i)                                     entitled to or liable for any payment
due under any Finance Document on that day; and

 

(ii)                                  entitled to receive and act upon any
notice, request, document or communication or make any decision or determination
under any Finance Document made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)                                 Any Lender may by notice to the Agent
appoint a person to receive on its behalf all notices, communications,
information and documents to be made or despatched to that Lender under the
Finance Documents. Such notice shall contain the address, fax number and (where
communication by electronic mail or other electronic means is permitted under
Clause 30.6 (Electronic communication)) electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means (and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address, department and officer by that
Lender for the purposes of Clause 30.2 (Addresses) and paragraph (a)(ii) of
Clause 30.6 (Electronic communication) and the Agent shall be entitled to treat
such person as the person entitled to receive all such notices, communications,
information and documents as though that person were that Lender.

 

25.15                 Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)                                 the financial condition, status and nature
of each member of the Group;

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

 

--------------------------------------------------------------------------------


 

(c)                                  whether that Lender has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(d)                                 the adequacy, accuracy and/or completeness
of the Information Memorandum and any other information provided by the Agent,
any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 

25.16                 Agent’s Management Time

 

Any amount payable to the Agent under Clause 14.3 (Indemnity to the Agent),
Clause 16 (Costs and Expenses) and Clause 25.10 (Lenders’ indemnity to the
Agent) shall include the cost of utilising the Agent’s management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to the Company and the Lenders, and is in addition
to any fee paid or payable to the Agent under Clause 11 (Fees).

 

25.17                 Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

26.                               CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)                                 interfere with the right of any Finance
Party to arrange its affairs (tax or otherwise) in whatever manner it thinks
fit;

 

(b)                                 oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim; or

 

(c)                                  oblige any Finance Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

27.                              SHARING AMONG THE FINANCE PARTIES

 

27.1                        Payments to Finance Parties

 

Unless otherwise provided for in Clause 27.6 (Loss Sharing in respect of L/Gs)
or

 

--------------------------------------------------------------------------------


 

Clause 27.7 (Sharing of Recoveries / Adjustment of Loss Sharing), If a Finance
Party (a “Recovering Finance Party”) receives or recovers any amount from an
Obligor other than in accordance with Clause 28 (Payment mechanics) and applies
that amount to a payment due under the Finance Documents then:

 

(a)                                 the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery to the Agent;

 

(b)                                 the Agent shall determine whether the
receipt or recovery is in excess of the amount the Recovering Finance Party
would have been paid had the receipt or recovery been received or made by the
Agent and distributed in accordance with Clause 28 (Payment mechanics), without
taking account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and

 

(c)                                  the Recovering Finance Party shall, within
three Business Days of demand by the Agent, pay to the Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 28.6 (Partial payments).

 

27.2                        Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 28.6 (Partial payments).

 

27.3                        Recovering Finance Party’s rights

 

(a)                                 On a distribution by the Agent under Clause
27.2 (Redistribution of payments), the Recovering Finance Party shall be
entitled to receive by way of assignment the rights of the Finance Parties to
the extent they have shared in the redistribution.

 

(b)                                 If and to the extent that the Recovering
Finance Party is not able to rely on its rights under paragraph (a) above, the
relevant Obligor shall be liable to the Recovering Finance Party for a debt
equal to the Sharing Payment which is immediately due and payable.

 

27.4                        Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                                 each Finance Party which has received a
share of the relevant Sharing Payment pursuant to Clause 27.2 (Redistribution of
payments) shall, upon request of the Agent, pay to the Agent for account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its

 

--------------------------------------------------------------------------------


 

                                                proportion of any interest on
the Sharing Payment which that Recovering Finance Party is required to pay); and

 

(b)                                 that Recovering Finance Party’s rights of
assignment in respect of any reimbursement shall be cancelled and the relevant
Obligor will be liable to the reimbursing Finance Party for the amount so
reimbursed and the Recovering Finance Party shall re-assign any claims assigned
to it pursuant to paragraph (a) of Clause 27.3 (Recovering Finance Party’s
rights).

 

27.5                        Exceptions

 

(a)                                 This Clause 27 shall not apply to the extent
that the Recovering Finance Party would not, after making any payment pursuant
to this Clause, have a valid and enforceable claim against the relevant Obligor.

 

(b)                                 A Recovering Finance Party is not obliged to
share with any other Finance Party any amount which the Recovering Finance Party
has received or recovered as a result of taking legal or arbitration
proceedings, if:

 

(i)                                     it notified that other Finance Party of
the legal or arbitration proceedings; and

 

(ii)                                  that other Finance Party had an
opportunity to participate in those legal or arbitration proceedings but did not
do so as soon as reasonably practicable having received notice and did not take
separate legal or arbitration proceedings.

 

27.6                        Loss Sharing in respect of L/Gs

 

(a)                                 In the event a Borrower or, as the case may
be, the Obligors do not reimburse and indemnify a Lender (an “Entitled Lender”)
with respect to any amount claimed in respect of an L/G in accordance with
paragraph (a) of Clause 7.2 (Indemnities) and Clause 17 (Guarantee and
Indemnity) and

 

(i)                                     it cannot obtain satisfaction with
respect to such amount from any Cash Cover obtained by it; and

 

(ii)                                  no Counter Guarantee or any other form of
Security had, in each case, been provided by or on behalf of the Company or the
respective Borrower in respect of that amount (in whole or in part) which had
been accepted by the relevant Entitled Lender in its sole discretion

 

(such remaining amount the “Loss”) such Entitled Lender shall receive from the
Lenders compensation for its Loss in accordance with this Clause 27.6.

 

(b)                                 An Entitled Lender shall have the right to
demand payment from each Lender of the Indemnified Loss Amount (as defined
below) determined by the Agent in accordance with paragraph (c) below only

 

--------------------------------------------------------------------------------


 

(i)                                     if the Facility has been cancelled by
notice of the Agent pursuant to Clause 22.15 (Acceleration) or the Facility has
been automatically accelerated pursuant to Clause 22.16 (Acceleration for
Insolvency) and since such notice of the Agent or automatic acceleration a
period of six (6) months has lapsed; or

 

(ii)                                  if in the event that following the
occurrence of an Event of Default due to the default of a Borrower vis-à-vis the
Entitled Lender to fulfil its obligations pursuant to paragraph (a) of Clause
7.2 (Indemnities) in respect of an L/G no notice pursuant to Clause 22.15
(Acceleration) has been submitted by the Agent and no automatic acceleration has
occurred pursuant to Clause 22.16 (Acceleration for Insolvency) and following
such Event of Default a period of three (3) months has lapsed,

 

(the time period referred to in sub-paragraph (i) and (ii) each the “First Loss
Determination Period”).

 

(c)                                  Each Entitled Lender shall notify the Agent
not later than on the fifteenth Business Day preceding the end of the relevant
First Loss Determination Period about the amount of any Loss suffered by it
until such date (taking into account any recoveries received by then from a
Borrower or the Guarantors or any third party by way of payment, set-off,
enforcement of any collateral or otherwise) (the “First Loss Determination
Date”).

 

(d)                                 The Agent shall not later than on the tenth
Business Day preceding the end of the relevant First Loss Determination Period
determine the aggregate amount of all Losses suffered by all Entitled Lenders as
notified to it (the “Total Loss Amount”).

 

(e)                                  The Agent shall then, based on the Total
Loss Amount, determine the amount which each Entitled Lender may claim from or
pay to each other Lender (including, as the case may be, other Entitled Lenders)
(the “Indemnified Loss Amount”) and notify all Lenders accordingly not later
than on the third Business Day preceding the end of the relevant First Loss
Determination Period (the “First Sharing Date”) and the Lenders shall then make
payments of the Indemnified Loss Amounts as instructed by the Agent. The
Indemnified Loss Amount shall be the amount which has to be received, or, as the
case may be, paid by each Lender (including Entitled Lenders) to each Entitled
Lender so that following the payment of all Indemnified Loss Amounts between the
Lenders the proportion of the sum of the amounts paid by each individual Lender
hereunder and the Loss of such Lender (after deducting the aggregate Indemnified
Loss Amounts to be paid to the relevant Lender) to its respective Commitments is
equal to the proportion of the Total Loss Amount to the Total Commitments (the
“Loss Quota”) (or, if the Commitments are then zero, such Commitments prior to
their reduction / cancellation to zero).

 

(f)                                   Each Lender shall on the First Sharing
Date pay the Indemnified Loss Amounts to be paid by it to any Entitled Lender
only against assignment by the relevant

 

--------------------------------------------------------------------------------


 

                                                Entitled Lender of a
corresponding portion of its claim against the relevant Borrower pursuant to
paragraph (a) of Clause 7.2 (Indemnities) and the Guarantors pursuant to Clause
17 (Guarantee and Indemnity).

 

(g)                                  Save for manifest error the determination
of the Total Loss Amount and the Indemnified Loss Amounts by the Agent shall be
binding for all Lenders.

 

27.7                        Sharing of Recoveries / Adjustment of Loss Sharing

 

(a)                                 If at any time following the First Loss
Determination Date a Lender (i) receives payment from any Obligor or any
receiver over the assets of such Obligor (a “Recovering Lender”) by way of
set-off or otherwise in respect of any amounts due from a Borrower under
paragraph (a) of Clause 7.2 (Indemnities) in respect of an L/G (the “Recovered
Amount”) or (ii) incurs any (further) Loss (a “Loss Lender”), then such Lender
shall promptly notify the Agent. The Agent shall semi-annually following the
First Sharing Date and as long as any Lender continues to receive Recovered
Amounts or incur Losses (each such date a “Subsequent Loss Determination Date”)
determine the amounts to be paid by each of the Recovering Lenders to the other
Lenders as a proportion of the Recovered Amounts realised until the relevant
Subsequent Loss Determination Date or the amounts to be paid by each of the
Lender to the Loss Lender as a proportion of the Loss incurred until the
relevant Subsequent Loss Determination Date, in each case to equalize the Loss
Quota of all Lenders as of the relevant Subsequent Loss Determination Date (the
“Loss Sharing Payment”).

 

(b)                                 The Agent shall inform the Lenders in due
course following each Subsequent Loss Determination Date about any Loss Sharing
Payment which shall then be made available by the Recovering Lenders or the
Lenders to the Agent for distribution to the Lenders or the Loss Lender,
respectively, within three (3) Business Days of such notification.

 

(c)                                  To the extent that amounts received or
recovered by a Recovering Lender resulted in the satisfaction of a Recovering
Lender’s claim under paragraph (a) of Clause 7.2 (Indemnities) in respect of an
L/G, but are allocated in accordance with paragraph (a) to another Lender, the
latter shall assign to the Recovering Lender the claims (or the part thereof) to
which the amount is allocated. Each Lender shall on the Subsequent Loss
Determination Date pay its portion of the incurred Loss to any Loss Lender only
against assignment by the relevant Loss Lender of a corresponding portion of its
claim against the Borrower pursuant to paragraph (a) of Clause 7.2 (Indemnities)
in respect of an L/G.

 

(d)                                 If any part of the Loss Sharing Payment
received or recovered by a Recovering Lender becomes repayable and is repaid by
such Recovering Lender, then each Party which has received a share of such Loss
Sharing Payment pursuant to paragraph (a) shall, upon request of the Agent, pay
to the Agent for account of such Recovering Lender an amount equal to its share
of such Loss Sharing Payment together with its proportionate share of any
interest or other sum paid to a Borrower or any other Obligor by the Recovering
Lender in respect of the Loss

 

--------------------------------------------------------------------------------


 

                                                Sharing Payment and such
Recovering Lender shall re-assign to the relevant Lender any amount assigned to
it by such Lender pursuant to paragraph (b) above.

 

(e)                                  This Clause 27.7 shall not apply if the
Recovering Lender would not, after having made such payment, have a valid and
enforceable claim against the relevant Obligor and sums recovered as a result of
litigation started by a Lender to enforce its rights under paragraph (a) of
Clause 7.2 (Indemnities) in respect of an L/G and resulting in a Loss Sharing
Payment shall only be shared with such Lenders that have joined in such
litigation or commenced and diligently pursued separate litigation to enforce
their rights under the Finance Documents.

 

(f)                                   Save for manifest error the determination
of the Loss Sharing Payment by the Agent shall be binding for all Lenders.

 

--------------------------------------------------------------------------------


 

SECTION 11

ADMINISTRATION

 

28.                               PAYMENT MECHANICS

 

28.1                        Payments to the Agent

 

(a)                                 On each date on which an Obligor or a Lender
is required to make a payment under a Finance Document, that Obligor or Lender
shall make the same available to the Agent (unless a contrary indication appears
in a Finance Document) for value on the due date at the time and in such funds
specified by the Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

(b)                                 Payment shall be made to such account in
Luxembourg, the U.S. or Germany with such bank as the Agent specifies in
writing.

 

28.2                        Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 28.3 (Distributions to an Obligor), Clause 28.4
(Clawback) and Clause 25.17 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days’ notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).

 

28.3                        Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 29
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

28.4                        Clawback

 

(a)                                 Where a sum is to be paid to the Agent under
the Finance Documents for another Party, the Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

 

(b)                                 If the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from

 

--------------------------------------------------------------------------------


 

                                                the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

28.5                        Impaired Agent

 

(a)                                 If, at any time, the Agent becomes an
Impaired Agent, an Obligor or a Lender which is required to make a payment under
the Finance Documents to the Agent in accordance with Clause 28.1 (Payments to
the Agent) may instead pay that amount direct to the required recipient(s). Such
payments must be made on the due date for payment under the Finance Documents.

 

(b)                                 A Party which has made a payment in
accordance with this Clause 28.5 shall be discharged of the relevant payment
obligation under the Finance Documents.

 

28.6                        Partial payments

 

(a)                                 If the Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under the Finance Documents in the following order:

 

(i)                                     first, in or towards payment pro rata of
any unpaid fees, costs and expenses of the Agent under the Finance Documents;

 

(ii)                                  secondly, in or towards payment pro rata
of any accrued interest, fee or commission due but unpaid under this Agreement;

 

(iii)                               thirdly, in or towards payment pro rata of
any principal due but unpaid under this Agreement; and

 

(iv)                              fourthly, in or towards payment pro rata of
any other sum due but unpaid under the Finance Documents.

 

(b)                                 The Agent shall, if so directed by the
Majority Lenders, vary the order set out in paragraphs (a)(ii) to (a)(iv) above.

 

(c)                                  Paragraphs (a) and (b) above will override
any appropriation made by an Obligor.

 

28.7                        No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim unless the counterclaim is undisputed or has been confirmed in a
final non-appealable judgement.

 

--------------------------------------------------------------------------------


 

28.8                        Business Days

 

(a)                                 Any payment which is due to be made on a day
that is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                                 During any extension of the due date for
payment of any principal or Unpaid Sum under this Agreement interest is payable
on the principal or Unpaid Sum at the rate payable on the original due date.

 

28.9                        Currency of account

 

(a)                                 Subject to paragraphs (b) to (e) below, the
Base Currency is the currency of account and payment for any sum due from an
Obligor under any Finance Document.

 

(b)                                 A repayment of a Utilisation or Unpaid Sum
or a part of a Utilisation or Unpaid Sum shall be made in the currency in which
that Utilisation or Unpaid Sum is denominated on its due date.

 

(c)                                  Each payment of interest shall be made in
the currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

(d)                                 Each payment in respect of costs, expenses
or Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(e)                                  Any amount expressed to be payable in a
currency other than the Base Currency shall be paid in that other currency.

 

28.10                 Change of currency

 

(a)                                 Unless otherwise prohibited by law, if more
than one currency or currency unit are at the same time recognised by the
central bank of any country as the lawful currency of that country, then:

 

(i)                                     any reference in the Finance Documents
to, and any obligations arising under the Finance Documents in, the currency of
that country shall be translated into, or paid in, the currency or currency unit
of that country designated by the Agent (after consultation with the Company);
and

 

(ii)                                  any translation from one currency or
currency unit to another shall be at the official rate of exchange recognised by
the central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Agent (acting reasonably).

 

(b)                                 If a change in any currency of a country
occurs, this Agreement will, to the extent the Agent (acting reasonably and
after consultation with the Company) specifies to be necessary, be amended to
comply with any generally accepted conventions

 

--------------------------------------------------------------------------------


 

and market practice in the Relevant Interbank Market and otherwise to reflect
the change in currency.

 

29.                               SET-OFF

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents against any satisfiable (erfüllbar) obligation (within the
meaning of section 387 German Civil Code (Bürgerliches Gesetzbuch)) owed by that
Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

30.                               NOTICES

 

30.1                        Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated and subject to Clause 30.6
(Electronic communication), may be made by fax or letter.

 

30.2                        Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)                                 in the case of the Original Obligors,
identified with their name below;

 

(b)                                 in the case of each Lender or any other
Obligor, that notified in writing to the Agent on or prior to the date on which
it becomes a Party; and

 

(c)                                  in the case of the Agent, that identified
with its name below,

 

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than three Business Days’ notice.

 

30.3                        Delivery

 

(a)                                 Any communication or document made or
delivered by one person to another under or in connection with the Finance
Documents will only be effective when received (zugegangen), in particular:

 

(i)                                     if by way of fax, when received in
legible form; or

 

(ii)                                  if by way of letter, when it has been left
at the relevant address or five Business Days after being deposited in the post
postage prepaid in an envelope addressed to it at that address;

 

--------------------------------------------------------------------------------


 

and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.

 

(b)                                 Any communication or document to be made or
delivered to the Agent will be effective only when actually received by the
Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s signature below (or any
substitute department or officer as the Agent shall specify for this purpose).

 

(c)                                  All notices from or to an Obligor shall be
sent through the Agent.

 

(d)                                 Any communication or document by the Finance
Parties to the Obligors may be made or delivered to the Company for its own
account and for the account of the Obligors. For that purpose each Obligor
appoints the Company as its agent of receipt (Empfangsvertreter).

 

(e)                                  Any communication or document which becomes
effective, in accordance with paragraphs (a) to (d) above, after 5.00 p.m. in
the place of receipt shall be deemed only to become effective on the following
day.

 

30.4                        Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 30.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

30.5                        Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 

30.6                        Electronic communication

 

(a)                                 Any communication to be made between any two
Parties under or in connection with the Finance Documents may be made by
electronic mail or other electronic means to the extent that those two Parties
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication and if those two Parties:

 

(i)                                     notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

--------------------------------------------------------------------------------


 

(ii)                                  notify each other of any change to their
address or any other such information supplied by them by not less than five
Business Days’ notice.

 

(b)                                 Any electronic communication made between
those two Parties will be effective only when actually received in readable form
and in the case of any electronic communication made by a Party to the Agent
only if it is addressed in such a manner as the Agent shall specify for this
purpose.

 

(c)                                  Any electronic communication which becomes
effective, in accordance with paragraph (b) above, after 5.00 p.m. in the place
of receipt shall be deemed only to become effective on the following day.

 

30.7                        Use of COGS

 

(a)                                 Commerzbank Aktiengesellschaft, Filiale
Luxemburg agrees, as long as it is the Agent hereunder, to make available COGS
to the Borrowers and the Issuing Banks for the issuance and administration of
L/Gs under this Agreement.

 

(b)                                 The Parties, any Additional Obligor, any
Increase Lender and any New Lender acknowledge, by becoming party to this
Agreement, that the services provided by Commerzbank Aktiengesellschaft, Filiale
Luxemburg in its capacity as the Agent in connection with the issuance and
administration of the L/Gs shall be subject to the terms of the COGS Conditions.

 

30.8                        English language

 

(a)                                 Any notice given under or in connection with
any Finance Document must be in English.

 

(b)                                 All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                     in English; or

 

(ii)                                  if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

31.                               CALCULATIONS AND CERTIFICATES

 

31.1                       Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence (Beweis des ersten Anscheins) of the
matters to which they relate.

 

--------------------------------------------------------------------------------


 

31.2                        Certificates and Determinations

 

(a)                                 The Finance Parties make the certifications
or determinations of a rate or amount under any Finance Document in the exercise
of their unilateral right to specify performance (einseitiges
Leistungsbestimmungsrecht) which they will exercise with reasonable discretion
(billiges Ermessen).

 

(b)                                 The Parties agree not to dispute in any
legal proceeding the correctness of the determinations and certifications of a
rate or amount made by a Finance Party under any Finance Document unless the
determinations or certifications are inaccurate on their face or fraud can be
shown.

 

31.3                        Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days and/or in any case where the practice in the
relevant interbank market differs, in accordance with that market practice.

 

32.                               PARTIAL INVALIDITY

 

(a)                                 The Parties agree that should at any time,
any provisions of this Agreement be or become void (nichtig), invalid or due to
any reason ineffective (unwirksam) this will indisputably (unwiderlegbar) not
affect the validity or effectiveness of the remaining provisions and this
Agreement will remain valid and effective, save for the void, invalid or
ineffective provisions, without any Party having to argue (darlegen) and prove
(beweisen) the Parties intent to uphold this Agreement even without the void,
invalid or ineffective provisions.

 

(b)                                 The void, invalid or ineffective provision
shall be deemed replaced by such valid and effective provision that in legal and
economic terms comes closest to what the Parties intended or would have intended
in accordance with the purpose of this Agreement if they had considered the
point at the time of conclusion of this Agreement.

 

33.                               REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a waiver
of any such right or remedy or constitute an election to affirm any of the
Finance Documents. No election to affirm any of the Finance Documents on the
part of any Finance Party shall be effective unless it is in writing. No single
or partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.

 

--------------------------------------------------------------------------------


 

34.                              AMENDMENTS AND WAIVERS

 

34.1                        Required consents

 

(a)                                 Subject to Clause 34.2 (Exceptions) any term
of the Finance Documents may be amended or waived only with the consent of the
Majority Lenders and the Obligors and any such amendment or waiver will be
binding on all Parties.

 

(b)                                 The Agent may effect, on behalf of any
Finance Party, any amendment or waiver permitted by this Clause 34.

 

34.2                        Exceptions

 

(a)                                 An amendment or waiver that has the effect
of changing or which relates to:

 

(i)                                     the definition of “Majority Lenders” in
Clause 1.1 (Definitions);

 

(ii)                                  an extension to the date of payment of any
amount owed to a Lender by an Obligor under the Finance Documents;

 

(iii)                               a reduction in the L/G Fee Rate or a
reduction in the amount of any payment of principal, interest, fees or
commission payable to a Lender, provided that (x) any amendment to the financial
covenant definitions in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this sub-clause (iii) even if the
effect of such amendment would be to reduce the L/G Fee Rate or to reduce any
other fee payable hereunder and (y) that only the consent of the Majority
Lenders shall be necessary to reduce or waive any obligation of the Borrowers to
pay interest or fees at the applicable default rate even if the effect of such
amendment would be to reduce the L/G Fee Rate or to reduce any other fee payable
hereunder;

 

(iv)                              an increase in or an extension of any
Commitment (other than pursuant to Clause 2.2 (Increase) or any requirement that
a cancellation of the Commitments reduces the Commitments of the Lenders
rateably;

 

(v)                                 a change to the Borrowers or Guarantors
other than in accordance with Clause 24 (Changes to the Obligors);

 

(vi)                              any provision which expressly requires the
consent of all the Lenders;

 

(vii)                           Clause 2.4 (Finance Parties’ rights and
obligations), Clause 23 (Changes to the Lenders) or this Clause 34; or

 

(viii)                        the nature or scope of the guarantee and indemnity
granted under Clause 17 (Guarantee and Indemnity),

 

shall not be made without the prior consent of all the Lenders.

 

--------------------------------------------------------------------------------


 

(b)                                 An amendment or waiver which relates to the
rights or obligations of the Agent or the Arranger (each in their capacity as
such) may not be effected without the consent of the Agent or, as the case may
be, the Arranger.

 

34.3                        Disenfranchisement of Defaulting Lenders

 

(a)                                 For so long as a Defaulting Lender has any
Available Commitment, in ascertaining:

 

(i)                                     the Majority Lenders; or

 

(ii)                                  whether:

 

(A)                               any given percentage (including, for the
avoidance of doubt, unanimity) of the Total Commitments under the Facility; or

 

(B)                               the agreement of any specified group of
Lenders,

 

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents,

 

that Defaulting Lender’s Commitments under the Facility will be reduced by the
amount of its Available Commitments under the Facility and, to the extent that
that reduction results in that Defaulting Lender’s Total Commitments being zero,
that Defaulting Lender shall be deemed not to be a Lender for the purposes of
paragraphs (i) and (ii) above.

 

(b)                                 For the purposes of this Clause 35.3, the
Agent may assume that the following Lenders are Defaulting Lenders:

 

(i)                                     any Lender which has notified the Agent
that it has become a Defaulting Lender; and

 

(ii)                                  any Lender in relation to which it is
aware that any of the events or circumstances referred to in paragraphs (a),
(b) or (c) of the definition of “Defaulting Lender” has occurred,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

--------------------------------------------------------------------------------


 

34.4                        Excluded Commitments

 

If any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within ten Business Days
(unless the Company and the Agent agree to a longer time period in relation to
any request) of that request being made:

 

(a)                                 its Commitments shall not be included for
the purpose of calculating the Total Commitments under the Facility when
ascertaining whether any relevant percentage (including, for the avoidance of
doubt, unanimity) of Total Commitments has been obtained to approve that
request; and

 

(b)                                 its status as a Lender shall be disregarded
for the purpose of ascertaining whether the agreement of any specified group of
Lenders has been obtained to approve that request.

 

34.5                        Replacement of a Defaulting Lender

 

(a)                                 The Company may, at any time a Lender has
become and continues to be a Defaulting Lender, by giving five Business Days
notice to the Agent and such Lender:

 

(i)                                     replace such Lender by requiring such
Lender to (and, to the extent permitted by law, such Lender shall) transfer
pursuant to Clause 23 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement; and

 

(ii)                                  require such Lender to (and, to the extent
permitted by law, such Lender shall) transfer pursuant to Clause 23 (Changes to
the Lenders) all (and not part only) of the Available Commitments of the Lender;
or

 

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Company, which confirms its willingness to
assume and does assume all the obligations or all the relevant obligations of
the transferring Lender in accordance with Clause 24 (Changes to the Lenders)
for a purchase price in cash payable at the time of transfer which is either:

 

(A)                               in an amount equal to the outstanding
principal amount of such Lender’s participation in the outstanding Utilisations
and all accrued interest and other amounts payable in relation thereto under the
Finance Documents; or

 

(B)                               in an amount agreed between that Defaulting
Lender, the Replacement Lender and the Company and which does not exceed the
amount described in paragraph (A) above.

 

(b)                                 Any transfer of rights and obligations of a
Defaulting Lender pursuant to this

 

--------------------------------------------------------------------------------


 

Clause shall be subject to the following conditions:

 

(i)                                     the Company shall have no right to
replace the Agent;

 

(ii)                                  neither the Agent nor the Defaulting
Lender shall have any obligation to the Company to find a Replacement Lender;

 

(iii)                               in no event shall the Defaulting Lender be
required to pay or surrender to the Replacement Lender any of the fees received
by the Defaulting Lender pursuant to the Finance Documents; and

 

(iv)                              the Defaulting Lender shall only be obliged to
transfer its rights and obligations pursuant to paragraph (a) above once it is
satisfied that it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to that
transfer to the Replacement Lender.

 

(c)                                  The Defaulting Lender shall perform the
checks described in paragraph (b)(iv) above as soon as reasonably practicable
following delivery of a notice referred to in paragraph (a) above and shall
notify the Agent and the Company when it is satisfied that it has complied with
those checks.

 

35.                               CONFIDENTIALITY

 

35.1                        Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 35.2
(Disclosure of Confidential Information) and Clause 35.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

35.2                        Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)                                 to any of its Affiliates and Related Funds
and any of its or their directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential) in connection with this Agreement;

 

(b)                                 to the extent requested by any regulatory
authority purporting to have jurisdiction over such person or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners);

 

(c)                                  to the extent required by applicable laws
or regulations or by any subpoena or similar legal process (in which case the
Agent and the Lenders agree (except with

 

--------------------------------------------------------------------------------


 

respect to any audit or examination conducted by bank accountants or any self
regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Company promptly
thereof prior to the disclosure thereof);

 

(d)                                 in connection with the exercise of any
remedies under this Agreement or any of the other Finance Documents or any suit,
action or proceeding relating to this Agreement or any other Finance Document or
the enforcement of its rights hereunder or thereunder;

 

(e)                                  subject to an agreement containing
provisions substantially the same as those of this Clause 35.2, to any person:

 

(i)                                     any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement;

 

(ii)                                  any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to any Borrower and
its obligations.

 

(iii)                               who is a Party;

 

(f)                                   to the extent such Confidential
Information:

 

(i)                                     becomes publicly available other than as
a result of a breach of this Clause 35.2;

 

(ii)                                  becomes available to any Finance Party on
a non-confidential basis from a source other than the Company; or

 

(g)                                  with the written consent of the Company.

 

35.3                        Disclosure to numbering service providers

 

(a)                                 Any Finance Party may disclose to any
national or international numbering service provider appointed by that Finance
Party to provide identification numbering services in respect of this Agreement,
the Facility and/or one or more Obligors the following information:

 

(i)                                     names of Obligors;

 

(ii)                                  country of domicile of Obligors;

 

(iii)                               place of incorporation of Obligors;

 

(iv)                              date of this Agreement;

 

(v)                                 the names of the Agent and the Arranger;

 

--------------------------------------------------------------------------------


 

(vi)                              date of each amendment and restatement of this
Agreement;

 

(vii)                           amount of Total Commitments;

 

(viii)                        currencies of the Facility;

 

(ix)                              type of Facility;

 

(x)                                 ranking of Facility;

 

(xi)                              Termination Date for Facility;

 

(xii)                           changes to any of the information previously
supplied pursuant to paragraphs (a)(i) to (a)(xi) above; and

 

(xiii)                        such other information agreed between such Finance
Party and the Company,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)                                 The Parties acknowledge and agree that each
identification number assigned to this Agreement, the Facility and/or one or
more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of that numbering service provider.

 

(c)                                  The Company represents that none of the
information set out in paragraphs (a)(i) to (a)(xiii) above is, nor will at any
time be, unpublished price-sensitive information.

 

(d)                                 The Agent shall notify the Company and the
other Finance Parties of:

 

(i)                                     the name of any numbering service
provider appointed by the Agent in respect of this Agreement, the Facility
and/or one or more Obligors; and

 

(ii)                                  the number or, as the case may be, numbers
assigned to this Agreement, the Facility and/or one or more Obligors by such
numbering service provider.

 

35.4                        Entire agreement

 

This Clause 35 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

--------------------------------------------------------------------------------


 

35.5                        Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

35.6                        Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

(a)                                 of the circumstances of any disclosure of
Confidential Information made pursuant to paragraph (e) of Clause 35.2
(Disclosure of Confidential Information) except where such disclosure is made to
any of the persons referred to in that paragraph during the ordinary course of
its supervisory or regulatory function; and

 

(b)                                 upon becoming aware that Confidential
Information has been disclosed in breach of this Clause 35 (Confidentiality).

 

35.7                        Continuing obligations

 

The obligations in this Clause 35 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of thirty six (36) months from the earlier of:

 

(a)                                 the date on which all amounts payable by the
Obligors under or in connection with this Agreement have been paid in full and
all Commitments have been cancelled or otherwise cease to be available; and

 

(b)                                 the date on which such Finance Party
otherwise ceases to be a Finance Party.

 

36.                               USA PATRIOT ACT

 

Each Lender hereby notifies each Obligor that pursuant to the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known
as the “USA Patriot Act”), such Lender is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the USA Patriot Act.

 

--------------------------------------------------------------------------------


 

SECTION 12

GOVERNING LAW AND ENFORCEMENT

 

37.                               GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by German law.

 

38.                               ENFORCEMENT

 

38.1                        Jurisdiction

 

(a)                                 The courts of Frankfurt am Main, Germany
have exclusive jurisdiction to settle any dispute arising out of or in
connection with this Agreement (including a dispute relating to the existence,
validity or termination of this Agreement or any non-contractual obligation
arising out of or in connection with this Agreement) (a “Dispute”).

 

(b)                                 The Parties agree that the courts of
Frankfurt am Main, Germany are the most appropriate and convenient courts to
settle Disputes and accordingly no Party will argue to the contrary.

 

(c)                                  This Clause 38.1 is for the benefit of the
Finance Parties only. As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

 

38.2                        Service of process

 

(a)                                 Without prejudice to any other mode of
service allowed under any relevant law, each Obligor (other than the Process
Agent or any other Obligor incorporated in Germany, if any):

 

(i)                                     irrevocably appoints Coperion GmbH (the
“Process Agent”) as its agent for service of process in relation to any
proceedings before the German courts in connection with any Finance Document;

 

(ii)                                  agrees that failure by a Process Agent to
notify the relevant Obligor of the process will not invalidate the proceedings
concerned; and

 

(iii)                               undertakes to deliver to the Process Agent
without undue delay upon execution of this Agreement a process agent appointment
letter (the “Process Agent Appointment Letter”) substantially in the form of
Schedule 12 (Form of Process Agent Appointment Letter) and to send a copy of the
executed Process Agent Appointment Letter to the Agent.

 

(b)                                 The Process Agent hereby acknowledges the
appointment. The Process Agent shall ensure that documents to be served to an
Obligor may validly be served by delivery to the Process Agent. In particular,
the Process Agent shall notify the

 

--------------------------------------------------------------------------------


 

Agent of any change of address, accept any documents delivered to it on behalf
of an Obligor and fulfil any requirements of section 171 Code of Civil Procedure
(Zivilprozessordnung), in particular present the original Process Agent
Appointment Letter to any person effecting the service of process as required
pursuant to section 171 sentence 2 Code of Civil Procedure
(Zivilprozessordnung).

 

39.                              WAIVER OF JURY TRIAL

 

EACH OF THE PARTIES TO THIS AGREEMENT AGREES TO WAIVE IRREVOCABLY ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
THIS AGREEMENT. This waiver is intended to apply to all Disputes. Each party
acknowledges that (a) this waiver is a material inducement to enter into this
Agreement, (b) it has already relied on this waiver in entering into this
Agreement and (c) it will continue to rely on this waiver in future dealings.
Each party represents that it has reviewed this waiver with its legal advisers
and that it knowingly and voluntarily waives its jury trial rights after
consultation with its legal advisers. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

 

40.                               CONCLUSION OF THIS AGREEMENT (VERTRAGSSCHLUSS)

 

40.1                        The Parties to this Agreement may choose to conclude
this Agreement by an exchange of signed signature page(s), transmitted by any
means of telecommunication (telekommunikative Übermittlung) such as by way of
fax or electronic photocopy.

 

40.2                        If the Parties to this Agreement choose to conclude
this Agreement pursuant to Clause 40.1 above, they will transmit the signed
signature page(s) of this Agreement to Clifford Chance
Partnerschaftsgesellschaft, attention to lauren.gardiner@cliffordchance.com or
alexandra.hagelueken@cliffordchance.com (each a “Recipient”). The Agreement will
be considered concluded once one Recipient has actually received the signed
signature page(s) (Zugang der Unterschriftsseite(n)) from all Parties to this
Agreement (whether by way of fax, electronic photocopy or other means of
telecommunication) and at the time of the receipt of the last outstanding
signature page(s) by such one Recipient.

 

40.3                        For the purposes of this Clause 40 only, the Parties
to this Agreement appoint each Recipient as their attorney (Empfangsvertreter)
and expressly allow (gestatten) each Recipient to collect the signed signature
page(s) from all and for all Parties to this Agreement. For the avoidance of
doubt, each Recipient will have no further duties connected with its position as
Recipient. In particular, each Recipient may assume the conformity to the
authentic original(s) of the signature page(s) transmitted to it by means of
telecommunication, the genuineness of all signatures on the original signature
page(s) and the signing authority of the signatories.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
THE ORIGINAL PARTIES

 

PART I
THE ORIGINAL OBLIGORS

 

Name of Original Borrower

 

Registration number (or equivalent, if
any)

 

 

 

Hillenbrand, Inc.

 

One Batesville Boulevard
Batesville, Indiana 47006
Indiana Secretary of State
#2007110100396

 

 

 

Coperion GmbH

 

HRB 23976 (Local Court of Stuttgart)
Theodeorstraße 10, 70469 Stuttgart

 

 

 

K-Tron (Schweiz) GmbH

 

CHE-105.883.566
Lenzhardweg 43/45
CH-5702 Niederlenz, Switzerland

 

 

 

Rotex Europe Ltd

 

04307924 (Registered with Companies
House)
Ashton Lane North
Whitehouse Vale
Runcorn, Cheshire WA7 3FA,
England

 

Name of Original Guarantor

 

Registration number (or equivalent, if
any)

 

 

 

Hillenbrand, Inc.

 

One Batesville Boulevard
Batesville, Indiana 47006
Indiana Secretary of State
#2007110100396

 

 

 

Batesville Manufacturing, Inc.

 

One Batesville Boulevard
Batesville, Indiana 47006
Indiana Secretary of State
#1998090618

 

--------------------------------------------------------------------------------


 

Batesville Casket Company, Inc.

 

One Batesville Boulevard
Batesville, Indiana 47006
Indiana Secretary of State
#2008022200482

 

 

 

Batesville Services, Inc.

 

One Batesville Boulevard
Batesville, Indiana 47006
Indiana Secretary of State
#192822-024

 

 

 

Process Equipment Group, Inc.

 

28 West State Street
Trenton, New Jersey 08608
New Jersey Secretary of State
#5278301800

 

 

 

K-Tron Investment Co.

 

103 Foulk Road, Suite 202
Wilmington, Delaware 19802
Delaware Secretary of State
#2250493

 

 

 

K-Tron America, Inc.

 

1209 Orange Street
Wilmington, Delaware 19801
Delaware Secretary of State
#0853369

 

 

 

TerraSource Global Corporation

 

1209 Orange Street
Wilmington, Delaware 19801
Delaware Secretary of State
#2105312

 

 

 

Rotex Global, LLC

 

1209 Orange Street
Wilmington, Delaware 19801
Delaware Secretary of State
#4312111

 

 

 

Coperion Corporation

 

2711 Centerville Road, Suite 400
Wilmington, Delaware 19808
Delaware Secretary of State
#0780901

 

--------------------------------------------------------------------------------


 

PART II
THE ORIGINAL LENDERS

 

Name of Original Lender

 

Commitment in EUR

 

Treaty Passport Scheme
reference number and
jurisdiction of tax residence
(if applicable)

 

Commerzbank Aktiengesellschaft

 

75,000,000

 

7/C/25382/DTTP

 

HSBC Trinkaus & Burkhardt AG

 

30,000,000

 

007/H/275147/DTTP

 

SEB AG

 

25,000,000

 

007/S/0305233/DTTP

 

Zurich Insurance plc

 

20,000,000

 

N/A

 

TOTAL

 

150,000,000

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2
CONDITIONS PRECEDENT

 

PART I
CONDITIONS PRECEDENT TO INITIAL UTILISATION

 

1.                                      Original Obligors

 

(a)                                 In relation to an Original Obligor
incorporated or established in Germany an up-to-date certified (beglaubigt)
commercial register extract (Handelsregisterausdruck), its articles of
association (Satzung), certified by the commercial register or a notary public
as of a recent date, or partnership agreement (Gesellschaftsvertrag), copies of
any by-laws as well as a list of shareholders (Gesellschafterliste) (in each
case, if applicable).

 

(b)                                 A copy of a good standing certificate
(including verification of tax status) with respect to each U.S. Obligor, issued
as of a recent date by the Secretary of State or other appropriate official of
each U.S. Obligor’s jurisdiction of incorporation or organisation.

 

(c)                                  In relation to an Original Obligor
incorporated or established in a jurisdiction other than Germany a copy of its
constitutional documents.

 

(d)                                 In relation to an Original Obligor
incorporated or established in Germany a copy of a resolution signed by all the
holders of the issued shares of such Original Obligor and/or if applicable, a
copy of a resolution of the supervisory board (Aufsichtsrat) and/or advisory
board (Beirat) of such Original Obligor approving the terms of, and the
transactions contemplated by the Finance Documents.

 

(e)                                  In relation to an Original Obligor
incorporated in a jurisdiction other than Germany, or England and Wales or a
jurisdiction of the U.S., a copy of a resolution signed by all the holders of
the issued shares in each such Original Obligor, approving the terms of, and the
transactions contemplated by the Finance Documents.

 

(f)                                   A copy of a resolution of the board of
directors, or equivalent governing body, of each Original Obligor incorporated
or established in a jurisdiction other than Germany:

 

(i)                                     approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute the Finance Documents to which it is a party;

 

(ii)                                  authorising a specified person or persons
to execute the Finance Documents to which it is a party on its behalf; and

 

(iii)                               authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

--------------------------------------------------------------------------------


 

(g)                                  A specimen of the signature of each person
authorised to execute any Finance Document and other documents and notices
(including, if relevant, any Utilisation Request) to be signed and/or despatched
by it under or in connection with the Finance Documents to which it is a party.

 

(h)                                 A certificate of a an authorised signatory
of the relevant Original Obligor certifying that each copy document relating to
it specified in this Part I (Conditions Precedent to Initial Utilisation) of
Schedule 2 (Conditions Precedent) is correct, complete and in full force and
effect as at a date no earlier than the date of this Agreement.

 

2.                                      Finance Documents

 

(a)                                 This Agreement executed by each member of
the Group party to this Agreement.

 

(b)                                 The Agency Fee Letter and Mandate Letter
executed by the Company.

 

3.                                      Legal opinions

 

(a)                                 A legal opinion of Clifford Chance
Partnerschaftsgesellschaft, legal advisers to the Arranger and the Agent in
Germany as to German law, substantially in the form distributed to the Original
Lenders prior to signing this Agreement.

 

(b)                                 A legal opinion of Clifford Chance
Partnerschaftsgesellschaft, legal advisers to the Arranger and the Agent in
Germany as to English law, substantially in the form distributed to the Original
Lenders prior to signing this Agreement.

 

(c)                                  A legal opinion of Clifford Chance US LLP,
legal advisers to the Arranger and the Agent in New York as to certain U.S. law
matters, substantially in the form distributed to the Original Lenders prior to
signing this Agreement.

 

(d)                                 A legal opinion of Niederer Kraft & Frey
Ltd, legal advisers to the Arranger and Agent in Switzerland as to Swiss law,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement.

 

(e)                                  A legal opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, legal advisers to the Company in Germany as to German law,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement.

 

(f)                                   A legal opinion of Skadden, Arps, Slate,
Meagher & Flom (UK) LLP, legal advisers to the Company in England as to English
law, substantially in the form distributed to the Original Lenders prior to
signing this Agreement.

 

(g)                                 A legal opinion of Baker & McKenzie Zurich,
legal advisers to the Company in Switzerland as to Swiss law, substantially in
the form distributed to the Original Lenders prior to signing this Agreement.

 

(h)                                 A legal opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, legal advisers to the Company in Delaware as to Delaware
law, substantially in the form distributed to the Original Lenders prior to
signing this Agreement.

 

--------------------------------------------------------------------------------


 

(i)                                     A legal opinion of Drinker Biddle &
Reath LLP, legal advisers to the Company in New Jersey as to New Jersey law,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement.

 

(j)                                    A legal opinion of Faegre Baker Daniels
LLP, legal advisers to the Company in Indiana as to Indiana law, substantially
in the form distributed to the Original Lenders prior to signing this Agreement.

 

4.                                      Other documents and evidence

 

(a)                                 Evidence that any process agent referred to
in Clause 38.2 (Service of process), if not an Original Obligor, has accepted
its appointment as well as a copy of the executed Process Agent Appointment
Letter.

 

(b)                                 A copy of any other authorisation or other
document, opinion or assurance reasonably requested by the Agent (if it has
notified the Company accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 

(c)                                  The Original Financial Statements of each
Original Obligor.

 

(d)                                 The Reports.

 

(e)                                  Evidence that the fees, costs and expenses
then due from the Company pursuant to Clause 11 (Fees) and Clause 16 (Costs and
expenses) have been paid or will be paid by the first Utilisation Date.

 

(f)                                   The Group Structure Chart.

 

(g)                                  A certificate of the Company certifying
that:

 

(i)                                     all of the representations and
warranties of the Company set forth in the Agreement are true and correct in all
material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect is true and correct in all respects),
except that to the extent that such representation or warranty expressly relates
to an earlier date, such representation or warranty is true and correct as of
such earlier date; and

 

(ii)                                  no Default or Event of Default has
occurred and is continuing.

 

(h)                                 A copy of any other documentation necessary
to enable any Finance Party to comply with its applicable client identification
procedures and money laundering rules.

 

--------------------------------------------------------------------------------


 

PART II
CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR

 

1.                                      An Accession Letter, duly executed by
the Additional Obligor and the Company.

 

2.                                      In relation to an Additional Obligor
incorporated or established in Germany an up-to-date certified (beglaubigt)
commercial register extract (Handelsregisterausdruck), its articles of
association (Satzung), certified by the commercial register or a notary public
as of a recent date, or partnership agreement (Gesellschaftsvertrag), copies of
any by-laws as well as a list of shareholders (Gesellschafterliste) (in each
case, if applicable).

 

3.                                      In relation to an Additional Obligor
incorporated in a jurisdiction than other than Germany a copy of its
constitutional documents.

 

4.                                      In relation to an Additional Obligor
incorporated or established in Germany a copy of a resolution signed by all the
holders of the issued shares in such Additional Obligor and/or if applicable a
copy of a resolution of the supervisory board (Aufsichtsrat) and/or if
applicable the advisory board (Beirat) of such Additional Obligor approving the
terms of, and the transactions contemplated by the Finance Documents.

 

5.                                      In relation to an Additional Obligor
incorporated in a jurisdiction other than Germany or England and Wales or a
jurisdiction of the U.S. a copy of a resolution signed by all the holders of the
issued shares in each such Additional Obligor, approving the terms of, and the
transactions contemplated by the Finance Documents.

 

6.                                      A copy of a resolution of the board of
directors or equivalent governing body, of the Additional Obligor incorporated
or established in a jurisdiction other than Germany:

 

(a)                                 approving the terms of, and the transactions
contemplated by, the Accession Letter and the Finance Documents and resolving
that it execute the Accession Letter;

 

(b)                                 authorising a specified person or persons to
execute the Accession Letter on its behalf; and

 

(c)                                  authorising a specified person or persons,
on its behalf, to sign and/or despatch all other documents and notices
(including, in relation to an Additional Borrower, any Utilisation Request) to
be signed and/or despatched by it under or in connection with the Finance
Documents.

 

7.                                      A specimen of the signature of each
person authorised to execute any Finance Document and other documents and
notices (including, if relevant, any Utilisation Request and Selection Notice)
to be signed and/or despatched by it under or in connection with the Finance
Documents to which it is a party.

 

8.                                      A certificate of an authorised signatory
of the Additional Obligor certifying that each copy document listed in this
Part II (Conditions Precedent required to be Delivered by an

 

--------------------------------------------------------------------------------


 

Additional Obligor) of Schedule 2 (Conditions Precedent) is correct, complete
and in full force and effect as at a date no earlier than the date of the
Accession Letter.

 

9.             A copy of any other authorisation or other document, opinion or
assurance reasonably requested by the Agent connection with the entry into and
performance of the transactions contemplated by the Accession Letter or for the
validity and enforceability of any Finance Document.

 

10.          If available, the latest audited financial statements of the
Additional Obligor.

 

11.          A legal opinion of Clifford Chance Partnerschaftsgesellschaft,
legal advisers to the Arranger and the Agent in Germany.

 

12.          A legal opinion of the legal advisers to the Company in the
jurisdiction in which the Additional Obligor is incorporated.

 

13.          If the proposed Additional Obligor is incorporated in a
jurisdiction other than Germany, evidence that the process agent specified in
Clause 38.2 (Service of process), if not an Obligor, has accepted its
appointment in relation to the proposed Additional Obligor together with a copy
of the executed Process Agent Appointment Letter in relation to the proposed
Additional Obligor.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3
UTILISATION REQUEST

 

From:     [Borrower]

 

To:          [Issuing Bank]

 

Dated:

 

Dear Sirs

 

Hillenbrand Inc. — EUR 150,000,000 L/G Facility Agreement

 

dated [·] 2013 (the “Agreement”)

 

1.             We refer to the Agreement. This is a Utilisation Request. Terms
defined in the Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

 

2.             We wish to arrange for an L/G to be issued on the following
terms:

 

Borrower and obligor of secured obligations:

 

 

 

 

 

Issuing Bank:(1)

 

 

 

 

 

Proposed Utilisation Date:

 

[·] (or, if that is not a Business Day, the next Business Day)

 

 

 

Currency of L/G:

 

[·]

 

 

 

Amount:

 

[·]

 

 

 

Beneficiary:

 

[·]

 

 

 

Term or Maturity Date:

 

[·]

 

 

 

Type of L/G:(2)

 

[·]

 

3.             We confirm that each condition specified in Clause 4.2 (Further
conditions precedent) is satisfied on the date of this Utilisation Request.

 

4.             The Company confirms to each Finance Party that each of the
Repeated Representations is true and correct in all material respects as at the
date hereof as if made by reference to the facts and circumstances existing on
the date hereof, except that to the extent that such

 

--------------------------------------------------------------------------------

(1)  If more than one, portion of participation in L/G.

 

(2)  For the purposes of COGS, standby letters of credit includes commercial or
trade letters of credit.

 

--------------------------------------------------------------------------------


 

representation or warranty expressly relates to an earlier date, such
representation or warranty is true and correct as of such earlier date.

 

5.             This Utilisation Request is irrevocable.

 

6.             Delivery Instructions:

 

7.             [specify delivery instructions]

 

8.             The draft of the requested L/G is attached to this Utilisation
Request.

 

Yours faithfully

 

 

 

 

authorised signatory for

[name of relevant Borrower]

 

 

 

 

authorised signatory for

Hillenbrand Inc. (3)

 

--------------------------------------------------------------------------------

(3)  If different from the Borrower

 

--------------------------------------------------------------------------------


 

SCHEDULE 4
FORM OF ADDITIONAL COMMITMENT REQUEST

 

From: Hillenbrand Inc.

 

To: [Agent]

 

Attn: [·]

 

Hillenbrand Inc. — EUR 150,000,000 L/G Facility Agreement

 

dated [·] 2013 (the “Agreement”)

 

Dear Sirs,

 

1.             We refer to the Agreement. This is an Additional Commitment
Request. Terms defined in the Agreement shall have the same meaning in this
Additional Commitment Request.

 

2.             We hereby give you notice that we request the increase of the
Total Commitments by an amount of [·] pursuant to Clause 2.3 (Allocation of
Additional Commitments) of the Agreement.

 

3.             [We will pay to each participating Lender participating with an
amount of EUR [·], a participation fee of [·] per cent. [in each case] on the
amount of the Commitment assumed by it, payable to [it/the Agent for the account
of each such Lender] within five Business Days after effectiveness of the
respective increase.](4)

 

4.             We confirm that, at the date hereof, no Default has occurred
which is continuing.

 

Yours faithfully

 

 

 

 

 

 

 

authorised signatory for

 

 

Hillenbrand Inc.

 

--------------------------------------------------------------------------------

(4)  Specify terms offered.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5
FORM OF INCREASE CONFIRMATION

 

To:          [·] as Agent and [·] as Company

 

From:     [the Increase Lender] (the “Increase Lender”)

 

Dated:

 

Hillenbrand Inc. — EUR 150,000,000 L/G Facility Agreement

 

dated [·] 2013 (the “Agreement”)

 

1.             We refer to the Agreement. This is an Increase Confirmation.
Terms defined in the Agreement have the same meaning in this Increase
Confirmation unless given a different meaning in this Increase Confirmation.

 

2.             We refer to Clause 2.2 (Increase).

 

3.             The Increase Lender agrees to assume and will assume all of the
obligations corresponding to the Commitment specified in the Schedule (the
“Relevant Commitment”) as if it was an Original Lender under the Agreement.

 

4.             The proposed date on which the increase in relation to the
Increase Lender and the Relevant Commitment is to take effect (the “Increase
Date”) is [·].

 

5.             On the Increase Date, the Increase Lender becomes a party to the
Finance Documents as a Lender.

 

6.             The Facility Office and address, fax number and attention details
for notices to the Increase Lender for the purposes of Clause 30.2 (Addresses)
are set out in the Schedule.

 

7.             The Increase Lender expressly acknowledges the limitations on the
Lenders’ obligations referred to in paragraph (f) of Clause 2.2 (Increase).

 

8.             The Increase Lender expressly confirms that it [can/cannot]
exempt the Agent from the restrictions pursuant to section 181 German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law as provided for Clause 25.1 (Appointment of the Agent).

 

--------------------------------------------------------------------------------


 

9.             The Increase Lender confirms, for the benefit of the Agent and
without liability to any Obligor, that it is:(5)

 

(a)           [a Qualifying Lender (other than a Treaty Lender);]

 

(b)           [a Treaty Lender;]

 

(c)           [not a Qualifying Lender].

 

10.          [The Increase Lender confirms, for the benefit of each other Party
to the Agreement that it [is]/[is not](6) a FATCA Exempt Party.]

 

11.          [The Increase Lender confirms that the person beneficially entitled
to interest payable to that Lender in respect of an advance under a Finance
Document is either:

 

(a)           a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(b)           a partnership each member of which is:

 

(i)            a company so resident in the United Kingdom; or

 

(ii)           a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA; or

 

(c)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.](7)

 

12.          [The Increase Lender confirms that it holds a passport under the
HMRC DT Treaty Passport scheme (reference number [·]) and is tax resident in
[·](8), so that interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax, and requests that the Parent notify:

 

(a)           each Borrower which is a Party as a Borrower as at the Increase
Date; and

 

--------------------------------------------------------------------------------

(5)  Delete as applicable. Each Increase Lender is required to confirm which of
these categories it falls within with respect to each relevant Borrower.

 

(6)  Delete as applicable.

 

(7)  Include if the Increase Lender comes within paragraph (ii)(A)(2) of the
definition of Qualifying Lender in Clause 12.1 (Definitions)

 

(8)  Insert jurisdiction of tax residence.

 

--------------------------------------------------------------------------------


 

(b)           each Additional Borrower which becomes an Additional Borrower
after the Increase Date,

 

that it wishes that scheme to apply to the Agreement.](9)

 

13.          This Increase Confirmation may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Increase Confirmation.

 

14.          This Increase Confirmation and any non-contractual obligations
arising out of or in connection with it are governed by German law.

 

--------------------------------------------------------------------------------

(9)  Include if the Increase Lender holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to the Agreement.

 

--------------------------------------------------------------------------------


 

THE SCHEDULE

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

 

[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Increase Lender]

 

By:

 

This Increase Confirmation is accepted by the Company.

 

Company

 

By:

 

This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Agent and the Company and the Increase Date is
confirmed as [·].

 

Agent

 

By:

 

--------------------------------------------------------------------------------


 

SCHEDULE 6
FORM OF TRANSFER CERTIFICATE

 

To:          [·] as Agent

 

From:     [The Existing Lender] (the “Existing Lender”) and [The New Lender]
(the “New Lender”)

 

Dated:

 

Hillenbrand Inc. — EUR 150,000,000 L/G Facility Agreement

 

dated [·] 2013 (the “Agreement”)

 

1.             We refer to the Agreement. This is a Transfer Certificate. Terms
defined in the Agreement have the same meaning in this Transfer Certificate
unless given a different meaning in this Transfer Certificate.

 

2.             We refer to Clause 23.5 (Procedure for assignment and transfer by
assumption of contract (Vertragsübernahme)) of the Agreement:

 

(a)           The Existing Lender and the New Lender agree to the Existing
Lender assigning and transferring to the New Lender by assumption of contract
(Vertragsübernahme) and in accordance with Clause (ii) (Procedure for assignment
and transfer by assumption of contract (Vertragsübernahme)) of the Agreement all
of the Existing Lender’s rights and obligations under the Agreement and the
other Finance Documents which relate to that portion of the Existing Lender’s
Commitment(s) and participations in L/Gs under the Agreement as specified in the
Schedule.

 

(b)           The proposed Transfer Date is [·].

 

(c)           The Facility Office and address, fax number and attention details
for notices of the New Lender for the purposes of Clause 30.2 (Addresses) of the
Agreement are set out in the Schedule.

 

3.             The New Lender expressly acknowledges the limitations on the
Existing Lender’s obligations set out in paragraph (c) of Clause 23.4
(Limitation of responsibility of Existing Lenders) of the Agreement.

 

4.             The New Lender expressly confirms that it [can/cannot] exempt the
Agent from the restrictions pursuant to section 181 German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law as provided for in paragraph (c) of Clause 25.1
(Appointment of the Agent) of the Agreement.

 

5.             The New Lender confirms, for the benefit of the Agent and without
liability to any Obligor, that it is:

 

(a)           [a Qualifying Lender (other than a Treaty Lender)];

 

--------------------------------------------------------------------------------


 

(b)           [a Treaty Lender;]

 

(c)           [not a Qualifying Lender.](10)

 

6.             [The New Lender confirms, for the benefit of each other Party to
the Agreement that it [is]/[is not](11) a FATCA Exempt Party.]

 

7.             [The New Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

 

(a)           a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(b)           a partnership each member of which is:

 

(i)            a company so resident in the United Kingdom; or

 

(ii)           a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA; or

 

(c)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.](12)

 

8.             [The New Lender confirms that it holds a passport under the HMRC
DT Treaty Passport scheme (reference number [·]) and is tax resident in [·]
(13), so that interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax, and requests that the Parent notify:

 

(a)           each Borrower which is a Party as a Borrower as at the Transfer
Date; and

 

(b)           each Additional Borrower which becomes an Additional Borrower
after the Transfer Date,

 

that it wishes that scheme to apply to the Agreement.](14)

 

--------------------------------------------------------------------------------

(10)  Delete as applicable - each New Lender is required to confirm which of
these three categories it falls within.

 

(11)  Delete as applicable.

 

(12)  Include if New Lender comes within paragraph (ii)(A)(2) of the definition
of Qualifying Lender in Clause 12.1 (Definitions)

 

(13)  Insert jurisdiction of tax residence.

 

(14)  Include if New Lender holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Agreement.

 

--------------------------------------------------------------------------------


 

9.                                      The New Lender confirms, for the benefit
of the Agent and without liability to any Obligor, that as of the date of this
Transfer Certificate [it is / it is not](15) a Swiss Qualifying Bank.

 

10.                               This Transfer Certificate may be executed in
any number of counterparts and this has the same effect as if the signatures on
the counterparts were on a single copy of this Transfer Certificate.

 

11.                               This Transfer Certificate and any
non-contractual obligations arising out of or in connection with it are governed
by German law.

 

12.                               This Transfer Certificate has been entered
into on the date stated at the beginning of this Transfer Certificate.

 

--------------------------------------------------------------------------------

(15)   Delete as applicable.

 

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment/rights and obligations to be assigned and transferred by way of
assumption of contract (Vertragsübernahme)

 

[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]

[New Lender]

 

 

By:

By:

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [·].

 

[Agent]

 

By:

 

--------------------------------------------------------------------------------


 

SCHEDULE 7
FORM OF ACCESSION LETTER

 

To:          [·] as Agent

 

From:     [Subsidiary] and Hillenbrand Inc.

 

Dated:

 

Dear Sirs

 

Hillenbrand Inc. — EUR 150,000,000 L/G Facility Agreement

 

dated [·] 2013 (the “Agreement”)

 

1.                                      We refer to the Agreement. This is an
Accession Letter. Terms defined in the Agreement have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter.

 

2.                                      [Subsidiary] agrees to become an
Additional [Borrower]/[Guarantor] and to be bound by the terms of the Agreement
as an Additional [Borrower]/[Guarantor] pursuant to Clause [24.2 (Additional
Borrowers)]/[Clause 24.4 (Additional Guarantors)] of the Agreement. [Subsidiary]
is a company duly incorporated under the laws of [name of relevant
jurisdiction].

 

3.                                      [The Company confirms as of the date
hereof that no Default is continuing or would occur as a result of [Subsidiary]
becoming an Additional Borrower.](16)

 

4.                                      We confirm to each Finance Party that
each of the Repeated Representations is true and correct in all material
respects in relation to us as at the date hereof as if made by reference to the
facts and circumstances existing on the date hereof, except that to the extent
that such representation or warranty expressly relates to an earlier date, such
representation or warranty is true and correct as of such earlier date.

 

5.                                      [Subsidiary’s] administrative details
are as follows:

 

Address:

 

Fax No:

 

Attention:

 

 

6.                                      This Accession Letter and any
non-contractual obligations arising out of or in connection with it are governed
by German law.

 

Hillenbrand Inc.

[Subsidiary]

 

--------------------------------------------------------------------------------

(16)                          Include in the case of an Additional Borrower.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8
FORM OF RESIGNATION LETTER

 

To:          [·] as Agent

 

From:     [resigning Obligor] and Hillenbrand Inc.

 

Dated:

 

Dear Sirs

 

Hillenbrand Inc. — EUR 150,000,000 L/G Facility Agreement

 

dated [·] 2013 (the “Agreement”)

 

1.                                      We refer to the Agreement. This is a
Resignation Letter. Terms defined in the Agreement have the same meaning in this
Resignation Letter unless given a different meaning in this Resignation Letter.

 

2.                                      Pursuant to [Clause 24.3 (Resignation of
a Borrower)]/[Clause 24.5 (Resignation of a Guarantor)], we request that
[resigning Obligor] be released from its obligations as a [Borrower]/[Guarantor]
under the Agreement.

 

3.                                      We confirm that, as of the date hereof:

 

(a)                                 no Default is continuing or would result
from the acceptance of this request; and

 

(b)                                 [·](17)

 

4.                                      This Resignation Letter and any
non-contractual obligations arising out of or in connection with it are governed
by German law.

 

Hillenbrand Inc.

[Subsidiary]

 

 

By:

By:

 

--------------------------------------------------------------------------------

(17)                          Insert any other conditions required by the
Facility Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9
FORM OF COMPLIANCE CERTIFICATE

 

To:          [·] as Agent

 

From:     Hillenbrand Inc.

 

Dated:

 

Dear Sirs

 

Hillenbrand Inc. — EUR 150,000,000 L/G Facility Agreement

 

dated [·] 2013 (the “Agreement”)

 

1.                                      We refer to the Agreement. This is a
Compliance Certificate. Terms defined in the Agreement have the same meaning
when used in this Compliance Certificate unless given a different meaning in
this Compliance Certificate.

 

2.                                      We confirm that:

 

Leverage in respect of the Relevant Period ending [·] is [·] and complies with
the requirements of paragraph (a) of Clause 20.2 (Financial condition).

 

Interest Coverage in respect of the Relevant Period ending [·] is [·] and
complies with the requirements of paragraph (b) of Clause 20.2 (Financial
condition).

 

3.                                      We confirm that as of [·] the following
members of the Group constitute Material Subsidiaries for the purpose of the
Agreement: (18)

 

(a)                                 [·]

 

(b)                                 Material Domestic Subsidiaries are marked
with an * and Excluded Subsidiaries are marked with **.

 

4.                                      We confirm that, as of the date hereof,
no Default is continuing.(19)

 

5.                                      [According to the definition of “L/G Fee
Rate” the applicable L/G Fee Rate is [·] per cent. per annum.]

 

Signed:

 

 

 

 

 

 

 

 

Director

 

Director

 

 

Of

of

 

 

 

 

Hillenbrand Inc.

Hillenbrand Inc.

 

 

 

 

--------------------------------------------------------------------------------

(18)  Only relevant for annual certificate and to be confirmed as of financial
year end.

 

(19)  Only relevant for annual certificate.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10
LMA FORM OF CONFIDENTIALITY UNDERTAKING

 

To:          [insert name of Potential Lender]

 

Re:          The Facility

 

Borrower: [·] (the “Borrower”)

 

Amount: [·]

 

Agent:    [·]

 

Dear Sirs

 

We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

 

1.                                      Confidentiality Undertaking

 

You undertake:

 

1.1                               to keep the Confidential Information
confidential and not to disclose it to anyone except as provided for by
paragraph 2 below and to ensure that the Confidential Information is protected
with security measures and a degree of care that would apply to your own
confidential information;

 

1.2                               to keep confidential and not disclose to
anyone the fact that the Confidential Information has been made available or
that discussions or negotiations are taking place or have taken place between us
in connection with the Facility;

 

1.3                               to use the Confidential Information only for
the Permitted Purpose;

 

1.4                               to use all reasonable endeavours to ensure
that any person to whom you pass any Confidential Information (unless disclosed
under paragraph 2.2 below) acknowledges and complies with the provisions of this
letter as if that person were also a party to it; and

 

1.5                               not to make enquiries of any member of the
Group or any of their officers, directors, employees or professional advisers
relating directly or indirectly to the Facility.

 

--------------------------------------------------------------------------------


 

2.                                      Permitted Disclosure

 

We agree that you may disclose Confidential Information:

 

2.1                               to any of its Affiliates and Related Funds and
any of its or their directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential) in connection with this Agreement;

 

2.2                               to the extent requested by any regulatory
authority purporting to have jurisdiction over such person or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners);

 

2.3                              to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the Agent
and the Lenders agree (except with respect to any audit or examination conducted
by bank accountants or any self regulatory authority or governmental or
regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform the Company promptly thereof prior to the disclosure thereof);

 

2.4                               in connection with the exercise of any
remedies under this letter or any suit, action or proceeding relating to this
letter or the enforcement of its rights under this letter;

 

2.5                               to the extent such Confidential Information:

 

(a)                                 becomes publicly available other than as a
result of a breach of this letter;

 

(b)                                 becomes available on a non-confidential
basis from a source other than the Company; or

 

2.6                               with the prior written consent of us and the
Company.

 

3.                                      Notification of Required or Unauthorised
Disclosure

 

You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2.2 or upon becoming aware that
Confidential Information has been disclosed in breach of this letter.

 

4.                                      Return of Copies

 

If we so request in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that you or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory

 

--------------------------------------------------------------------------------


 

body or in accordance with internal policy, or where the Confidential
Information has been disclosed under paragraph 2.2 above.

 

5.                                      Continuing Obligations

 

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease (a) if you become a party or otherwise acquire an interest, direct or
indirect in the Facility or (b) thirty six (36) months after you have returned
all Confidential Information supplied to you by us and destroyed or permanently
erased all copies of Confidential Information made by you (other than any such
Confidential Information or copies which have been disclosed under paragraph 2
above (other than sub paragraph 2.2) or which, pursuant to paragraph 4 above,
are not required to be returned or destroyed).

 

6.                                      No Representation; Consequences of
Breach, etc

 

You acknowledge and agree that:

 

6.1                               neither we nor any of our officers, employees
or advisers (each a “Relevant Person”) (i) make any representation or warranty,
express or implied, as to, or assume any responsibility for, the accuracy,
reliability or completeness of any of the Confidential Information or any other
information supplied by us or any member of the Group or the assumptions on
which it is based or (ii) shall be under any obligation to update or correct any
inaccuracy in the Confidential Information or any other information supplied by
us or any member of the Group or be otherwise liable to you or any other person
in respect to the Confidential Information or any such information; and

 

6.2                               we or members of the Group may be irreparably
harmed by the breach of the terms of this letter and damages may not be an
adequate remedy; each Relevant Person or member of the Group may be granted an
injunction or specific performance for any threatened or actual breach of the
provisions of this letter by you.

 

7.                                      No Waiver; Amendments, etc

 

This letter sets out the full extent of your obligations of confidentiality owed
to us in relation to the information the subject of this letter. No failure or
delay in exercising any right, power or privilege under this letter will operate
as a waiver thereof nor will any single or partial exercise of any right, power
or privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges under this letter. The terms of this letter and your
obligations under this letter may only be amended or modified by written
agreement between us.

 

8.                                      Inside Information

 

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited

 

--------------------------------------------------------------------------------


 

by applicable legislation relating to insider dealing and you undertake not to
use any Confidential Information for any unlawful purpose.

 

9.                                      Nature of Undertakings

 

The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of the Company and each other member of the Group by way of a contract for the
benefit of third parties (Vertrag zugunsten Dritter).

 

10.                               Third party rights

 

10.1                        Subject to paragraph 6 and paragraph 9 the terms of
this letter may be enforced and relied upon only by you and us.

 

10.2                        Notwithstanding any provisions of this letter, the
parties to this letter do not re-quire the consent of any Relevant Person or any
member of the Group to rescind or vary this letter at any time.

 

11.                               Governing Law and Jurisdiction

 

This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of Germany
and the parties submit to the non-exclusive jurisdiction of the district court
(Landgericht) of Frankfurt am Main.

 

12.                               Definitions

 

In this letter (including the acknowledgement set out below):

 

“Confidential Information” means any information relating to the Company, the
Group, and the Facility provided to you by us or any of our affiliates or
advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by you
before the date the information is disclosed to you by us or any of our
affiliates or advisers or is lawfully obtained by you after that date, other
than from a source which is connected with the Group and which, in either case,
as far as you are aware, has not been obtained in violation of, and is not
otherwise subject to, any obligation of confidentiality;

 

“Group” means the Borrower and each of its holding companies and subsidiaries
and each subsidiary of each of its holding companies.

 

“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies; and

 

“Permitted Purpose” means considering and evaluating whether to enter into the
Facility.

 

--------------------------------------------------------------------------------


 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

 

 

 

 

 

 

 

For and on behalf of

 

 

[Arranger]

 

To:          [Arranger]

 

The Company and each other member of the Group

 

We acknowledge and agree to the above:

 

 

 

 

 

 

 

For and on behalf of

 

 

 

[Potential Lender]

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 11
TIMETABLES

 

 

 

L/GS

Request for approval as an Optional Currency, if required.

 

U-5

 

 

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (General))

 

U-3

 

“U” = date of utilisation

 

“U - X” = Business Days prior to date of utilisation

 

--------------------------------------------------------------------------------


 

SCHEDULE 12
FORM OF PROCESS AGENT APPOINTMENT LETTER

 

To:

[Coperion GmbH] as process agent

 

 

From:

[Obligor]

 

Date:

 

Dear Sirs

 

Hillenbrand Inc. — EUR 150,000,000 L/G Facility Agreement

 

dated [·] 2013 (the “Agreement”)

 

We refer to the Agreement and hereby irrevocably appoint you as our agent for
service of process in relation to any proceeding before any German court in
connection with the above mentioned Agreement.

 

Signed:

 

 

 

[                    ]

 

 

of

 

 

[Obligor]

 

 

--------------------------------------------------------------------------------


 

SIGNATURES

 

THE COMPANY

 

Hillenbrand, Inc.

 

By:

/s/ Cynthia L. Lucchese

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

Address:

One Batesville Boulevard

 

 

Batesville, Indiana 47006

 

 

 

THE ORIGINAL BORROWERS

 

Hillenbrand, Inc.

 

 

 

By:

/s/ Cynthia L. Lucchese

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

Address:

One Batesville Boulevard

 

 

Batesville, Indiana 47006

 

 

 

Coperion GmbH

 

 

 

By:

/s/ Thomas Kehl

 

 

Managing Director

 

 

 

By:

/s/ Günter Bachmann

 

 

Managing Director

 

 

 

Address:

Theodeorstraße 10,

 

 

70469 Stuttgart

 

 

 

K-Tron (Schweiz) GmbH

 

 

 

By:

/s/ Cynthia L. Lucchese

 

 

Authorized Agent

 

 

 

Address:

Lenzhardweg 43/45

 

 

CH-5702 Niederlenz, Switzerland

 

 

 

Rotex Europe Ltd

 

 

 

By:

/s/ Anthony Casablanca

 

 

Director

 

 

--------------------------------------------------------------------------------


 

Address:

Ashton Lane North

 

 

Whitehouse Vale

 

 

Runcorn, Cheshire WA7 3FA,

 

 

England

 

 

 

 

THE ORIGINAL GUARANTORS

 

Hillenbrand, Inc.

 

 

 

By:

/s/ Cynthia L. Lucchese

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

Address:

One Batesville Boulevard

 

 

Batesville, Indiana 47006

 

 

 

Batesville Manufacturing, Inc.

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

 

Vice President and Treasurer

 

 

 

 

Address:

One Batesville Boulevard

 

 

Batesville, Indiana 47006

 

 

 

 

Batesville Casket Company, Inc.

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

 

Vice President and Treasurer

 

 

 

 

Address:

One Batesville Boulevard

 

 

Batesville, Indiana 47006

 

 

 

Batesville Services, Inc.

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

 

Vice President and Treasurer

 

 

 

 

Address:

One Batesville Boulevard

 

 

Batesville, Indiana 47006

 

 

 

Process Equipment Group, Inc.

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

 

Treasurer

 

 

 

 

Address:

28 West State Street

 

 

Trenton, New Jersey 08608

 

 

--------------------------------------------------------------------------------


 

K-Tron Investment Co.

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

 

Assistant Treasurer

 

 

 

 

Address:

103 Foulk Road, Suite 202

 

 

Wilmington, Delaware 19803

 

 

 

K-Tron America, Inc.

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

 

Assistant Treasurer

 

 

 

 

Address:

1209 Orange Street

 

Wilmington, Delaware 19801

 

 

 

 

 

TerraSource Global Corporation

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

 

Assistant Treasurer

 

 

 

 

Address:

1209 Orange Street

 

 

Wilmington, Delaware 19801

 

 

 

Rotex Global, LLC

 

 

 

By:

/s/ Anthony Casablanca

 

 

President and Director

 

 

 

 

Address:

1209 Orange Street

 

 

Wilmington, Delaware 19801

 

 

 

Coperion Corporation

 

 

 

By:

/s/ Ulrich Bartel

 

 

President and Chief Executive Officer

 

 

 

 

By:

/s/ Thomas Hummel

 

 

Vice President and Chief Financial Officer

 

 

 

 

Address:

2711 Centerville Road, Suite 400

 

 

Wilmington, Delaware 19808

 

 

--------------------------------------------------------------------------------


 

THE AGENT

 

 

 

Commerzbank Aktiengesellschaft, Filiale Luxemburg

 

 

 

By:

/s/ Marcus Goegler

 

 

 

 

By:

/s/ Erik Mehdorn

 

 

 

 

 

THE ARRANGER

 

 

 

Commerzbank Aktiengesellschaft

 

 

 

By:

/s/ Kristina Laubrecht

 

 

 

 

By:

/s/ Sven Saul

 

 

 

 

 

THE ORIGINAL LENDERS

 

 

 

Commerzbank Aktiengesellschaft

 

 

 

By:

/s/ Horst Beyer

 

 

 

 

By:

/s/ Jens-Henning Meyer

 

 

 

HSBC Trinkaus & Burkhardt AG

 

 

 

By:

/s/ Andreas Voglis

 

 

 

 

By:

/s/ Stefan Kirschsieper

 

 

 

SEB AG

 

 

 

By:

/s/ Geraldine Maschke

 

 

 

 

By:

/s/ Michael Spahn

 

 

 

Zurich Insurance plc

 

 

 

By:

/s/ Sven-Christian Thümler

 

 

 

 

By:

/s/ Gerlinde Nagel

 

 

--------------------------------------------------------------------------------